                                                                                     
ORIGINAL                                                      OWNER’S COPY

1997 Edition - Electronic Format

Exhibit 10.9

 

AIA Document B141 - 1997

 

Standard Form of Agreement Between Owner and Architect with Standard Form of
Architect’s Services

 

TABLE OF ARTICLES

 

19 June 2002 - ISSUED FOR EXECUTION

 

1.1           INITIAL INFORMATION

 

1.2           RESPONSIBILITIES OF THE PARTIES

 

1.3           TERMS AND CONDITIONS

 

1.4           SCOPE OF SERVICES AND OTHER SPECIAL TERMS AND CONDITIONS

 

1.5           COMPENSATION

 

AGREEMENT made as of the Fourteenth day of March in the year Two Thousand Two
(In words indicate day, month and year)

 

BETWEEN the Architect’s client identified as the Owner:

(Name, address and other information)

Wheeling Island Gaming, Inc.

One South Stone Street

Wheeling, West Virginia 26003-2099

 

and the Architect:

(Name, address and other information)

Jeter, Cook & Jepson Architects, Inc.

450 Church Street

Hartford, Connecticut 06103-1129

 

For the following Project:

(Include detailed description of Project)

Phase II of the Wheeling Downs Gaming and Entertainment Facility located at 1
South Stone Street in Wheeling, West Virginia 26003. The Project phase consists
of approximately 279,100 square feet (SF) including the following: hotel -
16,800 SF x 5 floors; Mezzanine Level - 16,800 SF; Casino Level - 86,000 SF:
Lobby - 6,300 SF: and Garage - 86,000 SF.

 

The Owner and Architect agree as follows.

 

--------------------------------------------------------------------------------

©  1917, 1926, 1948, 1951, 1953, 1958, 1961, 1963, 1966, 1967, 1970, 1974, 1977,
1987, © 1997 by The American Institute of Architects.  Reproduction of the
material herein or substantial quotation of its provisions without written
permission of the AIA violates the copyright laws of the United States and will
subject the violator to legal prosecution.  WARNING: Unlicensed photocopying 
violates U.S. copyright laws and will subject the violator to legal
prosecution.  This document was electronically produced with permission of the
AIA and can be reproduced in accordance with your license without violation
until the date of expiration as noted below.  expiration as noted below. 
expiration as noted below.  expiration as noted below.  expiration as noted
below.  expiration as noted below.  expiration as noted below.  expiration as
noted below.  expiration as noted below.  expiration as noted below.  expiration
as noted below.  expiration as noted below.  User Document:  wheeling downs
b141-03142002-issued-for-execution06192002.aia — 6/19/2002.  AIA License Number
1006422, which expires on 1/15/2003.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.

 

[LOGO]

 

© 1997 AIA®
AIA DOCUMENT B141 - 1997
STANDARD FORM AGREEMENT

 

The American Institute of Architects
1735 New York Avenue N.W.
Washington, D.C. 20006-5292

 

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1.1         INITIAL INFORMATION

1.1.1        This Agreement is based on the following information and
assumptions.

(Note the disposition for the following items by inserting the requested
information or a statement such as “not applicable,” “unknown at time of
execution” or “to be determined later by mutual agreement.”)

N/A

 

1.1.2        PROJECT PARAMETERS

1.1.2.1     The objective or use is:
(Identify or describe, if appropriate, proposed use or goals.)

This Phase of the Work is intended to provide an 86,000 SF parking garage,
86,000 SF of additional gaming space, two restaurants and two bars, a 600 seat
showroom, a 150 room hotel, and associated support spaces.

 

1.1.2.2     The physical parameters are:
(Identify or describe, if appropriate, size, location, dimensions, or other
pertinent information, such as geotechnical reports about the site.)
N/A

 

1.1.2.3     The Owner’s Program is:
(Identify documentation or state the manner in which the program will be
developed.)

The program is based upon master plan progress drawings dated April 25, 2001.

 

1.1.2.4     The legal parameters are:
(Identify pertinent legal information, including, if appropriate, land surveys
and legal descriptions and restrictions of the site.)

N/A

 

1.1.2.5     The financial parameters are as follows.

.1                                       Amount of the Owner’s overall budget
for the Project, including the Architect’s compensation, is: estimated to be
approximately fifty five million and 00/100 Dollars ($55,000,000.00).

.2                                       Amount of the Owner’s budget for the
Cost of  the Work, excluding the Architect’s compensation, is: estimated to be
approximately forty million five hundred thousand and 00/100 ($40,500,000.00). 
Notwithstanding the final resulting financial parameters of the Project,
Architect’s services as described in this Agreement, excluding Reinbursable
Expenses and Changes in Services of Architect which are authorized subsequent to
the execution of this Agreement, shall not exceed $3,500,000.00.

 

1.1.2.6       The time parameters are:
(Identify, if appropriate, milestone dates, durations or fast track scheduling.)

The current targeted date for completion of construction of the Project is
August 2003.

 

1.1.2.7     The proposed procurement or delivery method for the Project is:

(Identify method such as competitive bid, negotiated contract, or construction
management.)

The Owner shall engage the Louis P. Ciminelli Construction Company, Inc. of
Buffalo, New York to provide construction management form of project delivery.

 

1.1.2.8     Other parameters are:

(Identify special characteristics or needs of the Project such as energy,
environmental or historic preservation requirements.)

N/A

 

1.1.3        PROJECT TEAM

 

2

--------------------------------------------------------------------------------


 

1.1.3.1     The Owner’s Designated Representative is:

(List name, address and other information.)

Roy Olsen, Senior Project Manager

Sportsystems Corporation

40 Fountain Plaza

Buffalo, New York 14202

 

1.1.3.2     The persons or entities, in addition to the Owner’s Designated
Representative, who are required to review the Architect’s submittals to the
Owner are:

(List name, address and other information.)

Scott Cooper, General Manager

Wheeling Island Gaming, Inc.

1 South Stone Street

Wheeling, West Virginia 26003-2099

 

1.1.3.3     The Owner’s other consultants and contractors are:

(List discipline and, if known, identify them by name and address.)

The Owner shall independently engage, at its own expense, the services of the
following consultants (without limitation): Gaming Consultant;
Security/Surveillance Consultant; Construction Manager; Land Surveyor;
Geotechnical Engineering Consultant. At Owner’s election in its sole discretion,
any one or more of such consultants may be engaged to work directly for the
Construction Manager instead of for the Owner; provided, however, that such
engagement shall not alter the rights, duties and obligations of the parties to
this Agreement.

 

11.3.4      The Architect’s Designated Representative is:

(List name, address and other information.)

Peter J. Fabian, Project Manager

Jeter, Cook & Jepson Architects, Inc.

450 Church Street

Hartford, Connecticut 06103

 

1.1.3.5     The consultants retained at the Architect’s expense are:

(List description and, if known, identify them by name and address.)

The Architect shall engage, at its own expense, the services of McKinley &
Associates, 32 Twentieth Street, Wheeling, West Virginia to provide consulting
engineering services including: Structural; Civil; and, Landscape Architecture:
M/E Engineering, Inc. to provide Mechanical; Electrical; Plumbing; Fire
Protection; and, JEM Associates to provide Food Service consulting. Any other
consultants that Architect desires to employ for the Project shall be only those
to which Owner has agreed in writing, and such agreement shall not be
unreasonably withheld.

 

1.1.4        Other important initial information is:


N/A

 

1.1.5        When the services under this Agreement include contract
administration services, the General Conditions of the Contract for Construction
shall be the edition of AIA Document A201 current as of the date of this
Agreement, or as follows:

The services under this Agreement include contract administration services as is
more fully set forth in the Standard Form of Architect’s Services: Design and
Contract Administration AIA Document B141 - 1997 Electronic Format attached
hereto and made a part hereof. This Agreement shall also include the General
Conditions of the Contract for Construction (AIA Form A201) as modified by the
Owner and Contractor, incorporated herein to the extent that said document is
not inconsistent with this Agreement, attached hereto as Attachment I.

 

3

--------------------------------------------------------------------------------


 

1.1.6        The information contained in this Article 1.1 may be reasonably
relied upon by the Owner and Architect in determining the Architect’s
compensation. Both parties, however, recognize that such information may change
and, in that event, the Owner and the Architect shall negotiate appropriate
adjustments in schedule, compensation and Change in Services in accordance with
Paragraph 1.3.3.

 

ARTICLE 1.2

 

RESPONSIBILITIES OF THE PARTIES

 

1.2.1

 

The Owner and the Architect shall cooperate with one another to fulfill their
respective obligations under this

 

Agreement. Both parties shall endeavor to maintain good working relationships
among all members of the Project team.

 

1.2.2        OWNER

1.2.2.1     Unless otherwise provided under this Agreement, the Owner shall
provide full information in a timely manner regarding requirements for and
limitations on the Project. The Owner shall furnish to the Architect, within 15
days after receipt of a written request  (or if such information cannot be
reasonably furnished in such time period then as soon thereafter as is
commercially reasonable), information necessary and relevant for the Architect
to evaluate, give notice of or enforce lien rights.

 

1.2.2.2     The Owner shall periodically update the budget for the Project,
including the portion allocated for the Cost of the Work. The Owner shall not
significantly increase or decrease the overall budget, the portion of the budget
allocated for the Cost of the Work, or contingencies included in the overall
budget or a portion of the budget, without consulting the agreement of the
Architect so that Architect can determine and advise the Owner of any to a
corresponding change in the Project scope and quality. The Owner’s failure to
follow the Architect’s advice in such case shall be at the Owner’s sole risk.

 

1.2.2.3     The Owner’s Designated Representative identified in Paragraph 1.1.3
shall be authorized to act on the Owner’s behalf with respect to the Project.
The Owner or the Owner’s Designated Representative shall render decisions in a
timely manner pertaining to documents submitted by the Architect in order to
avoid unreasonable delay in the orderly and sequential progress of the
Architect’s services.

 

1.2.2.4     The Owner shall furnish, or cause the Construction Manager to
furnish, the services of consultants other than those designated in Paragraph
1.1.3 or authorize the Architect to furnish them as a Change in Services when
such services are requested by the Architect and are reasonably required by the
scope of the Project, subject to mutual agreement between Owner, Construction
Manager and Architect.

 

1.2.2.5     Unless otherwise provided in this Agreement, the Owner shall
furnish, or cause the Construction Manager to furnish, tests, inspections and
reports required by law or the Contract Documents, such as structural,
mechanical, and chemical tests, tests for air and water pollution, and tests for
hazardous materials.

 

1.2.2.6     Except as otherwise expressly provided in this Agreement, The Owner
shall furnish all its legal, insurance and accounting services, including
auditing services, that may be reasonably necessary at any time for the Project
to meet the Owner’s needs and interests, including but not limited to those
pertaining to the negotiation and drafting of this Agreement, and the Architect
shall furnish its legal, insurance and accounting services, including auditing
services, that may be reasonably necessary at any time for the Project to meet
the Architect’s

 

4

--------------------------------------------------------------------------------


 

needs and interests, including but not limited to those pertaining to the
negotiation and drafting of this Agreement.

 

1.2.2.7     The Owner shall provide prompt written notice to the Architect if
the Owner becomes aware of any fault or defect in the Project, including any
errors, omissions or inconsistencies in the Architect’s Instruments of Service;
provided, however, Owner is under no duty of examination, evaluation, analysis,
or review of Architect’s Instruments of Service. 

 

1.2.3        ARCHITECT

1.2.3.1     The services performed by the Architect, Architect’s employees and
Architect’s consultants shall be as enumerated in Article 1.4.

 

1.2.3.2     The Architect’s services shall be performed as expeditiously and to
the standard of care and skill as is consistent with the professional skill and
care of a licensed professional Architect and the orderly progress of the
Project. The Architect shall submit for the Owner’s approval a schedule for the
performance of the Architect’s services which initially shall be consistent with
the time periods established in Subparagraph 1.1.2.6 and which shall be
adjusted, if necessary, as the Project proceeds. This schedule shall include
allowances for periods of time required for the Owner’s review, for the
performance of the Owner’s and/or the Construction Manager’s consultants, and
for approval of submissions by authorities having jurisdiction over the Project.
Time limits established by this schedule approved by the Owner shall not, except
for reasonable cause, be exceeded by the Architect or Owner, except as otherwise
provided herein or in the Contract Documents.

 

1.2.3.3     The Architect’s Designated Representative identified in Paragraph
1.1.3 shall be authorized to act on the Architect’s behalf with respect to the
Project.

 

1.2.3.4     The Architect shall maintain the confidentiality of information
specifically designated as confidential by the Owner, unless withholding such
information would violate the law, create the risk of significant harm to the
public or prevent the Architect from establishing a claim or defense in an
adjudicatory proceeding. The Architect shall require of the Architect’s
consultants similar agreements to maintain the confidentiality of information
specifically designated as confidential by the Owner.

 

1.2.3.5     Except with the Owner’s knowledge and written consent, the Architect
shall not engage in any activity, or accept any employment, interest or
contribution that would reasonably appear to compromise the Architect’s
professional judgment with respect to this Project.

 

1.2.3.6     The Architect shall review all laws, codes, and regulations
applicable to the Architect’s services. The Architect shall respond in the
design of the Project to requirements imposed by governmental authorities having
jurisdiction over the Project.

 

1.2.3.7     The Architect shall be entitled to rely on the accuracy and
completeness of services and information furnished by the Owner. The Architect
shall provide prompt written notice to the Owner if the Architect becomes aware
of any errors, omissions or inconsistencies in such services or information.

 

ARTICLE 1.3         TERMS AND CONDITIONS

1.3.1        COST OF THE WORK

 

5

--------------------------------------------------------------------------------


 

1.3.1.1     The Cost of the Work shall be the total cost or, to the extent the
Project is not completed, the estimated cost to the Owner of all elements of the
Project designed or specified by the Architect.

 

1.3.1.2     The Cost of the Work shall include the cost at current market rates
of labor and materials furnished by the Owner and equipment designed, specified,
selected or specially provided for by the Architect, including the costs of
management or supervision of construction or installation provided by a separate
construction manager or contractor, plus a reasonable allowance for their
overhead and profit.  In addition, a reasonable allowance for contingencies
shall be included for market conditions at the time of bidding and for changes
in the Work.

 

1.3.1.3     The Cost of the Work does not include the compensation of the
Architect and the Architect’s consultants, the costs of the land, rights-of-way
and financing or other costs that are the responsibility of the Owner.

 

1.3.2        INSTRUMENTS OF SERVICE

1.3.2.1     Drawings, specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service for use solely with respect to this Project.  The
Architect and the Architect’s consultants shall be deemed the authors and owners
of their respective Instruments of Service and shall retain all common law,
statutory and other reserved rights, including copyrights.

 

1.3.2.2     Upon execution of this Agreement, the Architect grants to the Owner
a nonexclusive license to reproduce the Architect’s Instruments of Service
solely for purposes of constructing, using and maintaining the Project, provided
that the Owner shall comply with all obligations, including prompt payment of
all sums when due, under this Agreement.  The Architect shall obtain similar
nonexclusive licenses from the Architect’s consultants consistent with this
Agreement.  Any termination of this Agreement prior to completion of the Project
shall terminate this license.  Upon such termination, the Owner shall refrain
from making further reproductions of Instruments of Service and shall return to
the Architect within seven days of termination all originals and reproductions
in the Owner’s possession or control.  If and upon the date the Architect is
adjudged in default of this Agreement, the foregoing license shall be deemed
terminated and replaced by a second, nonexclusive license permitting the Owner
to authorize other similarly credentialed design professionals to reproduce and,
where permitted by law, to make changes, corrections or additions to the
Instruments of Service solely for purposes of completing, using and maintaining
the Project.

 

1.3.2.3     Except for the licenses granted in Subparagraph 1.3.2.2, 1.3.2.5 and
1.6.1 of the General Conditions, no other license or right shall be deemed
granted or implied under this Agreement.  The Owner shall not assign, delegate,
sublicense, pledge or otherwise transfer any license granted herein to another
party without the prior written agreement of the Architect.  However, the Owner
shall be permitted to authorize to the Contractor, Subcontractors,
Sub-subcontractors and material or equipment suppliers to reproduce applicable
portions of the Instruments of Service appropriate to and for use in their
execution of the Work by license granted in Subparagraph 1.3.2.2. Submission or
distribution of Instruments of Service to meet official regulatory requirements
or for similar purposes in connection with the Project is not to be construed as
publication in derogation of the reserved rights of the Architect and the
Architect’s consultants.  The Owner shall not use the Instruments of Service for
future additions or alterations to this Project or for other projects, unless
the Owner obtains the prior written agreement of the Architect and the
Architect’s consultants.  Any unauthorized use of the Instruments of Service
shall be at the Owner’s sole risk and without liability to the Architect and the
Architect’s consultants.

 

6

--------------------------------------------------------------------------------


 

1.3.2.4     Prior to the Architect providing to the Owner any Instruments of
Service in electronic form or the Owner providing to the Architect any
electronic data for incorporation into the Instruments of Service, the Owner and
the Architect shall by separate written agreement set forth the specific
conditions governing the format of such Instruments of Service or electronic
data, including any special limitations or licenses not otherwise provided in
this Agreement.

 

1.3.2.5     Notwithstanding anything in this Agreement or in the General
Conditions to the contrary, the Owner and Architect agree that each of the
parties to this Agreement shall be entitled to utilize, as an owner of the
Instruments of Service, at least one set of original Instruments of Service from
which each shall be permitted to make and retain copies, subject, however, to
the following:

 

1.3.2.5.1  The use of the Instruments of Service by Owner shall be limited to
the constructing, using, and maintaining the Project.  The Owner shall also have
the right to use said Instruments of Service for future reference purposes in
planning or design of any addition or alteration to this Project.  Any and all
such rights to use the Instruments of Service by Owner shall survive the
termination or expiration of this Agreement for any reason, notwithstanding
anything in this Agreement or the General Conditions to the contrary; provided,
however, if the Instruments of Service are used by Owner at any time for any
reason without the participation of the Architect, such use shall be at Owner’s
sole risk and without any responsibility on the part of Architect.

 

1.3.2.5.2  The Architect shall not for any purpose, without receiving the
Owner’s prior written consent, which may be granted or withheld in Owner’s sole
discretion, reuse any unique elements of the Project design that are: (a)
developed exclusively for this Project;  (b) based on unique specifications,
designs or other data provided by Owner; or (c) developed by Owner.  In the
event Architect requests and receives authorization from the Owner to use any of
said unique elements of the Project design in its Architectural practice, the
Architect agrees that such use shall be at Architect’s sole risk and without any
responsibility on the part of the Owner.  Notwithstanding anything in this
Agreement or the General conditions to the contrary, the Architect shall not use
the name, logos, trade or service marks of the Owner.

 

1.3.2.5.3  Architect covenants and represents that Architect and the Architect’s
consultants are the authors of the Instruments of Service and that they are the
original work of the Architect and the Architect’s consultants for which
Architect and its consultants possess all common law and statutory copyrights
and other applicable intellectual property rights.  Architect hereby indemnifies
and holds Owner harmless from all actions, proceedings, claims, injury, damages,
costs and expenses, including reasonable attorney fees and court costs, from any
third party for interference, infringement, impairment, theft, or other taking
of such third party’s intellectual property rights, including, but not limited
to such third party’s copyrights, arising out of the Owner’s possession,
ownership or use of the Instruments of Service as permitted by this Agreement.

 

1.3.3        CHANGE IN SERVICES

1.3.3.1     Change in Services of the Architect, including services required of
the Architect’s consultants, may be accomplished after execution of this
Agreement, without invalidating the Agreement, if mutually agreed in writing, if
required by circumstances beyond the Architect’s control, or if the Architect’s
services are affected as described in Subparagraph 1.3.3.2.  In the absence of
mutual agreement in writing, the Architect shall notify the Owner prior to
providing such services.  If the Owner deems that all or a part of such Change
in Services is not required, the Owner shall give prompt written notice to the
Architect, and the Architect shall have no

 

7

--------------------------------------------------------------------------------


 

obligation to provide those services.  Except for a change due to the fault of
the Architect, Change in Services of the Architect shall entitle the Architect
to an adjustment in compensation pursuant to Paragraph 1.5.2, and to any
Reimbursable Expenses described in Subparagraph 1.3.9.2 and Paragraph 1.5.5.

 

1.3.3.2     If any of the following circumstances affect the Architect’s
services for the Project, the Architect shall be entitled to an appropriate
adjustment in the Architect’s schedule and compensation:

.1                                       change in the instructions or approvals
given by the Owner that necessitate revisions in Instruments of Service;

.2                                       enactment or revision of codes, laws or
regulations or official interpretations which necessitate changes to previously
prepared Instruments of Service;

.3                                       decisions of the Owner not rendered in
a timely manner;

.4                                       significant change in the Project
including, but not limited to, size, quality, complexity, the Owner’s schedule
or budget, or procurement method;

.5                                       failure of performance on the part of
the Owner or the Owner’s consultants or contractors;

.6                                       preparation for and attendance at a
public hearing, a dispute resolution proceeding or a legal proceeding except
where the Architect is party thereto;

.7                                       change in the information contained in
Article 1.1, which materially affects Architect or the services to be provided
under this Agreement.

 

1.3.4        MEDIATION

1.3.4.1     Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to mediation as a condition precedent
to arbitration or the institution of legal or equitable proceedings by either
party.  If such matter relates to or is the subject of a lien arising out of the
Architect’s services, the Architect may proceed in accordance with applicable
law to comply with the lien notice or filing deadlines prior to resolution of
the matter by mediation or by arbitration.

 

1.3.4.2     The Owner and Architect shall endeavor to resolve claims, disputes
and other matters in question between them by mediation which, unless the
parties mutually agree otherwise, shall be in accordance with the Construction
Industry Mediation Rules of the American Arbitration Association currently in
effect.  Request for mediation shall be filed in writing with the other party to
this Agreement and with the American Arbitration Association.  The request may
be made concurrently with the filing of a demand for arbitration but, in such
event, mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

 

1.3.4.3     The parties shall share the mediator’s fees and any filing fees
equally.  The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon.  Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

1.3.5        ARBITRATION

1.3.5.1     Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to arbitration.  Prior to
arbitration, the parties shall endeavor to resolve disputes by mediation in
accordance with Paragraph 1.3.4.

 

1.3.5.2     Claims, disputes and other matters in question between the parties
that are not resolved by mediation shall be decided by arbitration which, unless
the parties mutually agree

 

8

--------------------------------------------------------------------------------


 

otherwise, shall be in accordance with the Construction Industry Arbitration
Rules of the American Arbitration Association currently in effect. The demand
for arbitration shall be filed in writing with the other party to this Agreement
and with the American Arbitration Association.

 

1.3.5.3     A demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter in question has arisen. In no event
shall the demand for arbitration be made after the date when institution of
legal or equitable proceedings based on such claim, dispute or other matter in
question would be barred by the applicable statute of limitations.

 

1.3.5.4     No arbitration arising out of or relating to this Agreement shall
include, by consolidation or joinder or in any other manner, an additional
person or entity not a party to this Agreement, except by written consent
containing a specific reference to this Agreement and signed by the Owner,
Architect, and any other person or entity sought to be joined. Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of any claim, dispute or other matter in question not
described in the written consent or with a person or entity not named or
described therein. The foregoing agreement to arbitrate and other agreements to
arbitrate with an additional person or entity duly consented to by parties to
this Agreement shall be specifically enforceable in accordance with applicable
law in any court having jurisdiction thereof.

 

1.3.5.5     The award rendered by the arbitrator or arbitrators shall be final,
and judgment may be entered upon it in accordance with applicable law in any
court having jurisdiction thereof.

 

1.3.6        CLAIMS FOR CONSEQUENTIAL DAMAGES

The Architect and the Owner waive consequential damages for claims, disputes or
other matters in question arising out of or relating to this Agreement. This
mutual waiver is applicable, without limitation, to all consequential damages
due to either party’s termination in accordance with Paragraph 1.3.8.

 

1.3.7        MISCELLANEOUS PROVISIONS

1.3.7.1     This Agreement shall be governed by the law where the Project is
located, of the principal place of business of the Architect, unless otherwise
provided in Paragraph 1.4.2.

 

1.3.7.2     Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201, General Conditions, attached of the Contract for
Construction, current as of the date of this Agreement.

 

1.3.7.3     Causes of action between the parties to this Agreement pertaining to
acts or failures to act shall be deemed to have accrued and the applicable
statutes of limitations shall commence to run not later than either the date of
Substantial Completion for acts or failures to act occurring prior to
Substantial Completion or the date of issuance of the final Certificate for
Payment for acts or failures to act occurring after Substantial Completion. In
no event shall such statutes of limitations commence to run any later than the
date when the Architect’s services are substantially completed.

 

1.3.7.4     To the extent damages are covered by property insurance during
construction, the Owner and the Architect waive all rights against each other
and against the contractors, consultants, agents and employees of the other for
damages, except such rights as they may have to the proceeds of such insurance
as set forth in the edition of AIA Document A201, General Conditions. of the
Contract for Construction, current as of the date of this Agreement.

 

9

--------------------------------------------------------------------------------


 

The Owner or the Architect, as appropriate, shall require of the contractors,
consultants, agents and employees of any of them similar waivers in favor of the
other parties enumerated herein.

 

1.3.7.5     Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect.

 

1.3.7.6     Unless otherwise provided in this Agreement, the Architect and
Architect’s consultants shall have no responsibility for the discovery,
presence, handling, removal or disposal of or exposure of persons to hazardous
materials or toxic substances in any form at the Project site.

 

1.3.7.7     The Architect shall have the right to include photographic or
artistic representations of the design of that part of the Project visible to
the general public among the Architect’s promotional and professional materials.
The Architect shall be given reasonable access to the completed Project to make
such representations. However, the Architect’s materials shall not include the
Owner’s confidential or proprietary information. if the Owner has previously
advised the Architect in writing of the specific information considered by the
Owner to be confidential or proprietary. The Owner shall provide professional
credit for the Architect in the Owner’s promotional materials for the Project.

 

1.3.7.8     If the Owner requests the Architect to execute certificates, the
proposed language of such certificates shall be submitted to the Architect for
review at least 14 7 days prior to the requested dates of execution. The
Architect shall not be required to execute certificates that would require
knowledge, services or responsibilities beyond the scope of this Agreement.

 

1.3.7.9     The Owner and Architect, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Agreement and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Agreement. Neither the Owner nor the Architect shall assign this Agreement
without the written consent of the other, except that the Owner may assign this
Agreement to an institutional lender providing financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under
this Agreement. The Architect shall execute all consents reasonably required to
facilitate such assignment. Notwithstanding the foregoing, there shall be no
personal liability of the shareholders, investors, officers, directors or
employees of Owner under this Agreement.

 

1.3.8        TERMINATION OR SUSPENSION

 

1.3.8.1     If the Owner fails to make payments to the Architect in accordance
with this Agreement, such failure shall be considered substantial nonperformance
and cause for termination or, at the Architect’s option, cause for suspension of
performance of services under this Agreement. If the Architect elects to suspend
services, prior to suspension of services, the Architect shall give seven days’
written notice to the Owner. In the event of a suspension of services, the
Architect shall have no liability to the Owner for delay or damage caused the
Owner because of such suspension of services. Before resuming services, the
Architect shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Architect’s services. The
Architect’s fees for the remaining services and the time schedules shall be
equitably adjusted.

 

1.3.8.2     If the Project is suspended by the Owner for more than 30
consecutive days, the Architect shall be compensated for services performed
prior to notice of such suspension.

 

10

--------------------------------------------------------------------------------


 

When the Project is resumed, the Architect shall be compensated for expenses
incurred in the interruption and resumption of the Architect’s services. The
Architect’s fees for the remaining services and the time schedules shall be
equitably adjusted.

 

1.3.8.3     If the Project is suspended or the Architect’s services are
suspended for more than 90 consecutive days, the Architect may terminate this
Agreement by giving not less than seven days’ written notice.

 

1.3.8.4     This Agreement may be terminated by either party upon not less than
14 seven days’ written notice should the other party fail substantially to
perform in accordance with the terms of this Agreement through no fault of the
party initiating the termination.

 

1.3.8.5     This Agreement may be terminated by the Owner upon not less than 14
seven days’ written notice to the Architect for the Owner’s convenience and
without cause.

 

1.3.8.6     In the event of termination not the fault of the Architect, the
Architect shall be compensated for services performed prior to termination,
together with Reimbursable Expenses then due and all Termination Expenses as
defined in Subparagraph 1.3.8.7.

 

1.3.8.7     Termination Expenses are in addition to compensation for the
services of the Agreement and include expenses directly attributable to
termination for which the Architect is not otherwise compensated, plus an amount
for the Architect’s anticipated profit on the value of the services not
performed by the Architect.

 

1.3.9        PAYMENTS TO THE ARCHITECT

1.3.9.1     Payments on account of services rendered and for Reimbursable
Expenses incurred shall be made monthly upon presentation of the Architect’s
statement of services. No deductions shall be made from the Architect’s
compensation on account of penalty, liquidated damages or other sums withheld
from payments to contractors, or on account of the cost of changes in the Work
other than those for which the Architect has been adjudged to be liable.

 

1.3.9.2     Reimbursable Expenses are in addition to compensation for the
Architect’s services and include expenses incurred by the Architect and
Architect’s employees and consultants directly related to the Project, as
identified in the following Clauses:

 

.1

 

transportation in connection with the Project, authorized out-of-town travel and
subsistence, and electronic communications;

 

.2

 

fees paid for securing approval of authorities having jurisdiction over the
Project;

 

.3

 

reproductions, plots, standard form documents, postage, handling and delivery of
Instruments of Service;

 

.4

 

expense of overtime work requiring higher than regular rates if authorized in
advance by the Owner;

 

.5

 

renderings, models and mock-ups requested by the Owner;

 

.6

 

expense of professional liability insurance dedicated exclusively to this
Project or the expense of additional insurance coverage or limits requested by
the Owner in excess of that normally carried by the Architect and the
Architect’s consultants;

 

.7

 

reimbursable expenses as designated in Paragraph 1.5.5;

 

.8

 

other similar direct Project-related expenditures.

 

 

 

Notwithstanding .1-.8 above, Architect and Owner have agreed upon the
Reimbursable Expense Budget attached hereto and

made a part hereof as Attachment II, which Architect agrees not to exceed until
first advising Owner

 

11

--------------------------------------------------------------------------------


 

that exceeding such budget is about to occur and the reasons for such extra
and/or unanticipated Reimbursable Expenses.

 

1.3.9.3     Records of Reimbursable Expenses, of expenses pertaining to a Change
in Services, and of services performed on the basis of hourly rates or a
multiple of Direct Personnel Expense shall be available to the Owner or the
Owner’s authorized representative at mutually convenient times.

 

1.3.9.4     Direct Personnel Expense is defined as the direct salaries of the
Architect’s personnel engaged on the Project and the portion of the cost of
their mandatory and customary contributions and benefits related thereto, such
as employment taxes and other statutory employee benefits, insurance, sick
leave, holidays, vacations, employee retirement plans and similar contributions.

 

ARTICLE 1.4         SCOPE OF SERVICES AND OTHER SPECIAL TERMS AND CONDITIONS

1.4.1        Enumeration of Parts of the Agreement.  This Agreement represents
the entire and integrated agreement between the Owner and the Architect and
supersedes all prior negotiations, representations or agreements, either written
or oral.  This Agreement may be amended only by written instrument signed by
both Owner and Architect.  This Agreement comprises the documents listed below.

 

1.4.1.1     Standard Form of Agreement Between Owner and Architect.  AIA
Document B141-1997.

 

1.4.1.2     Standard Form of Architect’s Services:  Design and Contract
Administration, AIA Document B141-1997, or as follows;

(List other documents, if any, delineating Architect’s scope of services.)

 

1.4.1.3     Other documents as follows:

(List other documents, if any, forming part of the Agreement.)

Attachment I - (54 pages) Modified AIA Document A201 - 1997 Edition - General
Conditions of the Contract for Construction (Note that the electronic file name
for the document is
“wheeling-generalconditions-final-06192002-with-font-corrected. aia)

 

Attachment II - (1 page) Reimbursable Expenses Budget Worksheet dated 19 June
2002

 

Attachment III - (5 pages) Phase II A/E Design Cost Schedule dated 19 June 2002

 

Attachment IV - (1 page) Hourly Billing Rates

 

1.4.2        Special Terms and Conditions: Special terms and conditions that
modify this Agreement are as follows:

N.A.

 

ARTICLE 1.5         COMPENSATION

1.5.1        For the Architect’s services as described under Article 1.4,
compensation shall be computed as per follows:

the attached document entitled “Wheeling Downs Racetrack & Gaming Center,  Phase
II A/E Design Cost Schedule” dated 6 March 2002, attached hereto and made a part
hereof as Attachment III.

 

12

--------------------------------------------------------------------------------


 

1.5.2        If the services of the Architect are changed as described in
Subparagraph 1.3.3.1, the Architect’s compensation shall be adjusted.  Such
adjustment shall be calculated as described below or, if no method of adjustment
is indicated in this Paragraph 1.5.2, in an equitable manner.

(Insert basis of compensation, including rates and multiples of Direct Personnel
Expense for Principals and employees, and identify Principals and classify
employees, if required.  Identify specific services to which particular methods
of compensation apply.)

Principals shall be charged at the fixed hourly rate of One Hundred Fifty
Dollars ($150.00) per hour.  For purposes of this Agreement, the Principals are
David G. Jepson, Peter N. Stevens, Philip A. Pineo, Thomas F.  Dowling, Brian L.
Davis, Robert J. Burling, James E. LaPosta, Bruce M. Kellogg, and Scott P.
Celella.

 

Employees shall be charged at an hourly rate based on a multiple of two point
five (2.50) times their individual Direct Personnel Expense as described in
subparagraph 1.3.9.4.  The resultant hourly rates are as illustrated on
Attachment IV, attached hereto and made a part hereof.  The hourly rates
included in Attachment IV are total billing rates derived from the method of
multiplying the Direct Personnel Expense by 2.5.  The rates included in
Attachment IV will not be multiplied further.g

 

1.5.3        For a Change in Services of the Architect’s consultants,
compensation shall be computed as a multiple of one point one five (1.15) times
the amounts billed to the Architect for such services.

 

1.5.4        For Reimbursable Expenses as described in Subparagraph 1.3.9.2, and
any other items included in Paragraph 1.5.5 as Reimbursable Expenses, the
compensation shall be computed as a multiple of one point one five (1.15) times
the expenses incurred by the Architect, and the Architect’s employees and
consultants.

 

1.5.5        Other Reimbursable Expenses, if any, are as follows:

None are anticipated nor will be charged without the prior authorization of the
Owner.

 

1.5.6        The rates and multiples for services of the Architect and the
Architect’s consultants as set forth in this Agreement shall be adjusted in
accordance with their normal salary review practices.  The multiples set forth
at 1.5.3 and 1.5.4, and the fixed hourly billing rates (Principal, Project
Director, Department Director, and Project Manager) included in Attachment IV to
this Agreement, shall not be adjusted prior to the expiration of the time period
set forth in paragraph 1.5.9 hereof.

 

1.5.7        An initial payment of N/A Dollars ($ 0.00) shall be made upon
execution of this Agreement and is the minimum payment under this Agreement.  It
shall be credited to the Owner’s account at final payment.  Subsequent payments
for services shall be made monthly, and where applicable, shall be in proportion
to services performed on the basis set forth in this Agreement.

 

1.5.8        Payments are due and payable thirty (30) days from the date of the
Architect’s invoice.  Amounts unpaid thirty (30) days after the invoice date
shall bear interest at the rate entered below, or in the absence thereof at the
legal rate prevailing from time to time at the principal place of business of
the Architect.

(Insert rate of interest agreed upon.)

Interest shall accrue at the average prime rate of interest in effect from time
to time as reported in the Wall Street Journal.  Owner shall also be responsible
for any and all costs of collection including, without limitation, reasonable
agency fees and reasonable attorney’s fees.

 

13

--------------------------------------------------------------------------------


 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Architect’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision.  Specific legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)

 

1.5.9        If the services covered by this Agreement have not been completed
within seventeen (17) months of the date hereof, through no fault of the
Architect, extension of the Architect’s services beyond that time shall be
compensated as provided in Paragraph 1.5.2.

 

This Agreement entered into as of the day and year first written above.

 

 

/s/ Terry C. Burton

 

/s/ Peter N. Stevens

 

OWNER (Signature)

ARCHITECT (Signature)

Terry C. Burton, Asst. General Counsel

Peter N. Stevens

Wheeling Island Gaming, Inc.

 

President

 

 

 

 

 

(Printed name and title)

(Printed name and title)

 

14

--------------------------------------------------------------------------------


 

1997 Edition - Electronic Format

 

AIA Document B141 - 1997

Standard Form of Architect’s Services:

Design and Contract Administration

 

TABLE OF ARTICLES

 

2.1           PROJECT ADMINISTRATION SERVICES

 

2.2           SUPPORTING SERVICES

 

2.3           EVALUATION AND PLANNING SERVICES

 

2.4           DESIGN SERVICES

 

2.5           CONSTRUCTION PROCUREMENT SERVICES

 

2.6           CONTRACT ADMINISTRATION SERVICES

 

2.7           FACILITY OPERATION SERVICES

 

2.8           SCHEDULE OF SERVICES

 

2.9           MODIFICATIONS

 

ARTICLE 2.1         PROJECT ADMINISTRATION SERVICES

2.1.1        The Architect shall manage the Architect’s services and administer
the Project.  The Architect shall consult with the Owner, research applicable
design criteria, attend Project meetings, communicate with members of the
Project team and issue progress reports.  The Architect shall coordinate the
services provided by the Architect and the Architect’s consultants with those
services provided by the Owner and the Owner’s consultants.

 

2.1.2        When Project requirements have been sufficiently identified, the
Architect shall prepare, and periodically update, a Project schedule that shall
identify milestone dates for decisions required of the Owner, design services
furnished by the Architect, completion of documentation provided by the
Architect, commencement of construction and Substantial Completion of the Work.

 

2.1.3        The Architect shall consider the value of alternative materials,
building systems and equipment, together with other considerations based on
program, budget and aesthetics in developing the design for the Project.

 

15

--------------------------------------------------------------------------------


 

2.1.4        Upon request of the Owner, the Architect shall make a presentation
to explain the design of the Project to representatives of the Owner and
Construction Manager.

 

2.1.5        The Architect shall submit design documents to the Owner at
intervals appropriate to the design process for purposes of evaluation and
approval by the Owner.  The Architect shall be entitled to rely on approvals
received from the Owner in the further development of the design.

 

2.1.6.       The Architect shall assist the Owner in connection with the Owner’s
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project.

 

2.1.7        EVALUATION OF BUDGET AND COST OF THE WORK

2.1.7.1     When the Project requirements have been sufficiently identified, the
Architect shall prepare a preliminary estimate of the Cost of the Work.  This
estimate may be based on current area, volume or similar conceptual estimating
techniques.  As the design process progresses through the end of the preparation
of the Construction Documents, the Architect shall update and refine the
preliminary estimate of the Cost of the Work. The Architect shall advise the
Owner of any adjustments to previous estimates of the Cost of the Work indicated
by changes in Project requirements or general market conditions.  If at any time
the Architect’s estimate of the Cost of the Work exceeds the Owner’s budget, the
Architect shall make appropriate recommendations to the Owner to adjust the
Project’s size, quality or budget, and the Owner shall cooperate with the
Architect in making such adjustments.

 

2.1.7.2     Evaluations of the Owner’s budget for the Project, the preliminary
estimate of the Cost of the Work and updated estimates of the Cost of the Work
prepared by the Architect represent the Architect’s judgment as a design
professional familiar with the construction industry.  It is recognized,
however, that neither the Architect nor the Owner has control over the cost of
labor, materials or equipment, over the Contractor’s methods of determining bid
prices, or over competitive bidding, market or negotiating conditions. 
Accordingly, the Architect cannot and does not warrant or represent that bids or
negotiated prices will not vary from the Owner’s budget for the Project or from
any estimate of the Cost of the Work or evaluation prepared or agreed to by the
Architect.

 

2.1.7.3     In preparing estimates of the Cost of the Work, the Architect shall
be permitted to include contingencies for design, bidding and price escalation;
to determine what materials, equipment, component systems and types of
construction are to be included in the Contract Documents; to make reasonable
adjustments in the scope of the Project and to include in the Contract Documents
alternate bids as may be necessary to adjust the estimated Cost of the Work to
meet the Owner’s budget for the Cost of the Work.  If an increase in the
Contract Sum occurring after execution of the Contract between the Owner and the
Contractor causes the budget for the Cost of the Work to be exceeded, that
budget shall be increased accordingly.

 

2.1.7.4     If bidding or negotiation has not commenced within 90 days after the
Architect submits the Construction Documents to the Owner, the budget for the
Cost of the Work shall be adjusted to reflect changes in the general level of
prices in the construction industry.

 

2.1.7.5     If the budget for the Cost of the Work is exceeded by the lowest
bona fide bid or negotiated proposal, the Owner shall:

.1                                       give written approval of an increase in
the budget for the Cost of the Work;

.2                                       authorize rebidding or renegotiating of
the Project within a reasonable time;

.3                                       terminate in accordance with
Subparagraph 1.3.8.5; or

 

16

--------------------------------------------------------------------------------


 

.4                                       cooperate in revising the Project scope
and quality as required to reduce the Cost of the Work.

 

2.1.7.6     If the Owner chooses to proceed under Clause 2.1.7.5.4, the
Architect, without additional compensation, shall modify the documents for which
the Architect is responsible under this Agreement as necessary to comply with
the budget for the Cost of the Work.  The modification of such documents shall
be the limit of the Architect’s responsibility under this Paragraph 2.1.7.  The
Architect shall be entitled to compensation in accordance with this Agreement
for all services performed whether or not construction is commenced.

 

ARTICLE 2.2         SUPPORTING SERVICES

2.2.1        Unless specifically designated in Paragraph 2.8.3. the services in
this Article 2.2 shall be provided by the Owner or the Owner’s consultants and
contractors.

 

2.2.1.1     The Owner shall furnish a program setting forth the Owner’s
objectives, schedule, constraints and criteria, including space requirements and
relationships, special equipment, systems and site requirements.

 

2.2.1.2     The Owner shall furnish surveys to describe physical
characteristics, legal limitations and utility locations for the site of the
Project, and a written legal description of the site.  The surveys and legal
information shall include, as applicable, grades and lines of streets, alleys,
pavements and adjoining property and structures; adjacent drainage;
rights-of-way, restrictions, easements, encroachments, zoning, deed
restrictions, boundaries and contours of the site; locations, dimensions and
necessary data with respect to existing buildings, other improvements and trees;
and information concerning available utility services and lines, both public and
private, above and below grade, including inverts and depths.  All the
information on the survey shall be referenced to a Project benchmark.

 

2.2.1.3     The Owner shall furnish services of geotechnical engineers which may
include but are not limited to test borings, test pits, determinations of soil
bearing values, percolation tests, evaluations of hazardous materials, ground
corrosion tests and resistivity tests, including necessary operations for
anticipating subsoil conditions, with reports and appropriate recommendations.

 

ARTICLE 2.3         EVALUATION AND PLANNING SERVICES

2.3.1        The Architect shall provide a preliminary evaluation of the
information furnished by the Owner under this Agreement, including the Owner’s
program and schedule requirements and budget for the Cost of the Work, each in
terms of the other.  The Architect shall review such information to ascertain
that it is consistent with the requirements of the Project and shall notify the
Owner of any other information or consultant services that may be reasonably
needed for the Project.

 

2.3.2        The Architect shall provide a preliminary evaluation of the Owner’s
site for the Project based on the information provided by the Owner of site
conditions, and the Owner’s program, schedule and budget for the Cost of the
Work.

 

2.3.3        The Architect shall review the Owner’s proposed method of
contracting for construction services and shall notify the Owner of anticipated
impacts that such method may have on the Owner’s program, financial and time
requirements, and the scope of the Project.

 

ARTICLE 2.4         DESIGN SERVICES

 

17

--------------------------------------------------------------------------------


 

2.4.1        The Architect’s design services shall include normal structural,
mechanical and electrical engineering services.

 

2.4.2        SCHEMATIC DESIGN DOCUMENTS

2.4.2.1     The Architect shall provide Schematic Design Documents based on the
mutually agreed-upon program, schedule, and budget for the Cost of the Work. The
documents shall establish the conceptual design of the Project illustrating the
scale and relationship of the Project components. The Schematic Design Documents
shall include a conceptual site plan, if appropriate, and preliminary building
plans, sections and elevations. At the Architect’s option, the Schematic Design
Documents may include study models, perspective sketches, electronic modeling or
combinations of these media. Preliminary selections of major building systems
and construction materials shall be noted on the drawings or described in
writing.

 

2.4.3        DESIGN DEVELOPMENT DOCUMENTS

2.4.3.1     The Architect shall provide Design Development Documents based on
the approved Schematic Design Documents and updated budget for the Cost of the
Work. The Design Development Documents shall illustrate and describe the
refinement of the design of the Project, establishing the scope, relationships,
forms, size and appearance of the Project by means of plans, sections and
elevations, typical construction details, and equipment layouts. The Design
Development Documents shall include specifications that identify major materials
and systems and establish in general their quality levels.

 

2.4.4        CONSTRUCTION DOCUMENTS

2.4.4.1     The Architect shall provide Construction Documents based on the
approved Design Development Documents and updated budget for the Cost of the
Work. The Construction Documents shall set forth in detail the requirements for
construction of the Project. The Construction Documents shall include Drawings
and Specifications that establish in detail the quality levels of materials and
systems required for the Project.

 

2.4.4.2     During the development of the Construction Documents, the Architect
shall assist the Owner Construction Manager in the development and preparation
of:  (1) bidding and procurement information which describes the time, place and
conditions of bidding; and bidding or proposal forms and the form of agreement
between the Owner and the Contractor; and (2) the Conditions of the Contract for
Construction (General Supplementary and other Conditions).  T the Architect also
shall assist the Construction Manager compile in compiling the Project Manual
that includes the Conditions of the Contract for Construction and Specifications
and may include bidding requirements and sample forms.

 

ARTICLE 2.5         CONSTRUCTION PROCUREMENT SERVICES

2.5.1        The Architect shall assist the Owner and Construction Manager in
obtaining either competitive bids or negotiated proposals and shall assist the
Owner and Construction Manager in awarding and preparing contracts for
construction.

 

2.5.2        The Architect shall assist the Owner and Construction Manager in
establishing a list of prospective bidders or contractors.

 

2.5.3        The Architect shall assist the Owner in bid validation or proposal
evaluation and determination of the successful bid or proposal, if any. If
requested by the Owner, the Architect shall notify all prospective bidders or
contractors of the bid or proposal results.

 

2.5.4        COMPETITIVE BIDDING

 

18

--------------------------------------------------------------------------------


 

2.5.4.1     Bidding Documents shall consist of bidding requirements, proposed
contract forms, General Conditions and Supplementary Conditions, Specifications
and Drawings.

 

2.5.4.2     If requested by the Owner, the Architect shall arrange for procuring
the reproduction of Bidding Documents for distribution to prospective bidders.
The Owner shall pay directly for the cost of reproduction or shall reimburse the
Architect for such expenses.

 

2.5.4.3     If requested by the Owner, the Architect shall distribute the
Bidding Documents to prospective bidders and request their return upon
completion of the bidding process. The Architect shall maintain a log of
distribution and retrieval, and the amounts of deposits, if any, received from
and returned to prospective bidders.

 

2.5.4.4     The Architect shall consider requests for substitutions, if
permitted by the Bidding Documents, and shall prepare and distribute addenda
identifying approved substitutions to all prospective bidders.

 

2.5.4.5     The Architect shall participate in or, at the Owner’s direction,
shall organize and conduct a pre-bid conference for prospective bidders.

 

2.5.4.6     The Architect shall prepare responses to questions from prospective
bidders and provide clarifications and interpretations of the Bidding Documents
to all prospective bidders in the form of addenda.

 

2.5.4.7     The Architect shall participate in or, at the Owner’s direction,
shall organize and conduct the opening of the bids. The Architect shall
subsequently document and distribute the bidding results, if and as directed by
the Owner.

 

2.5.5        NEGOTIATED PROPOSALS

2.5.5.1     Proposal Documents shall consist of proposal requirements, proposed
contract forms, General Conditions and Supplementary Conditions, Specifications
and Drawings.

 

2.5.5.2     If requested by the Owner, the Architect shall arrange for procuring
the reproduction of Proposal Documents for distribution to prospective
contractors. The Owner shall pay directly for the cost of reproduction or shall
reimburse the Architect for such expenses.

 

2.5.5.3     If requested by the Owner, the Architect shall organize and
participate in selection interviews with prospective contractors.

 

2.5.5.4     The Architect shall consider requests for substitutions, if
permitted by the Proposal Documents, and shall prepare and distribute addenda
identifying approved substitutions to all prospective contractors.

 

2.5.5.5     If requested by the Owner, the Architect shall assist the Owner
during negotiations with prospective contractors. The Architect shall
subsequently prepare a summary report of the negotiation results, as directed by
the Owner.

 

ARTICLE 2.6         CONTRACT ADMINISTRATION SERVICES

2.6.1        GENERAL ADMINISTRATION

2.6.1.1     The Architect shall provide administration of the Contract between
the Owner and the Contractor as set forth below and in the edition of AIA
Document A201, General Conditions, of the Contract for Construction, current as
of the date of this Agreement.

 

19

--------------------------------------------------------------------------------


 

Modifications made to the General Conditions, when adopted as part of the
Contract Documents, shall be enforceable under this Agreement only to the extent
that they are consistent with this Agreement or approved in writing by the
Architect and Owner.

 

2.6.1.2     The Architect’s responsibility to provide the Contract
Administration Services under this Agreement commences with the award of the
initial Contract for Construction and terminates at the issuance to the Owner of
the final Certificate for Payment. However, the Architect shall be entitled to a
Change in Services in accordance with Paragraph 2.8.2 when Contract
Administration Services extend 60 days after the date of Substantial Completion
of the Work.

 

2.6.1.3     The Architect shall be a representative of and shall advise and
consult with the Owner during the provision of the Contract Administration
Services. The Architect shall have authority to act on behalf of the Owner only
to the extent provided in this Agreement unless otherwise modified by written
amendment.

 

2.6.1.4     Duties, responsibilities and limitations of authority of the
Architect under this Article 2.6 shall not be restricted, modified or extended
without written agreement of the Owner and Architect with consent of the
Contractor, which consent will not be unreasonably withheld.

 

2.6.1.5     The Architect shall review properly prepared, timely requests by the
Contractor for additional information about the Contract Documents.  A properly
prepared request for additional information about the Contract Documents shall
be in a form prepared or approved by the Architect and shall include a detailed
written statement that indicates the specific Drawings or Specifications in need
of clarification and the nature of the clarification requested.

 

2.6.1.6     If deemed appropriate by the Architect, the Architect shall on the
Owner’s behalf prepare, reproduce and distribute supplemental Drawings and
Specifications in response to requests for information by the Contractor.

 

2.6.1.7     The Architect shall interpret and decide matters concerning
performance of the Owner and Contractor under, and requirements of, the Contract
Documents on written request of either the Owner or Contractor. The Architect’s
response to such requests shall be made in writing within any time limits agreed
upon or otherwise with reasonable promptness.

 

2.6.1.8     Interpretations and decisions of the Architect shall be consistent
with the intent of and reasonably inferable from the Contract Documents and
shall be in writing or in the form of drawings. When making such interpretations
and initial decisions, the Architect shall endeavor to secure faithful
performance by both Owner and Contractor, shall not show partiality to either,
and shall not be liable for the results of interpretations or decisions so
rendered in good faith.

 

2.6.1.9     The Architect shall render initial decisions on claims, disputes or
other matters in question between the Owner and Contractor as provided in the
Contract Documents. However, the Architect’s Owner’s decisions on matters
relating to aesthetic effect shall be final, if consistent with the intent
expressed in the Contract Documents.

 

2.6.2        EVALUATIONS OF THE WORK

2.6.2.1     The Architect, as a representative of the Owner, shall visit the
site at intervals appropriate to the stage of the Contractor’s operations, or as
otherwise agreed by the Owner and the Architect in Article 2.8, (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor

 

20

--------------------------------------------------------------------------------


 

to guard the Owner against defects and deficiencies in the Work, and (3) to
determine in general if the Work is being performed in a manner indicating that
the Work, when fully completed, will be in accordance with the Contract
Documents. However, the Architect shall not be required to make exhaustive or
continuous on-site inspections to check the quality or quantity of the Work. The
Architect shall neither have control over or charge of, nor be responsible for,
the construction means, methods, techniques, sequences or procedures, or for
safety precautions and programs in connection with the Work, since these are
solely the Contractor’s rights and responsibilities under the Contract
Documents.

 

2.6.2.2     The Architect shall report to the Owner known deviations from the
Contract Documents and from the most recent construction schedule submitted by
the Contractor.  However, the Architect shall not be responsible for the
Contractor’s failure to perform the Work in accordance with the requirements of
the Contract Documents. The Architect shall be responsible for the Architect’s
negligent acts or omissions, but shall not have control over or charge of and
shall not be responsible for acts or omissions of the Contractor,
Subcontractors, or their agents or employees, or of any other persons or
entities performing portions of the Work.

 

2.6.2.3     The Architect shall at all times have access to the Work wherever it
is in preparation or progress.

 

2.6.2.4     Except as otherwise provided in this Agreement or when direct
communications have been specially authorized, the Owner shall endeavor to
communicate with the Contractor through the Architect about matters arising out
of or relating to the Contract Documents. Communications by and with the
Architect’s consultants shall be through the Architect.

 

2.6.2.5     The Architect shall have authority to reject Work that does not
conform to the Contract Documents. Whenever the Architect considers it necessary
or advisable, the Architect will have authority to require inspection or testing
of the Work in accordance with the provisions of the Contract Documents, whether
or not such Work is fabricated, installed or completed. However, neither this
authority of the Architect nor a decision made in good faith either to exercise
or not to exercise such authority shall give rise to a duty or responsibility of
the Architect to the Contractor, Subcontractors, material and equipment
suppliers, their agents or employees or other persons or entities performing
portions of the Work.

 

2.6.3        CERTIFICATION OF PAYMENTS TO CONTRACTOR

2.6.3.1     The Architect shall review and certify the amounts due the
Contractor and shall issue Certificates for Payment in such amounts. The
Architect’s certification for payment shall constitute a representation to the
Owner, based on the Architect’s evaluation of the Work as provided in Paragraph
2.6.2 and on the data comprising the Contractor’s Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject (1) to an evaluation of the Work for conformance with the Contract
Documents upon Substantial Completion, (2) to results of subsequent tests and
inspections, (3) to correction of minor deviations from the Contract Documents
prior to completion, and (4) to specific qualifications expressed by the
Architect.

 

2.6.3.2     The issuance of a Certificate for Payment shall not be a
representation that the Architect has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to

 

21

--------------------------------------------------------------------------------


 

payment, or (4) ascertained how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.

 

2.6.3.3     The Architect shall maintain a record of the Contractor’s
Applications for Payment.

 

2.6.4        SUBMITTALS

2.6.4.1     The Architect shall review and approve or take other appropriate
action upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action shall be taken with such reasonable promptness as to
cause no delay in the Work or in the activities of the Owner, Contractor or
separate contractors, while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review shall not constitute approval of safety
precautions or, unless otherwise specifically stated by the Architect, of any
construction means, methods, techniques, sequences or procedures. The
Architect’s approval of a specific item shall not indicate approval of an
assembly of which the item is a component.

 

2.6.4.2     The Architect shall maintain a record of submittals and copies of
submittals supplied by the Contractor in accordance with the requirements of the
Contract Documents.

 

2.6.4.3     If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Architect shall
specify appropriate performance and design criteria that such services must
satisfy. Shop Drawings and other submittals related to the Work designed or
certified by the design professional retained by the Contractor shall bear such
professional’s written approval when submitted to the Architect. The Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.

 

2.6.5        CHANGES IN THE WORK

2.6.5.1     The Architect shall prepare Change Orders and Construction Change
Directives for the Owner’s approval and execution in accordance with the
Contract Documents. The Architect, after obtaining the Owner’s approval, may
authorize minor changes in the Work not involving an adjustment in Contract Sum
or an extension of the Contract Time which are consistent with the intent of the
Contract Documents. If necessary, the Architect shall prepare, reproduce and
distribute Drawings and Specifications to describe Work to be added, deleted or
modified, as provided in Paragraph 2.8.2.

 

2.6.5.2     The Architect shall review properly prepared, timely requests by the
Owner or Contractor for changes in the Work, including adjustments to the
Contract Sum or Contract Time. A properly prepared request for a change in the
Work shall be accompanied by sufficient supporting data and information to
permit the Architect to make a reasonable determination without extensive
investigation or preparation of additional drawings or specifications. If the
Architect determines that requested changes in the Work are not materially
different from the requirements of the Contract Documents, the Architect may
issue an order for a minor change in the Work or recommend to the Owner that the
requested change be denied.

 

2.6.5.3     If the Architect determines that implementation of the requested
changes would result in a material change to the Contract that may cause an
adjustment in the Contract Time

 

22

--------------------------------------------------------------------------------


 

or Contract Sum, the Architect shall make a recommendation to the Owner, who may
authorize further investigation of such change. Upon such authorization, and
based upon information furnished by the Contractor, if any, the Architect shall
estimate the additional cost and time that might result from such change,
including any additional costs attributable to a Change in Services of the
Architect. With the Owner’s approval, the Architect shall incorporate those
estimates into a Change Order or other appropriate documentation for the Owner’s
execution or negotiation with the Contractor.

 

2.6.5.4     The Architect shall maintain records relative to changes in the
Work.

 

2.6.6        PROJECT COMPLETION

2.6.6.1     The Architect shall conduct inspections to determine the date or
dates of Substantial Completion and the date of final completion, shall receive
from the Contractor and forward to the Owner, for the Owner’s review and
records, written warranties and related documents required by the Contractor
Documents and assembled by the Contractor, and shall issue a final Certificate
for Payment based upon a final inspection indicating the Work complies with the
requirements of the Contract Documents.

 

2.6.6.2     The Architect’s inspection shall be conducted with the Owner’s
Designated Representative to check conformance of the Work with the requirements
of the Contract Documents and to verify the accuracy and completeness of the
list submitted by the Contractor of Work to be completed or corrected.

 

2.6.6.3     When the Work is found to be substantially complete, the Architect
shall inform the Owner about the balance of the Contract Sum remaining to be
paid the Contractor, including any amounts needed to pay for final completion or
correction of the Work.

 

2.6.6.4     The Architect shall receive from the Contractor and forward to the
Owner:  (1) consent of surety or sureties, if any, to reduction in or partial
release of retainage or the making of final payment and (2) affidavits,
receipts, releases and waivers of liens or bonds indemnifying the Owner against
liens.

 

ARTICLE 2.7         FACILITY OPERATION SERVICES

2.7.1        The Architect shall meet with the Owner or the Owner’s Designated
Representative promptly after Substantial Completion to review the need for
facility operation services.

 

2.7.2        Upon request of the Owner, and prior to the expiration of one year
from the date of Substantial Completion, the Architect shall conduct a meeting
with the Owner and the Owner’s Designated Representative to review the facility
operations and performance and to make appropriate recommendations to the Owner.

 

ARTICLE 2.8         SCHEDULE OF SERVICES

2.8.1        Design and Contract Administration Services beyond the following
limits shall be provided by the Architect as a Change in Services in accordance
with Paragraph 1.3.3:

.1                                       up to two (2) reviews of each Shop
Drawing, Product Data item, sample and similar submittal of the Contractor.

.2                                       up to thirty two (32) visits to the
site by the Architect (aggregate total number of visits by the Architect and all
of the Architect’s consultants) over the duration of the Project during
construction.

.3                                       up to four (4) inspections (aggregate
total number of inspections by the Architect and all of the Architect’s
consultants) for any portion of the Work to

 

23

--------------------------------------------------------------------------------


 

determine whether such portion of the Work is substantially complete in
accordance with the requirements of the Contract Documents.

.4                                       up to four ( 4 ) inspections (aggregate
total number of inspections by the Architect and all of the Architect’s
consultants) for any portion of the Work to determine final completion.

 

The quantities of reviews, visits and inspections set forth in this paragraph
2.8.1 are the reasonable expectations of the parties, and the Architect will be
entitled to be compensated as a Change in Service only if there is a material
change, as agreed in good faith between the parties, in such numbers of reviews,
visits or inspections.

 

2.8.2        The following Design and Contract Administration Services shall be
provided by the Architect as a Change in Services in accordance with Paragraph
1.3.3:

.1                                       review of a Contractor’s submittal out
of sequence from the submittal schedule agreed to by the Architect (other than
out of sequence submittals, which may be requested by Architect or required for
architect to conduct its duties under this Agreement);

.2                                       responses to the Contractor’s requests
for information where such information is available to the Contractor from a
careful study and comparison of the Contract Documents, field conditions, other
Owner-provided information, Contractor-prepared coordination drawings, or prior
Project correspondence or documentation;

.3                                       Change Orders and Construction Change
Directives requiring evaluation of proposals, including the preparation or
revision of Instruments of Service;

.4                                       providing consultation concerning
replacement of Work resulting from fire or other cause during construction;

.5                                       evaluation of an extensive number of
claims submitted by the Owner’s consultants, the Contractor or others in
connection with the Work;

.6                                       evaluation of substitutions proposed by
the Owner’s consultants or contractors and making subsequent revisions to
Instruments of Service resulting therefrom;

.7                                       preparation of design and documentation
for alternate bid or proposal requests proposed by the Owner; or

.8                                       Contract Administration Services
provided 60 days after the date of Substantial Completion of the Work.

2.8.3        The Architect shall furnish or provide the following services only
if specifically designated:

 

Services

 

Responsibility
(Architect, Owner or Not Provided)

 

Location of Service Description

.1

 

Programming

 

Owner

 

 

.2

 

Land Survey Services

 

Owner

 

 

.3

 

Geotechnical Services

 

Owner

 

 

.4

 

Space Schematics/Flow Diagrams

 

Architect

 

 

.5

 

Existing Facilities Surveys

 

Architect

 

 

.6

 

Economic Feasibility Studies

 

N/A

 

 

.7

 

Site Analysis and Selection

 

N/A

 

 

.8

 

Environmental Studies and

 

Owner

 

 

 

 

 Reports

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

.9

 

Owner-Supplied Data Coordination

 

Architect

 

 

.10

 

Schedule Development and Monitoring

 

Owner’s Construction Manager

 

 

.11

 

Civil Design

 

Architect

 

 

.12

 

Landscape Design

 

Architect

 

 

.13

 

Interior Design

 

Architect

 

 

.14

 

Special Bidding or Negotiation

 

N/A

 

 

.15

 

Value Analysis

 

Owner

 

 

.16

 

Detailed Cost Estimating

 

Owner’s Construction Manager

 

 

.17

 

Full Time On-Site Project Representation

 

Architect - if engaged as Change in Service

 

 

.18

 

Construction Management

 

Owner’s Construction Manager

 

 

.19

 

Start-up Assistance

 

N/A

 

 

.20

 

Record Drawings

 

Architect - if engaged as Change in Service

 

 

.21

 

Post-Contract Evaluation

 

N/A

 

 

.22

 

Tenant-Related Services

 

N/A

 

 

.23

 

Acoustical Consultant

 

Architect

 

 

.24

 

Food Service Consultant

 

Architect

 

 

.25

 

Technology Consultant - Infrastructure

 

N/A

 

 

.26

 

Technology Consultant - Equipment

 

N/A

 

 

 

Description of Services.

(Insert descriptions of the services designated.)

 

ARTICLE 2.9         MODIFICATIONS

2.9.1        Modifications to this Standard Form of Architect’s Services: 
Design and Contract Administration, if any, are as follows:

 

ARTICLE 3.0         OTHER TERMS AND CONDITIONS

 

3.1           These Standard Terms and Conditions are attached to and part of
the Agreement between Wheeling Island Gaming, Inc. (the Owner) and Jeter, Cook &
Jepson Architects, Inc. (the Architect) dated 14 March 2002.  These Standard
Terms and Conditions shall modify and supersede any and all provisions and terms
of the Agreement only to the extent that any such provisions or terms are
inconsistent.

 

3.2           The Architect’s services under this Agreement shall be performed
in an orderly succession as described above.  The Architect shall submit
statements monthly for time and expenses expended in the course of its work on
the Project during the previous month.  The Architect reserves the right to stop
all work and that of its consultants if any payment of fees and expenses is
thirty (30) days past due, which is sixty (60) days after the date of invoice.

 

25

--------------------------------------------------------------------------------


 

3.3           When the Architect completes the Design Services, the Architect
shall not proceed with Contract Administration Services without written approval
by the Owner and payment in full of all fees and expenses then due.

 

3.4           The Architect shall, at the written request of the Owner, engage
consultants in addition to those listed above, and the services rendered by such
consultants shall be considered a Change in Services and shall be paid for by
the Owner as prescribed in Article 1.5.

 

3.5           The Owner and Architect acknowledge that the Construction
Documents prepared by the Architect will generally describe the intended scope
of work for the Project, and that the Contractor (engaged by the Owner to
construct the Project) shall be required to provide only those services that are
expressly required by the Contract Documents or are reasonably inferable from
such documents as being necessary to produce the intended results. 
Consequently, the need may arise during the course of construction to adjust the
Contract for Construction to reflect the cost of items that are not consistent
with or reasonably inferable from the Contract Documents.  In accordance with
subparagraph 1.2.2.2 and paragraph 2.1.7, the Owner shall maintain a reasonable
amount of contingency monies to pay for change orders to the Contract for
Construction and other contingencies which impact the Project cost including,
without limitation, such items as changes to the program or scope of the
Project, items of additional value that are not included in or may not be
reasonably inferable from the Contract Documents, and adjustments to allowance
cost items carried in the Project budget or the Contractor’s bid amount.  If any
required item or component of the Project is omitted from the Construction
Documents, the Architect shall not be responsible for the cost of adding such
item or component to the extent that such item or component would have been
otherwise necessary to the Project or adds betterment or value to the Project. 
In no event will the Architect be responsible for any cost or expense that
provides betterment, upgrade or enhancement to the Project.

 

3.6           The following is added to subparagraph 1.2.3.6: “The Architect
will use professional efforts to identify laws, rules, and regulations which
apply to the Project, to interpret the same in a reasonable manner, to seek the
advice of governmental officials and/or the Owner’s legal counsel when questions
of interpretation and/or applicability arise, and to produce reports, plans, and
or other documents which are consistent therewith.  Having done so in accordance
with normal standards of good professional practice, the Architect will have met
its obligations hereunder, and will not be responsible for contrary
interpretations or determination by enforcement authorities or others.”

 

3.7           The Owner acknowledges and agrees, and the Architect warrants and
represents, that the Architect maintains professional liability insurance in the
amount of Five Million Dollars ($5,000,000.00) on a per project basis, and that
the Architect’s liability for damages or loss of any kind and for any reason,
including, without limitation, negligence and breach of contract, shall not
exceed the greater of the Architect’s total compensation for the Project
(excluding reimbursements), or Five Million Dollars ($5,000,000.00), and the
Owner expressly and irrevocably waives its rights to seek damages from the
Architect in excess of such amount.

 

26

--------------------------------------------------------------------------------


 

3.8           It is intended by the parties to this Agreement that the
Architect’s services in connection with the project shall not subject the
Architect’s individual employees, officers, or directors to any personal legal
exposure for the risks associated with this Project.  Therefore, and
notwithstanding anything to the contrary contained herein, the Owner agrees that
as the Owner’s sole and exclusive remedy, any claim, demand or suit shall be
directed and/or asserted only against the Architect, a Connecticut corporation,
and not against any of the Architect’s employees, officers or directors.

 

3.9           The Owner agrees to extend any and all liability limitations and
indemnifications provided by the Owner to the Architect to those individuals and
entities the Architect retains for performance of the services under this
Agreement, including but not limited to the Architect’s officers and employees
and their heirs and assigns, as well as the Architect’s consultants and their
officers, employees, heirs and assigns.

 

3.10         All duties and obligations undertaken by the parties pursuant to
this Agreement shall be for the sole and exclusive benefit of the Owner and the
Architect, and no third party is intended, nor shall be deemed, an express or
implied beneficiary of this Agreement.

 

3.11         No claim or action of any kind, regardless of form, may be brought
against the Architect beyond the first to occur of (a) one year from the date
that the Owner discovered or should have discovered the grounds for any such
claim or action or (b) four years after the date of Substantial Completion of
the Project.

 

3.12         Services to be provided under this Agreement shall include services
rendered in connection with the building shell and all interior construction
elements of a “built-in” nature.  Any and all services relating to furnishings,
fixtures and loose equipment (FF&E) provided by the Architect shall be
considered as a Change in Services and shall be paid for by the Owner as
prescribed in Article 1.5.

 

3.13         The following is added to the end of paragraph 2.8.1: “The limits
set forth above in subparagraphs 2.8.1.1 through 2.8.1.4 represent the aggregate
totals in each category to be provided by the Architect and the Architect’s
consultants.”

 

3.14         If the Architect or any of the Architect’s consultants are
requested to perform services, that otherwise would not be required by the terms
of this Agreement, then the Architect, if it shall elect to provide such
services, shall, upon prior authorization from the Owner, proceed to provide
such services.  Such services shall be considered a Change in Services and shall
be paid for by the Owner as prescribed in Article 1.5.

 

3.15         The Architect agrees, to the fullest extent permitted by law, to
indemnify and hold the Owner harmless from any damage, liability or cost
(including reasonable attorneys’ fees and costs of defense) to the extent caused
by the Architect’s negligent acts, errors or omissions in the performance of
professional services under this Agreement and those of the Architect’s
consultants or anyone for whom the Architect is legally liable and arising from
the Project that is the subject of this Agreement.  The Owner agrees, to the
fullest extent permitted by law, to indemnify and hold the Architect harmless
from any damage, liability, or cost (including reasonable attorneys’ fees and
costs of defense) to the extent caused by the Owner’s negligent acts, errors or
omissions and those for whom the Owner is legally liable, and arising from the
Project that is the subject of this Agreement.  The Architect is not obligated
to indemnify the Owner in any manner whatsoever for the

 

27

--------------------------------------------------------------------------------


 

Owner’s own negligence, nor is the Owner obligated to indemnify the Architect in
any manner whatsoever for the Architect’s own negligence.

 

3.16         (Not used)

 

3.17         Other than actions or damages arising from the gross negligence or
willfull misconduct of Architect, in no event shall the Architect, nor any of
its consultants, agents or employees be liable to the Owner or to anyone claming
through the Owner for any punitive, consequential or exemplary damages arising
out of or in connection with the performance of Architect’s services under this
Agreement, even if one or both of the parties have been advised that such
damages may occur.

 

3.18         The Owner agrees that the Architect will include the following
clause in the construction documents: “The Architect’s comments made on the shop
drawings, samples and/or other submittal data (hereinafter referred to as shop
drawings) during reviews do not relieve the Contractor from compliance with
requirements of the drawings and specifications and other Contract Documents. 
Comments made which are construed by the Contractor as altering the contract sum
must be reported to the Architect and Owner immediately. No work action may be
taken until resolution and written consent of Owner.  Any work not shown on shop
drawings which is shown in the Contract Documents remains part of the project
requirements.  Comments made by the Architect upon the shop drawings do not
constitute authorship on the part of the Architect.  The Architect is not
responsible for completeness of the shop drawings nor as such shall the shop
drawings supersede the requirements of the Contract Documents. The Architect’s
review is for determining general design conformance with the information given
in the Contract Documents. The Contractor is responsible for: determining
quantities; confirming and correlating dimensions; selecting fabrication
processes and techniques of construction; coordination of all of the work;
overseeing safety; and executing the work in a satisfactory manner.

 

3.19         The Owner agrees that the Architect will include a requirement in
the Construction Documents that the Contractor will review any requests for
information (RFIs) submitted by subcontractors prior to submission to the
Architect to ensure such RFIs are not already clearly and unambiguously answered
in the Contract Documents. It will also be required in the construction
documents that the Architect shall be paid be the Contractor for the Architect’s
time and expenses in reviewing RFIs which are already clearly answered or
inferable from the Contract Documents in accordance with the Architect’s
standard rates. The mechanism for such payments by the Contractor to the
Architect will be through the Owner. In the event of a disagreement over such
compensation, the judgment of the Owner’s representative shall prevail.

 

3.20         The Owner may elect to engage the services of third party to act as
“Owner Representative” or “Clerk of the Works” during the Construction of the
Project. In that event, such engagement shall not replace or otherwise usurp the
Owner entity designated in subparagraph 1.1.3.1 and the Owner and the Architect
agree that appropriate protocol for communication shall be established so as to
avoid conflict with subparagraph 2.6.2.4 of this Agreement or any provision of
the Contract Documents.

 

3.21         Engineering services as described elsewhere in this Agreement as
being the

 

28

--------------------------------------------------------------------------------


 

responsibility of the Architect shall be included as Basic Services. The
Architect shall provide such Engineering services, which the Architect agrees
shall be performed by a Registered Engineer licensed to practice in the State of
West Virginia.  Such Engineering services shall be consistent with the scope
described in Articles 2.1 through 2.9 of this Agreement.

 

3.22         With respect to products, materials or processes containing
hazardous materials such as (without limitation) asbestos, asbestos products,
polychlorinated biphenyl (PCB), or other toxic substances, the Owner hereby
agrees that no claim or other action may be brought against the Architect, its
principals, employees, agents or consultants if such claim or action is based
on, relates to, or otherwise arises out of the Architect’s performance of or
failure to perform services in connection with the investigation, detection,
abatement, replacement or removal of such hazardous materials or processes
unless it arises out of the gross negligence, intentional tort, or willful
misconduct of Architect.  The Owner further agrees to indemnify and to hold the
Architect and its principals, employees, agents and consultants harmless from
and against any and all manner of actions, suits, claims, liabilities,
obligations, losses, damages, costs, and expenses (including attorney’s fees) to
which the Architect may be subject as a result of, in connection with or arising
out of any such claim or action brought by any third party.

 

3.23         The Owner understands and agrees that products or building
materials which are permissible under current building codes, practices and
ordinances may, at some future date, be banned or limited in use in the
construction industry because of presently unknown hazardous or defective
characteristics.  The Architect shall use professional efforts, during the term
of this Agreement, to inform the Owner of any product or material specified for
this project which the Architect becomes aware is a known or suspected health or
safety hazard, or is otherwise defective (“Potentially Hazardous Products”). 
The Owner agrees that if the Owner directs the Architect to specify any product
or material, after the Architect has informed the Owner that such product or
material may not be suitable or may embody characteristics that are suspected of
causing or may cause the product or material to be considered a hazardous or
defective substance in the future, the Owner waives all claims as a result
thereof against the Architect.  The Owner further agrees that if any product or
material specified for this Project by the Architect shall, at any future date,
after Architect has used its professional efforts to identify such Potentially
Hazardous Products, be suspected or discovered to be a health or safety hazard,
or otherwise defective, then the Owner shall waive all claims as a result
thereof against the Architect.  In addition, the Owner agrees, to the fullest
extent permitted by law, to indemnify and hold the Architect harmless from any
damage, liability or cost (including reasonable attorney’s fees and defense
costs) arising in any way from the specification or use of any products or
materials which, at any future date, after Architect has used its professional
efforts to identify such Potentially Hazardous Products, become known or
suspected health or safety hazards, or defective, whether unknown to the
Architect during the term of this Agreement or of which the Architect has warned
the Owner, excepting only those damages, liabilities or cost attributable to the
gross negligence, intentional tort or willful misconduct of the Architect.

 

3.24         Notwithstanding anything to the contrary in paragraphs 1.3.4 or
1.3.5, any mediation or arbitration proceeding arising out of or relating to
this Agreement shall be held at a site manually agreeable to the parties to this
Agreement, and failing such Agreement, at a site

 

29

--------------------------------------------------------------------------------


 

chosen by the Mediator or

Arbitrator, as the case may be.

 

3.25         Notwithstanding anything to the contrary in paragraph 1.2.2 if the
Owner is either a general or limited partnership, all of the Owner’s general
partners shall be deemed a party to this Agreement, and any or all of such
general partners may be named parties to any mediation or arbitration held
pursuant to this Agreement.

 

3.26         Upon the Architect’s request, the Owner shall provide proof of its
authorization to enter into this Agreement and proof of the authority of the
undersigned to execute this Agreement on behalf of the Owner, all in a form
satisfactory to the Architect.  Upon the Owner’s request, the Architect shall
provide proof of its authorization to enter into this Agreement and proof of the
authority of the undersigned to execute this Agreement on behalf of the
Architect, all in a form satisfactory to the Owner.

 

3.27         Services provided by the Architect under this Agreement will be
performed in a manner consistent with that degree of care and skill ordinarily
exercised by members of the same profession currently practicing under similar
circumstances.

 

3.28         The Architect is not responsible for delays caused by factors
beyond the Architect’s reasonable control, including but not limited to delays
because of strikes, lockouts, work slowdowns or stoppages, accidents, acts of
God, failure of any governmental or other regulatory authority to act in a
timely manner, failure of the Owner to furnish timely information or approve or
disapprove of the Architect’s services or work product promptly, or delays
caused by faulty performance by the Owner or by contractors of any level. When
such delays beyond the Architect’s reasonable control occur, the Owner agrees
the Architect is not responsible for damages other than those attributable to
the gross negligence, intentional tort, or willful misconduct of Architect, nor
shall the Architect be deemed to be in default of this Agreement.

 

3.29         In consideration of the benefits to the Owner of employing the fast
track process (in which some of the Architect’s design services overlap the
construction work and are out of sequence with the traditional project delivery
method), and in recognition of the inherent risks of fast tracking to the
Architect, the Owner agrees to compensate the Architect for all Changes in
Services required to modify, correct, or adjust the Construction Documents and
coordinate them in order to meet the Owner’s program requirements resulting from
the Owner’s to construct decision, the Project in a fast track manner.

 

3.30         Neither the professional activities of the Architect, nor the
presence of the Architect or the Architect’s employees and consultants at a
construction site, shall relieve the General Contractor or Construction Manager
and any other entity of their obligations, duties and responsibilities
including, but not limited to construction means, methods, sequence, techniques
or coordinating all portions of the Work of construction in accordance with the
contract documents and any health or safety precautions required by any
regulatory agencies. The Architect and the Architect’s personnel have no
authority to exercise any control over any construction contractor or other
entity or their employees in connection with their work or any health or safety
precautions. The Owner agrees that the General Contractor or Construction
Manager is solely responsible for jobsite safety, and

 

30

--------------------------------------------------------------------------------


 

warrants that this intent shall be made evident in the Owner’s agreement with
the General Contractor, or Construction Manager.  The Owner also agrees that the
Owner, the Architect and the Architect’s consultants shall be made additional
insureds under the General Contractor’s or Construction Manager’s general
liability insurance policy.

 

3.31         The Architect shall assist the Owner in applying for those permits
and approvals typically required by law for projects similar to the one for
which the Architect’s services are being engaged.  This assistance consists of
completing and submitting forms as to the results of certain work included in
the scope of services.  This assistance does not include, however, special
studies, special research, attendance at meetings with public authorities for
more than the $12,000.00 allowance stipulated in the attached exhibit entitled:
“Wheeling Downs Racetrack & Gaming Center, Phase II A/E Design Cost Schedule”
dated 6 March 2002, special testing or special documentation not normally
required for this type of project.  The Architect will provide such special
services as a Change in Service to be authorized by the Owner.

 

3.32         (Not used)

 

3.33         (Not used)

 

3.34         (Not used)

 

3.35         In the event the Owner consents to, allows, authorizes or approves
of changes to any plans, specifications or other construction documents, and
these changes are not approved in writing by the Architect, the Owner recognizes
that such changes and the results thereof are not the responsibility of the
Architect.  Therefore, the Owner agrees to release the Architect from any
liability arising from the construction, use or result of such changes. In
addition, the Owner agrees to the fullest extent permitted by law, to indemnify
and hold the Architect harmless from any damage, liability or cost (including
reasonable attorney’s fees and costs of defense) arising from such changes,
except only those damages, liabilities and costs arising from the gross
negligence, intentional tort or willful misconduct of the Architect.

 

3.36         If the Owner retains the services of a Value Engineer (VE) to
review the Construction Documents prepared for this project by the Architect, it
shall be at the Owner’s sole expense and shall be performed in a timely manner
so as not to delay the orderly progress of the Architect’s services. All
recommendations of the VE shall be given to the Architect for review, and
adequate time will be provided for the Architect to respond to these
recommendations. The architect shall be compensated as a Change in Service, as
provided for herein, for all time spent to review the recommendations of the VE
and to incorporate those accepted by both the Owner and the Architect.  If the
Architect objects to any recommendations made by the VE, the Architect shall so
state in writing to the Owner, along with the Architect’s reasons for its
objection.  If the Owner insists on incorporating in the Construction Documents
any changes to which the Architect has objected in writing, the Owner agrees to
the fullest extent permitted by law, to indemnify and hold the Architect
harmless from any damage, liability or cost (including reasonable attorneys’
fees and costs of defense) which arise in connection with or as a result of the
incorporation of such design changes insisted upon by the Owner.

 

31

--------------------------------------------------------------------------------


 

3.37         In accepting and utilizing any drawings or other data on any form
of electronic media generated and provided by the Architect, the Owner covenants
and agrees that all such drawings and data are instruments of service of the
Architect, who shall be deemed the author of the drawings and data, and shall
retain all common law, statutory law and other rights, including copyrights. 
The electronic files submitted by the Architect to the Owner are submitted for
an acceptance period of seven (7) days.  Any defects the Owner discovers during
this period will be reported to the Architect and will be corrected as part of
the Architect’s Basic Scope of Services.  Correction of defects detected and
reported after the acceptance period will be compensated for as Additional
Services.

 

The Owner further agrees not to use these drawings and data, in whole or in
part, for any purpose or project other than the Project which it is the subject
of this Agreement, except as permitted under Section 1.3.2.5 hereof.  The Owner
agrees to waive all claims against the Architect resulting in any way from any
unauthorized changes or reuse of the drawings and data for this Project or any
other project by anyone other than the Architect.

 

In addition, the Owner agrees, to the fullest extent permitted by law, to
indemnify and hold the Architect harmless from any damage, liability or cost,
including reasonable attorney’s fees and costs of defense, arising from any
changes made by anyone other than the Architect or from any reuse of the
drawings and data without the prior written consent of the Architect.

 

Under no circumstances shall transfer of the drawings and other instruments of
service on electronic media for use by the Owner be deemed a sale by the
Architect, and the Architect makes no warrants, either express or implied of
merchantability and fitness for any particular purpose.

 

Notwithstanding anything in this Agreement to the contrary, Owner may request
and Architect shall provide, the Instruments of Service in electronic media form
(AutoCAD 2000), and unless otherwise agreed upon in writing between Owner and
Architect, any Instruments of Service in electronic media form shall be subject
to paragraph 1.3.2.5 et seq. of this Agreement.

 

3.38         The Americans with Disabilities Act (ADA) provides that it is a
violation of the ADA to design and construct a facility for first occupancy
later than January 26, 1993, that does not meet the accessibility and usability
requirements.  The Owner acknowledges that the requirements of the ADA will be
the subject to various and possibly contradictory interpretations.

 

ADA also requires the removal of architectural barriers in existing facilities
where such removal is readily achievable.  The Owner acknowledges that the
definition of “readily achievable” contained in the ADA is flexible and subject
to interpretation on a case-by-case basis.

 

Further, ADA provides that alterations to a facility must be made in such a
manner that, to the maximum extent feasible, the altered portions of the
facility are readily accessible to and by individuals with disabilities.  The
Owner acknowledges that the requirements of the ADA will be subject to various
and possibly contradictory interpretations.

 

32

--------------------------------------------------------------------------------


 

The Architect, therefore, will use reasonable professional efforts to interpret
applicable ADA requirements and other federal, state and local laws, rules,
codes, ordinances and regulations as they apply to the project.  The Architect,
however, cannot and does not warrant or guarantee that the Owner’s project will
comply with interpretations of the ADA requirements and/or the requirements of
other federal, state and local laws, rules, codes, ordinances and regulations as
they apply to the Project.

 

It is recognized that the Owner faces certain obligations under the Americans
with Disabilities Act (ADA) that could affect the design of this Project.  It is
further recognized that the ADA is federal civil rights legislation that is not
part of, or known to be compatible with, state or local law, codes, and
regulations governing construction.  Consequently, the Architect will be unable
to make recommendations or professional determinations that will ensure
compliance with the ADA or guarantee that all design decisions will conform to
the ADA standard of “reasonable accommodation.”  The Architect strongly advises
the Owner to obtain appropriate legal counsel with respect to compliance with
the ADA.

 

The Architect will endeavor to design for accessibility by the disabled in
conformance with any applicable provisions in or references by applicable state
or local building codes.  The Architect further agrees to include in the design
such provisions for the disabled as the Owner may request in response to the
ADA, provided such requests are timely made, technically achievable, and in
conformance with all other pertinent codes and regulations.

 

3.39         (Not used)

 

3.40         If the Architect for any reason does not complete all the services
contemplated by this Agreement, the Architect shall not be responsible for the
accuracy, completeness or workability of the Contract Documents prepared by the
Architect changed or completed by the Owner or by another party.  Accordingly,
the Owner agrees, to the fullest extent permitted by law, to indemnify and hold
the Architect harmless from any claim, liability or cost (including reasonable
attorneys' fees and defense costs) for injury or loss arising or allegedly
arising from such completion or any unauthorized changes made by any party to
any contract documents prepared by the Architect.

 

3.41         Both parties acknowledge and agree that this Agreement has been
freely negotiated by both parties, and that, in any dispute over the meaning,
interpretation, validity or enforceability of this Agreement or any of its terms
or conditions, there shall be no presumption whatsoever against either party by
virtue of that party having drafted this Agreement or any portion thereof.

 

33

--------------------------------------------------------------------------------


 

By its execution, this Standard Form of Architect’s Services:  Design and
Contract Administration and modifications hereto are incorporated into the
Standard Form of Agreement Between the Owner and Architect, AIA Document
B141-1997, that was entered into by the parties as of the date: 14 March 2002.

 

/s/ Terry C. Burton

 

/s/ Peter N. Stevens

 

OWNER (Signature)

ARCHITECT (Signature)

Terry C. Burton, Asst. General Counsel
Wheeling Island Gaming, Inc.

Peter N. Stevens
President

(Printed name and title)

(Printed name and title)

 

34

--------------------------------------------------------------------------------


 

ATTACHMENT I                                        1997 Edition - Electronic
Format

 

AIA Document A201 - 1997

 

General Conditions of the Contract for Construction

 

TABLE OF ARTICLES

 

1.             GENERAL PROVISIONS

 

2.             OWNER

 

3.             CONTRACTOR

 

4.             ADMINISTRATION OF THE CONTRACT

 

5.             SUBCONTRACTORS

 

6.             CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

7.             CHANGES IN THE WORK

 

8.             TIME

 

9.             PAYMENTS AND COMPLETION

 

10.           PROTECTION OF PERSONS AND PROPERTY

 

11.           INSURANCE AND BONDS

 

12.           UNCOVERING AND CORRECTION OF WORK

 

13.           MISCELLANEOUS PROVISIONS

 

14.           TERMINATION OR SUSPENSION OF THE CONTRACT

 

INDEX

Acceptance of Nonconforming Work

        9.6.6, 9.9.3, 12.3


      9.5.1, 10.2.5, 13.4.2, 13.7, 14.1

Acceptance of Work

        9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Addenda

      1.1.1, 3.11

Access to Work

        3.16, 6.2.1, 12.1

Additional Costs, Claims for

      4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3

Accident Prevention

        4.2.3, 10

Additional Inspections and Testing

      9.8.3, 12.2.1, 13.5

Acts and Omissions

        3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1,

Additional Time, Claims for

      4.3.4, 4.3.7, 8.3.2

 

ADMINISTRATION OF THE CONTRACT

      3.1.3, 4, 9.4, 9.5

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES.  CONSULTATION WITH AN ATTORNEY
IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.  AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.

 

This document has been approved and endorsed by The Associated General
Contractors of America.

 

[LOGO]

 

© 1997 AIA®
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

 

The American Institute of Architects
1735 New York Avenue, N.W.
Washington, D.C. 20006-5292

 

--------------------------------------------------------------------------------

©  Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The American Institute of Architects.  Fifteenth
Edition.  Reproduction of the material herein or substantial quotation of its
provisions without written permission of the AIA violates the copyright laws of
the United States and will subject the violate to legal prosecution.  WARNING:
Unlicensed photocopying violates U.S. copyright laws and will subject the
violator to legal prosecution.  This document was electronically produced with
permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below. expiration as
noted below.  User Document:
wheeling-generalconditions-final-06192002-with-font-corrected.aia — 6/19/2002. 
AIA License Number 1006422, which expires on 1/15/2003.

 

35

--------------------------------------------------------------------------------


 

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13, 4.5.1

Allowances

3.8

All-risk Insurance

11.4.1.1

Applications for Payment

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5,

9.10, 11.1.3, 14.2.4, 14.4.3

Approvals

2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2,

13.5

Arbitration

4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10

Architect

4.1

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6,

7.4, 9.2, 9.3.1, 9.4, 9.5, 9.8.3, 9.10.1, 9.10.3, 12.1,

12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4

Architect, Limitations of Authority and

Responsibility

2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1,

4.2.2, 4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13,
4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6

Architect’s Additional Services and Expenses

2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5

Architect’s Approvals

2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.6

Architect’s Decisions

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1,

4.4.5, 4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2,

9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4

Architect’s Inspections

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12, 4.3.6

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.3, 3.4.2,

3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3,
4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2,

9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3,

11.4.7, 12, 13.4.2, 13.5

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2,

9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for

Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 1.1.7, 5.2.1, 11.5.1

Boiler and Machinery Insurance

11.4.2

Bonds, Lien

9.10.2

Bonds, Performance, and Payment

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

Certificates for Payment

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,

9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8,

4.3.4, 4.3.9, 5.2.3, 7.1, 7.2, 7.3, 8.3.1, 9.3.1.1,

9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9

Claim, Definition of

4.3.1

Claims and Disputes

3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3,

9.10.4, 10.3.3

Claims and Timely Assertion of Claims

 

36

--------------------------------------------------------------------------------


 

4.6.5

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2

Claims for Additional Time

3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2

Claims for Concealed or Unknown Conditions

4.3.4

Claims for Damages

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4

Claims Subject to Arbitration

4.4.1, 4.5.1, 4.6.1

Cleaning Up

3.15, 6.3

Commencement of Statutory Limitation Period

13.7

Commencement of the Work, Conditions

Relating to

2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract

Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8,
9.9.1, 9.10, 12.2, 13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8,
9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8,

4.6.4, 4.6.6, 9.6.4, 10.2.2, 11.1, 11.4, 13.1, 13.4,

13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3

Concealed or Unknown Conditions

4.3.4, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 1.1.7, 6.1.1, 6.1.4

Consent, Written

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2,

9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2

CONSTRUCTION BY OWNER OR BY

SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1

Construction Schedules, Contractor’s

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

4.3.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR

SUSPENSION OF THE

5.4.1.11, 11.4.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions

Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1

Contract Documents, The

1.1, 1.2

Contract Documents, Copies Furnished and Use

of

1.6, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1,

9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2, 11.4.1, 14.2.4,

14.3.2

Contract Sum, Definition of

9.1

Contract Time

4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1,

8.2, 8.3.1, 9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,

10.3, 11.1.1, 11.4.7, 14.1, 14.2.1.1

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate

Contractors and Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6.11.4.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
11.4.1.2, 11.4.7, 11.4.8

Contractor’s Relationship with the Architect

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2,

3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3,
4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2,
9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3,

 

 

37

--------------------------------------------------------------------------------


 

11.4.7, 12, 13.4.2, 13.5

Contractor’s Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those

Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,

10

Contractor’s Review of Contract Documents

1.5.2, 3.2, 3.7.3

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

4.3.10, 14.1

Contractor’s Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3,

9.8.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.5.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction

Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,

6.2.4, 7.1.3, 7.3.4, 7.3.6, 8.2, 10, 12, 14

Contractual Liability Insurance

11.1.1.8, 11.2, 11.3

Coordination and Correlation

1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and

Specifications

1.6, 2.2.5, 3.11

Copyrights

1.6, 3.17

Correction of Work

2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1,

12.1.2, 12.2, 13.7.1.3

Correlation and Intent of the Contract

Documents

1.2

Cost, Definition of

7.3.6

Costs

2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1,

6.2.3, 7.3.3.3, 7.3.6, 7.3.7, 7.3.8, 9.10.2, 10.3.2,

10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5.14

Cutting and Patching

6.2.5, 3.14

Damage to Construction of Owner or Separate

Contractors

3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1,

11.4, 12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4

Damage, Claims for

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,

11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4

Damages for Delay

6.1.1, 8.3.3, 9.5, 1.6, 9.7, 10.3.2

Date of Commencement of the Work,

Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decision of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1,

4.4.5, 4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2,

9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance,

Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,

9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,

4.3.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,

7.4.1, 7.5.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2

Disputes

4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and

Ownership of

1.1.1, 1.3, 2.2.5, 3.11, 5.3

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

4.3.5, 10.6, 14.1.1.2

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,

10.3, 11.1.1, 11.4.7, 14.1, 14.2.1.1

Equipment, Labor, Materials and

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,

4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,

9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7,

3.10, 3.12, 3.14, 4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3,

7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3

Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3,

7.4.1, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2

Failure of Payment

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Faulty Work

 

38

--------------------------------------------------------------------------------


 

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1

11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.5

Fire and Extended Coverage Insurance

11.4

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3, 10.5

Identification of Contract Documents

1.5.1

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,

6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3,

10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4

Injury or Damage to Person or Property

4.3.8, 10.2, 10.6

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2,

9.8.3, 9.9.2, 9.10.1, 12.2.1, 13.5

Instructions to Bidders

1.1.1

Instructions to the Contractor

3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2

Insurance

3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1,

9.10.2, 9.10.5, 11

Insurance, Boiler and Machinery

11.4.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.4.3

Insurance, Owner’s Liability

11.2

Insurance, Project Management Protective

Liability

11.3

Insurance, Property

10.2.5, 11.4

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial

Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4

Interpretations, Written

4.2.11, 4.2.12, 4.3.6

Joinder and Consolidation of Claims Required

4.6.4

Judgment on Final Award

4.6.6

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13,

3.15.1, 42.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,

9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,

9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,

13.5.2, 13.6, 14

Liens

2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10

Limitation on Consolidation or Joinder

4.6.4

Limitations, Statutes of

4.6.3, 12.2.6, 13.7

Limitations of Liability

2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18,
4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7,
9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5,
13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2.7, 4.3.4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3,
7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8,
9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,
13.7, 14

Loss of Use Insurance

11.4.3

Material Suppliers

1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6,

9.10.5

Materials Hazardous

10.2.4, 10.3, 10.5

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13,

 

39

--------------------------------------------------------------------------------


 

3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

4.4.8

Mediation

4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1,
10.5

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7,
10.3.2, 11.4.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and

Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3,

9.10.4, 12.2.1, 13.7.1.3

Notice

2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3,
4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 11.1.3,
11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2, 14.1, 14.2

Notice, Written

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8,

4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3,

11.4.6, 12.2.2, 12.2.4, 13.3, 14

Notice of Testing and Inspections

13.5.1, 13.5.2

Notice to Proceed

8.2.2

Notices, Permits, Fees and

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

Observations, Contractor’s

1.5.2, 3.2, 3.7.3, 4.3.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.4.1.5

Orders, Written

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,

13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1

Owner, Information and Services Required of

the

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3,
11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4

Owner’s Authority

1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2,
4.1.2, 4.1.3, 4.2.4, 4.2.9, 4.3.6, 4.4.7, 5.2.1, 5.2.4,
5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2,
9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3,
11.4.10, 12.2.2, 12.3.1, 13.2.2, 14.3, 14.4

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.5

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.4.3

Owner’s Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 12.2.4, 14.2.2.2

Owner’s Right to Clean Up

6.3

Owner’s Right to Perform Construction and to

Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3

Partial Occupancy or Use

9.6.6, 9.9, 11.4.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1,

9.8.5, 9.10.1, 9.10.3, 9.10.5, 11.1.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,

9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4

Payment, Failure of

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Payment, Final

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Payment, Progress

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

 

 

40

--------------------------------------------------------------------------------


 

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,

14.2.1.2

PCB

10.3.1

Performance Bond and Payment Bond

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Permits, Fees and Notices

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION

OF

10

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4

Progress Payments

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

Project, Definition of the

1.1.4

Project Management Protective Liability

Insurance

11.3

Project Manual, Definition of the

1.1.7

Project Manuals

2.2.5

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.4

PROTECTION OF PERSONS AND

PROPERTY

10

Regulations and Laws

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,

9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,

13.5.2, 13.6, 14

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1,
9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2,

13.2.1

Resolution of Claims and Disputes

4.4, 4.5, 4.6

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field

Conditions by Contractor

1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3

Review of Contractor’s Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and

Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6,
5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3,
12.2.2, 12.2.4, 13.4, 14

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

4.6.2

Safety of Persons and Property

10.2, 10.6

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules, Construction

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1,

11.4.7, 12.1.2, 12.2.5

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1,
13.5

Site Visits, Architect’s

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

 

41

--------------------------------------------------------------------------------


 

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17

Statute of Limitations

4.6.3, 12.2.6, 13.7

Stopping the Work

2.3, 4.3.6, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2,

9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8,

14.1, 14.2.1, 14.3.2

Submittals

1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2,

9.3, 9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3

Subrogation, Waivers of

6.1.1, 11.4.5, 11.4.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,

9.10.4.2, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.7

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

4.3.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,

6.2.4, 7.1.3, 7.3.6, 8.2, 8.3.1, 9.4.2, 10, 12, 14

Surety

4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.4

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

4.3.6, 5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.6.4

Termination by the Contractor

4.3.10, 14.1

Termination by the Owner for Cause

4.3.10, 5.4.1.1, 14.2

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,

9.10.1, 10.3.2, 11.4.1.1, 12.2.1, 13.5

TIME

8

Time, Delays and Extensions of

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,

7.4.1, 7.5.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2

Time Limits

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,

4.2, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3,

7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8,

9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,

13.7, 14

Time Limits on Claims

4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6

Title to Work

9.3.2, 9.3.3

UNCOVERING AND CORRECTION OF

WORK

12

Uncovering of Work

12.1

Unforeseen Conditions

4.3.4, 8.3.1, 10.3

Unit Prices

4.3.9, 7.3.3.2

Use of Documents

1.1.1, 1.6, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

4.3.10, 9.10.5, 11.4.7, 13.4.2

 

42

--------------------------------------------------------------------------------


 

Waiver of Claims by the Owner

4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7,

12.2.2.1, 13.4.2, 14.2.4

Waiver of Consequential Damages

4.3.10, 14.2.4

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.4.7

Warranty

3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4,

12.2.2, 13.7.1.3

Weather Delays

4.3.7.2

Work, Definition of

1.1.3

Written Consent

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2,

9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2

Written Interpretations

4.2.11, 4.2.12, 4.3.6

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8,

4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3,

11.4.6, 12.2.2, 12.2.4, 13.3, 14

Written Orders

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,

13.5.2, 14.3.1

 

ARTICLE 1

 

GENERAL PROVISIONS

 

1.1

 

BASIC DEFINITIONS

 

1.1.1

 

THE CONTRACT DOCUMENTS

The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Ridders,
sample forms, the Contractor's bid or portions of Addenda relating to bidding
requirements.) In the event of any conflict among the Contract Document, the
Documents shall be constructed according to the following priorities:

Highest Priority                  Modifications

Second Priority                   Owner/Contractor Agreement

Third Priority                      Addenda [later date to take

                                                Precedence]

Fourth Priority                    General Requirement

Fifth Priority                        Supplementary General Conditions of

                                                the Contract for Construction

Sixth Priority                       General Conditions of the Contract for

                                                Construction Drawings

Seventh Priority                  Drawings

Eighth Priority                    Specifications

 

1.1.2        THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or

 

43

--------------------------------------------------------------------------------


 

modified only by a Modification.  The Contract Documents shall not be construed
to create a contractual relationship of any kind (1) between the Architect and
Contractor, (2) between the Owner and a Subcontractor or Sub-subcontractor, (3)
between the Owner and Architect or (4) between any persons or entities other
than the Owner and Contractor. The Architect shall, however, be entitled to
performance and enforcement of obligations under the Contract intended to
facilitate performance of the Architect’s duties.

 

1.1.3        THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

 

1.1.4        THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

1.1.5        THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

1.1.6        THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

1.1.7        THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

 

1.2           CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

1.2.1        The intent of the Contract Documents is to include all items
necessary for the proper execution and completion of the Work by the Contractor.
The Contract Documents are complementary, and what is required by one shall be
as binding as if required by all; performance by the Contractor shall be
required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the indicated
results.

 

1.2.2        Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. The Contractor and all Subcontractors shall refer to
all the Drawings including those showing primarily the Work of the mechanical,
electrical and other specialized trades and to all of the Sections of the
Specifications, and shall perform all Work reasonably inferable therefrom as
being necessary to produce the indicated results.

 

1.2.3        Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

44

--------------------------------------------------------------------------------


 

1.3           CAPITALIZATION

1.3.1        Terms capitalized in these General Conditions include those which
are (1) specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.

 

1.4           INTERPRETATION

1.4.1        In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

1.5           EXECUTION OF CONTRACT DOCUMENTS

1.5.1        The Contract Documents shall be signed by the Owner and Contractor.
If either the Owner or Contractor or both do not sign all the Contract
Documents, the Architect shall identify such unsigned Documents upon request.

 

1.5.2        Execution of the Contract by the Contractor is a representation
that the Contractor has visited the site, become generally familiar with local
conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents.

 

1.6           OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER
INSTRUMENTS OF SERVICE

1.6.1        The Drawings, Specifications and other documents, including those
in electronic form, prepared by the Architect  and the Architect’s consultants
are Instruments of Service through which the Work to be executed by the
Contractor is described. The Contractor may retain one record set from the
commencement of construction to the completion of the Project, and for such
period of time thereafter, to and including the date of the expiration of any
and all warranty periods for any warranties pertaining to the Work. Neither the
Contractor nor any Subcontractor, Sub-subcontractor or material or equipment
supplier shall own or claim a copyright in the Drawings, Specifications and
other documents prepared by the Architect or the Architect’s consultants, and
unless otherwise indicated the Architect and the Architect’s consultants shall
be deemed the authors of them and will retain all common law, statutory and
other reserved rights, in addition to the copyrights. All copies of Instruments
of Service, except the Contractor’s record set, shall be returned or suitably
accounted for to the Architect, on request, upon completion of the Work. The
Drawings, Specifications and other documents prepared by the Architect and the
Architect’s consultants, and copies thereof furnished to the Contractor, are for
use solely with respect to this Project. They are not to be used by the
Contractor or any Subcontractor, Sub-subcontractor or material or equipment
supplier on other projects or for additions to this Project outside the scope of
the Work without the specific written consent of the Owner, Architect and the
Architect’s consultants. The Contractor, Subcontractors, Sub-subcontractors and
material or equipment suppliers are authorized to use and reproduce applicable
portions of the Drawings. Specifications and other documents prepared by the
Architect and the Architect’s consultants appropriate to and for use in the
execution of their Work under the Contract Documents. All copies made under this
authorization shall bear the statutory copyright notice, if any, shown on the
Drawings, Specifications and other documents prepared by the Architect and the
Architect’s consultants. Submittal or distribution to meet official regulatory
requirements or for other purposes in connection with this Project is not to be
construed as publication in derogation of the Architect’s or Architect’s
consultants' copyrights or other reserved rights.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 2 OWNER

2.1           GENERAL

2.1.1        The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Owner shall designate in writing a representative who shall have
express authority to bind the Owner with respect to all matters requiring the
Owner’s approval or authorization. Except as otherwise provided in Subparagraph
4.2.1, the Architect does not have such authority. The term “Owner” means the
Owner or the Owner’s authorized representative.

 

2.1.2        The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

 

2.2           INFORMATION AND SERVICES REQUIRED OF THE OWNER

2.2.1        The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under the Contract. Furnishing of such evidence shall be a condition
precedent to commencement or continuation of the Work. After such evidence has
been furnished, the Owner shall not materially vary such financial arrangements
without prior notice to the Contractor.

 

2.2.2        Except for permits and fees, including those required under
Subparagraph 3.7.1, which are the responsibility of the Contractor under the
Contract Documents, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.

 

2.2.3        The Owner shall furnish surveys describing physical
characteristics, legal limitations and utility locations for the site of the
Project, and a legal description of the site. The Contractor shall be entitled
to rely on the accuracy of information furnished by the Owner but shall exercise
proper precautions relating to the safe performance of the Work.

 

2.2.4        Information or services required of the Owner by the Contract
Documents shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.

 

2.2.5        Unless otherwise provided in the Contract Documents, the Contractor
will be furnished, free of charge, such copies of Drawings and Project Manuals
as are reasonably necessary for execution of the Work.

 

2.3           OWNER’S RIGHT TO STOP THE WORK

2.3.1        If the Contractor fails to correct Work which is not in accordance
with the requirements of the Contract Documents as required by Paragraph 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Subparagraph 6.1.3.

 

2.4           OWNER’S RIGHT TO CARRY OUT THE WORK

 

46

--------------------------------------------------------------------------------


 

2.4.1        If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven day period give the Contractor a second written notice to correct such
deficiencies within a three day period. If the Contractor within such three day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may without prejudice to other remedies the
Owner may have, correct such deficiencies. If the Contractor defaults or
neglects to carry out the Work in accordance with the Contract Documents and
fails within a seven-day period after receipt of written notice from the Owner
to begin and prosecute correction of such default or neglect with diligence and
promptness the Owner may without prejudice to other remedies the Owner may have,
correct such deficiencies. In such case an appropriate Change Order shall be
issued deducting from payments then or thereafter due the Contractor the
reasonable cost of correcting such deficiencies, including Owner’s expenses and
compensation for the Architect’s additional services made necessary by such
default, neglect or failure. Such action by the Owner and amounts charged to the
Contractor are both subject to prior approval of the Architect. If payments then
or thereafter due the Contractor are not sufficient to cover such amounts, the
Contractor shall pay the difference to the Owner.

 

ARTICLE 3

 

CONTRACTOR

 

3.1

 

GENERAL

 

3.1.1

 

The Contractor is the person or entity identified as such in the Agreement and
is referred to throughout the Contract

Documents as if singular in number. The term “Contractor” means the Contractor
or the Contractor’s authorized representative.

 

3.1.2        The Contractor shall perform the Work in accordance with the
Contract Documents.

 

3.1.3        The Contractor shall not be relieved of obligations to perform the
Work in accordance with the Contract Documents either by activities or duties of
the Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.

 

3.2           REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

 

3.2.1        Since the Contract Documents are complementary, before starting
each portion of the Work. Before starting the Work, and at frequent Intervals
during the progress thereof the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information with each other and with the information
furnished by the Owner pursuant to Subparagraph 2.2.3, and shall at once report
to the Architect and Owner any error, inconsistency or omission the Contractor
may discover. Any necessary change shall be ordered as provided in Article 7
subject to the requirement of Paragraph 1.2 and other provisions of the Contract
Documents. If the Contractor proceeds with the Work without such notice to the
Architect having discovered and having thereby obtained actual knowledge of such
errors, inconsistencies or omissions, the Contractor shall bear all the costs
arising therefrom, take

 

47

--------------------------------------------------------------------------------


 

field measurement of any existing conditions related to that portion of the Work
and shall observe any conditions at the site affecting it. These obligations are
for the purpose of facilitating construction by the Contractor and are not for
the purpose of discovering errors, omissions, or inconsistencies in the Contract
Documents; however, any errors, inconsistencies or omissions discovered by the
Contractor shall be reported promptly to the Architect as a request for
information in such form as the Architect may require.

 

3.2.2        Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.

 

3.2.3        If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Subparagraphs
3.2.1 and 3.2.2, the Contractor shall make Claims as provided in Subparagraphs
4.3.6 and 4.3.7. If the Contractor fails to perform the obligations of
Subparagraphs 3.2.1 and 3.2.2, the Contractor shall pay such costs and damages
to the Owner as would have been avoided if the Contractor had performed such
obligations. The Contractor shall not be liable to the Owner or Architect for
damages resulting from errors, inconsistencies or omissions in the Contract
Documents or for differences between field measurements or conditions and the
Contract Documents unless the Contractor recognized such error, inconsistency,
omission or difference and knowingly failed to report it to the Architect.

 

3.2.4       The Contractor shall not proceed with any Work that Contractor knows
is not clearly and consistently defined in detail in the Contract Documents, but
shall request additional drawings or instructions from the Architect as provided
in Subparagraph 3.2.3. If the Contractor proceeds with Work that Contractor
knows is not clearly and consistently defined in detail in the Contract
Documents without obtaining further Drawings, Specifications or instructions,
the Contractor shall correct Work incorrectly done at the Contractor’s own
expense.

 

3.3           SUPERVISION AND CONSTRUCTION PROCEDURES

3.3.1        The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

 

48

--------------------------------------------------------------------------------


 

3.3.2        The Contractor shall be responsible to the Owner for acts and
omissions of the Contractor’s employees, Subcontractors and their agents and
employees, and other persons or entities performing portions of the Work for or
on behalf of the Contractor or any of its Subcontractors.

 

3.3.3        The Contractor shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.

 

3.4           LABOR AND MATERIALS

3.4.1        Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

 

3.4.2        The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

3.4.3        The Contractor shall enforce strict discipline and good order among
the Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

3.5           WARRANTY

3.5.1        The Contractor warrants to that the Owner and Architect that
materials and equipment furnished under the Contract will be of good quality and
new and of recent manufacture unless otherwise specified required or permitted
by the Contract Documents, that the Work will be free from defects not inherent
in the quality required or permitted, and that the all Work will conform to the
requirements of the Contract Documents, be of good quality, free from faults and
defects and in conformance with Contract documents. Work not conforming to these
requirements, including substitutions not properly approved and authorized, may
be considered defective. The Contractor’s warranty excludes remedy for damage or
defect caused by abuse, modifications not executed by the Contractor, improper
or insufficient maintenance, improper operation, or normal wear and tear and
normal usage. If required by the Architect the Contractor shall furnish
satisfactory evidence as to the kind and quality of materials and equipment.

 

3.5.2  The Contractor shall be responsible for determining that all materials
furnished for the Work meet all requirements of the Contract Documents. The
Architect may require the Contractor to produce reasonable evidence that a
material meets such requirements such as certified reports of past tests by
qualified testing laboratories reports of studies by qualified experts, or other
evidence which, in the opinion of the Architect, would lead to a reasonable
certainty that all material used or proposed to be used in the Work meets the
requirements of the Contract Documents. All such data shall be furnished at the
Contractor’s expense.  This provision shall not require the contractor to pay
for periodic testing

 

49

--------------------------------------------------------------------------------


 

of different batches of the same material unless such testing is specifically
required by the Contract Documents to be performed at the Contractor’s expenses.

 

3.5.3  In all cases in which a manufacturer’s name, trade name, or other
proprietary designation is used in connection with materials or articles to be
furnished under this Contract, whether or not the phrase “or equal” is used
after such name, the Contractor shall furnish the product of the named
manufacturer(s) without substitution unless a written request for a substitute
has been submitted by the Contractor and approved in writing by the Architect as
provided in Subparagraph 3.5.4.

 

3.5.4  If the Contractor proposes to use a material which while suitable for the
intended use deviates in any way from the detailed requirements of the Contract
Documents the Contractor shall inform the Architect in writing of the nature of
such deviations at the time the material is submitted for approval and shall
request written approval of the deviation from the requirements of the Contract
Documents.

 

3.5.5.  In requesting approval of deviations or substitutions the Contractor
shall provide upon request evidence leading to a reasonable certainty that the
proposed substitution or deviation will provide a quality of result at least
equal to that otherwise attainable.  If in the opinion of the Architect, the
evidence presented by the Contractor does not provide a sufficient basis for
such reasonable certainty the Architect may reject such substitutions or
deviations without further investigation.

 

3.5.6  The Architect shall judge the design and the Owner shall judge the
appearance of proposed substitutes on the basis of their suitability in relation
to the overall Project, as well as for their intrinsic merits,  in order to
permit coordinated design of color and finish texture or pattern which would
have been available from the manufacturer originally specified, at no additional
cost to the Owner.  Neither the Architect nor the Owner will approve as equal to
materials specified, proposed substitutes which in the Owner’s opinion, would be
out of character, obtrusive or otherwise inconsistent with the character or
quality of the Project, or in which, in the Architect’s opinion, would not be
appropriate to the design of the Project.

 

50

--------------------------------------------------------------------------------


 

3.5.7       Any additional cost, or any loss or damage arising form the
substitution of any material or any method for those originally specified shall
be borne by the Contractor notwithstanding approval or acceptance of such
substitution by the Owner or the Architect, unless such substitution was made at
the written request or direction of the Owner or the Architect.

 

3.5.8       The warranty provided in this Paragraph 3.5 shall be in addition to
and not in limitation of any other warranty required by the Contract Documents
or otherwise prescribed or permitted by law.

 

3.5.9       The Contractor shall procure and deliver to the Architect, no later
than the date claimed by the Contractor as the date of Substantial Completion,
all special warranties required by the Contract Documents. Delivery by the
Contractor shall constitute the Contractor’s guarantee to the Owner that the
warranty will be performed in accordance with its terms and conditions.

 

3.6           TAXES

3.6.1        The Contractor shall pay sales, consumer, use and similar taxes for
the Work provided by the Contractor which are legally enacted when bids are
received or negotiations concluded, whether or not yet effective or merely
scheduled to go into effect.

 

3.7           PERMITS, FEES AND NOTICES

3.7.1        Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded.

 

3.7.2  The Contractor shall comply with and give notices required by laws,
ordinance, rules, regulations and lawful orders of public authorities applicable
to performance of the Work.

 

3.7.3  It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations.  However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.

 

3.7.4  If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to correction

 

3.7.5  The Contractor agrees that, unless otherwise agreed by the Owner all
governmental permits, licenses, and notification with respect to the Work shall
be coordinated through the Owner and, where appropriate, the Architect in
accordance with any legal

 

51

--------------------------------------------------------------------------------


 

requirements attached to the Specifications.  No application for permits,
licenses of any kind and no notifications to governmental authorities may be
made by Contractor without the prior written approval of the Owner and the
Architect.  All dealings with governmental officials with respect to the Work
shall be coordinated with the Owner or its designated representative.  The Owner
and the Contractor shall agree upon a reasonable procedure to handle normal and
customary inspections of the Work by governmental officials during the progress
thereof.

 

3.8           ALLOWANCES

3.8.1        The Contractor shall include in the Contract Sum all allowances
stated in the Contract Documents.  Items covered by allowances shall be supplied
for such amounts and by such persons or entities as the Owner may direct, but
the Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

 

3.8.2        Unless otherwise provided in the Contract Documents:

 

.1

 

allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2

 

Contractor’s costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum but not in the allowances;

.3

 

whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order.  The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Clause
3.8.2.1 and (2) changes in Contractor’s costs under Clause 3.8.2.2.

 

3.8.3        Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.

 

3.9           SUPERINTENDENT

3.9.1        The Contractor shall employ a competent superintendent and
necessary assistants who shall be in attendance at the Project site during
performance of the Work.  The superintendent shall represent the Contractor, and
communications given to the superintendent shall be as binding as if given to
the Contractor.  Important communications shall be confirmed in writing.  Other
communications shall be similarly confirmed on written request in each case.

 

3.9.2       The Contractor shall be totally responsible for and shall coordinate
and supervise the Work performed by Subcontractors to the end that the Work is
carried out without conflict between trades and so that no trade at any time
causes delay to the general progress of the Work.  The Contractor and all
Subcontractors shall at all times afford each trade, any separate contractor or
the Owner every reasonable opportunity for the installation of Work and the
storage of materials.

 

52

--------------------------------------------------------------------------------


 

3.9.3       The Contractor shall arrange for and attend job meetings with the
Architect and such other persons as the Architect may from time-to-time wish to
have present.  The Contractor shall be represented by a principal the project
manager, general superintendent of other authorized main office representative,
as well as by the Contractor’s own superintendent.  An authorized representative
of any Subcontractor or Sub-subcontractor shall attend such meetings if the
representative’s presence is requested by the Owner, Architect or Contractor. 
Such representatives shall be empowered to make binding commitments on all
matters to be discussed at such meetings including costs, payment, change
orders, time schedules and manpower.  Any notices required under the Contract
may be served on such representatives.

 

3.10         CONTRACTOR’S CONSTRUCTION SCHEDULES

3.10.1      The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work.  The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

 

3.10.2      The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.

 

3.10.3      The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

 

3.11         DOCUMENTS AND SAMPLES AT THE SITE

3.11.1      The Contractor shall maintain at the site for the Owner one record
copy of the Drawings, Specifications, Addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes and
selections made during construction, and one record copy of approved Shop
Drawings, Product Data, Samples and similar required submittals.  These shall be
available to the Architect and shall be delivered to the Architect for submittal
to the Owner upon completion of the Work.

 

3.12         SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

3.12.1      Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor or illustrate some
portion of the Work.

 

3.12.2      Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

3.12.3      Samples are physical examples which illustrate materials, equipment
or workmanship and establish standards by which the Work will be judged.

 

53

--------------------------------------------------------------------------------


 

3.12.4      Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents.  The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents.  Review by the Architect
is subject to the limitations of Subparagraph 4.2.7.  Informational submittals
upon which the Architect is not expected to take responsive action may be so
identified in the Contract Documents.  Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

 

3.12.5      The Contractor shall review for compliance with the Contract
Documents, approve and submit to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate contractors.  Submittals which are
not marked as reviewed for compliance with the Contract Documents and approved
by the Contractor may be returned by the Architect without action.

 

3.12.6      By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor thereby represents that the Contractor has
determined and verified all dimensions, quantities, field dimensions, relations
to existing work to be installed later, coordination with information on
previously accepted Shop Drawing, Product Date, Samples, or similar submittals
and verification of compliance with all the requirements of the Contract
Documents, materials, field measurements and field construction criteria related
thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contractor Documents.

 

3.12.7      The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

3.12.8      The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect, has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation.  The Contractor
shall not be relieved of responsibility for errors or omissions in Shop
Drawings, Product Data, Samples or similar submittals by the Architect’s
approval thereof.

 

3.12.9      The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. 
In the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

 

3.12.10    The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law.  If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically

 

54

--------------------------------------------------------------------------------


 

required of the Contractor by the Contract Documents, the Owner and the
Architect will specify all performance and design criteria that such services
must satisfy.  The Contractor shall cause such services or certifications to be
provided by a properly licensed design professional, whose signature and seal
shall appear on all drawings, calculations, specifications, certifications, Shop
Drawings and other submittals prepared by such professional.  Shop Drawings and
other submittals related to the Work designed or certified by such professional,
if prepared by others, shall bear such professional’s written approval when
submitted to the Architect.  The Owner and the Architect shall be entitled to
rely upon the adequacy, accuracy and completeness of the services,
certifications or approvals performed by such design professionals, provided the
Owner and Architect have specified to the Contractor all performance and design
criteria that such services must satisfy.  Pursuant to this Subparagraph
3.12.10, the Architect will review, approve or take other appropriate action on
submittals only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Contractor shall not be responsible for the adequacy of the performance or
design criteria required by the Contract Documents.

 

3.13         USE OF SITE

3.13.1      The Contractor shall confine operations at the site to areas
permitted by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.  The right of
possession of the premises and the improvements made thereon by the Contractor
shall remain at all times in the Owner.  The Contractor’s right to entry and use
thereof arises solely from the permission granted by the Owner under the
Contract Documents.  The Contractor shall confined the Contractor’s apparatus
the storage of materials and the operations of the Contractor’s workmen to
limits indicated by law, ordinances the Contract Documents and permits and/or
directions of the Architect and shall not unreasonably encumber the premises
with the Contractor’s materials.  The Owner shall not be liable to the
Contractor, the Subcontractors, their employees or anyone else with respect to
the conditions of the premises, except only for a condition caused directly and
solely by the negligence of the Owner.

 

3.14         CUTTING AND PATCHING

3.14.1      The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

3.14.2      The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation. 
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld.  The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

3.15         CLEANING UP

3.15.1      The Contractor shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract.  At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

55

--------------------------------------------------------------------------------


 

3.15.2      If the Contractor fails to clean up as provided in the Contact
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

3.16         ACCESS TO WORK

3.16.1      The Contractor shall provide the Owner and Architect access to the
Work in preparation and progress wherever located.

 

3.17         ROYALTIES, PATENTS AND COPYRIGHTS

3.17.1      The Contractor shall pay all royalties and license fees. The
Contractor shall defend suits of claims for infringement of copyrights and
patent rights and shall hold the Owner and Architect harmless from loss on
account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents or where the copyright
violations are contained in Drawings, Specifications or other documents prepared
by the Owner or Architect. However, if the Contractor has reason to believe that
the required design, process or product is an infringement of a copyright or a
patent, the Contractor shall be responsible for such loss unless such
information is promptly furnished to the Architect.

 

3.18         INDEMNIFICATION

3.18.1      To the fullest extent permitted by law and to the extent claims,
damages, losses or expenses are not covered by Project Management Protective
Liability insurance purchased by the Contractor in accordance with Paragraph
11.3, the Contractor shall indemnify and hold harmless the Owner, Architect,
Architect’s consultants, and agents and employees of any of them from and
against claims, damages, losses and expenses, including their respective parent,
affiliate and subsidiary companies and their respective directors, officers,
partners, employees and agents from and against claims, damages, losses and
expenses (direct or indirect including but not limited to consequential and
special damages), including but not limited to attorneys’ fees, arising out of
or resulting from performance of the Work, provided that such claim, damage,
loss or expense is attributable to bodily injury, sickness, disease or death, or
to injury to or destruction of tangible property (other than the Work itself),
including loss of use resulting therefrom to the extent covered by insurance,
but only to the extent caused by the negligent acts or omissions of the
Contractor, a Subcontractor, anyone directly or indirectly employed by them or
anyone for whose acts they may be liable, regardless of whether or not such
claim, damage, loss or expense is caused in part by a party indemnified
hereunder. Such obligation shall not be construed to negate, abridge, or reduce
other rights or obligations of indemnity which would otherwise exist as to a
party or person described in this Paragraph 3.18.

 

3.18.2      In claims against any person or entity indemnified under this
Paragraph 3.18 by an employee of the Contractor, a Subcontractor, anyone
directly or indirectly employed by them or anyone for whose acts they may be
liable, the indemnification obligation under Subparagraph 3.18.1 shall not be
limited by a limitation on amount or type of damages, compensation or benefits
payable by or for the Contractor or a Subcontractor under workers’ compensation
acts, disability benefit acts or other employee benefit acts.

 

ARTICLE 4            ADMINISTRATION OF THE CONTRACT

4.1           ARCHITECT

4.1.1        The Architect is the person lawfully licensed to practice
architecture or an entity lawfully practicing architecture identified as such in
the Agreement and is referred to throughout the Contract Documents as if
singular in number. The term “Architect” means the Architect or the Architect’s
authorized representative.

 

56

--------------------------------------------------------------------------------


 

4.1.2        Duties, responsibilities and limitations of authority of the
Architect as set forth in the Contract Documents shall not be restricted,
modified or extended without written consent of the Owner, Contractor and
Architect, Consent shall not be unreasonably withheld.

 

4.1.3        If the employment of the architect is terminated, the Owner shall
employ a new Architect against whom the Contractor has no reasonable objection
and whose status under the Contract Documents shall be that of the former
Architect.

 

4.2           ARCHITECT’S ADMINISTRATION OF THE CONTRACT

4.2.1        The Architect will provide administration of the Contract as
described in the Contract Documents, and will be an Owner’s representative (1)
during construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the one-year period for correction of Work
described in Paragraph 12.2. The Architect will have authority to act on behalf
of the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.

 

4.2.2        The Architect, as a representative of the Owner, will visit the
site at intervals appropriate to the stage of the Contactor’s operations (1) to
become generally familiar with and to keep the Owner informed about the progress
and quality of the portion of the Work completed, (2) to endeavor to guard the
Owner against defects and deficiencies in the Work, and (3) to determine in
general if the Work is being performed in a manner indicating that the Work,
when fully completed, will be in accordance with the Contract Documents.
However, the Architect will not be required to make exhaustive or continuous
on-site inspections to check the quality or quantity of the Work. The Architect
will neither have control over or charge of, nor be responsible for, the
construction means, methods, techniques, sequences or procedures, or for the
safety precautions and programs in connection with the Work, since these are
solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Subparagraph 3.3.1.

 

4.2.3        The Architect will not be responsible for the Contractor’s failure
to perform the Work in accordance with the requirements of the Contract
Documents. The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.

 

4.2.4        Communications Facilitating Contract Administration. Except as
otherwise provided in the Contract Documents or when direct communications have
been specially authorized, the Owner and Contractor shall endeavor to
communicate with each other through the Architect about matters arising out of
or relating to the Contract.  Communications by and with the Architect’s
consultants shall be through the Architect.  Communications by and with
Subcontractors and material suppliers shall be through the Contractor. 
Communications by and with separate contractors shall be through the Owner.

 

4.2.5        Based on the Architect’s evaluations of the Contractor’s
Applications for Payment, the Architect will review and certify the amounts due
the Contractor and will issue Certificates for Payment in such amounts.

 

4.2.6        The Architect will have authority to reject Work that does not
conform to the Contract Documents. Whenever the Architect considers it necessary
or advisable, the Architect will have authority to require inspection or testing
of the Work in accordance with Subparagraphs 13.5.2 and 13.5.3, whether or not
such Work is fabricated, installed or completed. However, neither this authority
of the Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the

 

57

--------------------------------------------------------------------------------


 

Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

4.2.7        The Architect will review and approve or take other appropriate
action upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment of systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents.  The
Architect’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Paragraphs 3.3, 3.5 and 3.12.  The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures.  The Architect’s approval
of a specific item shall not indicate approval of an assembly of which the item
is a component.

 

4.2.8        The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Paragraph
7.4.

 

4.2.9        The Architect will conduct inspections to determine the date or
dates of Substantial Completion and the date of final completion, will receive
and forward to the Owner, for the Owner’s review and records, written warranties
and related documents required by the Contract and assembled by the Contractor,
and will issue a final Certificate for Payment upon compliance with the
requirements of the Contract Documents.

 

4.2.10      If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site.  The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

 

4.2.11      The Architect will interpret and decide matters concerning
performance under and requirements of, the Contract Documents on written request
of either the Owner or Contractor.  The Architect’s response to such requests
will be made in writing within any time limits agreed upon or otherwise with
reasonable promptness.  If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Paragraph 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.

 

4.2.12      Interpretations and decisions of the Architect will be consistent
with the intent of and reasonably inferable from the Contract Documents and will
be in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.

 

4.2.13      The Architect’s decisions on matters relating to aesthetic effect
will be final if consistent with the intent expressed in the Contract Documents.

 

4.3           CLAIMS AND DISPUTES

4.3.1        Definition.  A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract.  The term “Claim” also includes

 

58

--------------------------------------------------------------------------------


 

other disputes and matters in question between the Owner and Contractor arising
out of or relating to the Contract.  Claims must be initiated by written
notice.  The responsibility to substantiate Claims shall rest with the party
making the Claim.

 

4.3.2        Time Limits on Claims.  Claims by either party must be initiated
within 21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later.  Claims must be initiated by written notice to the
Architect and the other party.

 

4.3.3        Continuing Contract Performance. Pending final resolution of a
Claim except as otherwise agreed in writing or as provided in Subparagraph 9.7.1
and Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.

 

4.3.4        Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) substance or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Paragraph 4.4.

 

4.3.5        Claims for Additional Cost. If the Contractor wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Paragraph 10.6.

 

4.3.6        If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Paragraph 4.3.

 

4.3.7        Claims for Additional Time

4.3.7.1     If the Contractor wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay only one Claim
is necessary.

 

4.3.7.2     If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the

 

59

--------------------------------------------------------------------------------


 

period of time, could not have been reasonably anticipated and had an adverse
effect on the scheduled construction.

 

4.3.8        Injury or Damage to Person or Property.  If either party to the
Contract suffers injury or damage to person or property because of an act or
omission of the other party, or of others for whose acts such party is legally
responsible, written notice of such injury or damage, whether or not insured,
shall be given to the other party within a reasonable time not exceeding 21 days
after discovery.   The notice shall provide sufficient detail to enable the
other party to investigate the matter.

 

4.3.9        If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

4.3.10      Claims for Consequential Damages.  The making of final payment by
the Owner after its acceptance of the Work shall constitute waiver of all Claims
by the Contractor and Owner except those arising from liens, claims, security
interests or encumbrances arising out of the Contract and unsettled; failure of
the Work to comply with the requirement of the Contract Documents; or the terms
of special warranties required by the Contract Documents.  The Contractor and
Owner waive Claims against each other for consequential damages arising out of
or relating to this Contract.  This mutual waiver includes:

.1             damage incurred by the Owner for rental expenses, for losses of
use, income, profit, financing, business and reputation, and for loss of
management or employee productivity or of the services of such persons; and

.2             damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation and for loss of profit except anticipated
profit arising directly from the Work.

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. 
Nothing contained in this Subparagraph 4.3.10 shall be deemed to preclude an
award of liquidated direct damages, when applicable, in accordance with the
requirements of the Contract Documents.

 

4.4           RESOLUTION OF CLAIMS AND DISPUTES

4.4.1        Decision of Architect.  Claims, including those alleging an error
or omission by the Architect but excluding those arising under Paragraphs 10.3
through 10.5, shall be referred initially to the Architect for decision.  An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect.  The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.

 

4.4.2        The Architect will review Claims and within ten days of the receipt
of the Claim take one or more of the following actions:  (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate

 

60

--------------------------------------------------------------------------------


 

the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.

 

4.4.3        In evaluating Claims, the Architect may, but shall not be obligated
to, consult with or seek information from either party or from persons with
special knowledge or expertise who may assist the Architect in rendering a
decision.  The Architect may request the Owner to authorize retention of such
persons at the Owner’s expense.

 

4.4.4        If the Architect requests a party to provide a response to a Claim
or to furnish additional supporting data, such party shall respond, within ten
days after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished.  Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

 

4.4.5        The Architect will approve or reject Claims by written decision,
which shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both.  The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.

 

4.4.6        When a written decision of the Architect states that (1) the
decision is final but subject to mediation and arbitration and (2) a demand for
arbitration of a Claim covered by such decision must be made within 30 days
after the date on which the party making the demand receives the final written
decision, then failure to demand arbitration within said 30 days’ period shall
result in the Architect’s decision becoming final and binding upon the Owner and
Contractor.  If the Architect renders a decision after arbitration proceedings
have been initiated, such decision may be entered as evidence, but shall not
supersede arbitration proceedings unless the decision is acceptable to all
parties concerned.

 

4.4.7        Upon receipt of a Claim against the Contactor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim.  If the Claim relates to
a possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.

 

4.4.8        If a Claim relates to or is the subject of a mechanic’s lien, the
party asserting such Claim may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to resolution of the Claim
by the Architect, by mediation or by arbitration.

 

4.5           MEDIATION

4.5.1        Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to arbitration or the institution of legal
or equitable proceedings by either party.

 

4.5.2        The parties shall endeavor to resolve their Claims by mediation
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Mediation Rules of the American Arbitration
Association currently in effect.  Request for mediation shall be filed in
writing with the other party to the Contract and with the American Arbitration
Association.  The request may be made concurrently with the filing of a demand
for arbitration but, in such event, mediation shall proceed in advance of
arbitration or legal or equitable proceedings, which shall be stayed pending
mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order.

 

61

--------------------------------------------------------------------------------


 

4.5.3        The parties shall share the mediator’s fee and any filing fees
equally.  The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon.   Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

4.6           ARBITRATION

4.6.1        Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect
or 30 days after submission of the Claim to the Architect, be subject to
arbitration.  Prior to arbitration, the parties shall endeavor to resolve
disputes by mediation in accordance with the provisions of Paragraph 4.5.

 

4.6.2        Claims not resolved by mediation shall be decided by arbitration
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Arbitration Rules of the American Arbitration
Association currently in effect.  The demand for arbitration shall be filed in
writing with the other party to the Contract and with the American Arbitration
Association, and a copy shall be filed with the Architect.

 

4.6.3        A demand for arbitration shall be made within the time limits
specified in Subparagraphs 4.4.6 and 4.6.1 as applicable, and in other cases
within a reasonable time after the Claim has arisen, and in no event shall it be
made after the date when institution of legal or equitable proceedings based on
such Claim would be barred by the applicable statute of limitations as
determined pursuant to Paragraph 13.7.

 

4.6.4        Limitation on Consolidation or Joinder.  No arbitration arising out
of or relating to the Contract shall include, by consolidation or joinder or in
any other manner, the Architect, the Architect’s employees or consultants,
except by written consent containing specific reference in the Agreement and
signed by the Architect, Owner, Contractor and any other person or entity sought
to be joined.  No arbitration shall include, by consolidation or joinder or in
any other manner, parties other than the Owner, Contractor, a separate
contractor as described in Article 6 and other persons substantially involved in
a common question of fact or law whose presence is required if complete relief
is to be accorded in arbitration.  No person or entity other than the Owner,
Contractor or a separate contractor as described in Article 6 shall be included
as an original third party or additional third party to an arbitration whose
interest or responsibility is insubstantial.  Consent to arbitration involving
an additional person or entity shall not constitute consent to arbitration of a
Claim not described therein or with a person or entity not named or described
therein.  The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

 

4.6.5        Claims and Timely Assertion of Claims.  The party filing a notice
of demand for arbitration must assert in the demand all Claims then known to
that party on which arbitration is permitted to be demanded.

 

4.6.6        Judgment on Final Award.  The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

 

ARTICLE 5 SUBCONTRACTORS

5.1           DEFINITIONS

5.1.1        A Subcontractor is a person or entity who has a direct contract
with the Contractor to perform a portion of the Work at the site.  The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized

 

62

--------------------------------------------------------------------------------


 

representative of the Subcontractor.  The term “Subcontractor” does not include
a separate contractor or subcontractors of a separate contractor.

 

5.1.2        A Sub-subcontractor is a person or entity who has a direct or
indirect contract with a Subcontractor to perform a portion of the Work at the
site. The term “Sub-subcontractor” is referred to throughout the Contract
Documents as if singular in number and means a Sub-subcontractor or an
authorized representative of the Sub-subcontractor.

 

5.2           AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

5.2.1        Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work.  The Architect will promptly reply to the Contractor in writing
stating whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity.  Failure of the
Owner or Architect to reply promptly shall constitute notice of no reasonable
objection.

 

5.2.2        The Contractor shall not contract with a proposed person or entity
to whom the Owner or Architect has made reasonable and timely objection.  The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

5.2.3        If the Owner or Architect has reasonable objection to a person or
entity proposed by the Contractor, the Contractor shall propose another to whom
the Owner or Architect has no reasonable objection.  If the proposed but
rejected Subcontractor was reasonably capable of performing the Work, the
Contract Sum and Contract Time shall be increased or decreased by the
difference, if any, occasioned by such change, and an appropriate Change Order
shall be issued before commencement of the substitute Subcontractor’s Work. 
However, no increase in the Contract Sum or Contract Time shall be allowed for
such change unless the Contractor has acted promptly and responsively in
submitting names as required.

 

5.2.4        The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

 

5.2.5       If requested by the Owner the form of each subcontract shall be
submitted to the Owner for its approval, which shall not be unreasonably
withheld or delayed.  Each subcontract shall expressly provide for the
contingent assignment referred to in Subparagraph 5.4.1.

 

5.3           SUBCONTRACTUAL RELATIONS

5.3.1        By appropriate agreement, written where legally required for
validity, the Contractor shall require each Subcontractor, to the extent of the
Work to be performed by the Subcontractor, to be bound to the Contractor by
terms of the Contract Documents, and to assume toward the Contractor all the
obligations and responsibilities, including the responsibility for safety of the
Subcontractor’s Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect.  Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect under the Contract Documents with respect
to the Work to be performed by the Subcontractor so that subcontracting thereof
will not prejudice such rights, and shall allow to the Subcontractor, unless
specifically provided otherwise in the subcontract agreement, the benefit of all
rights, remedies and redress against the Contractor that the Contractor, by the
Contract Documents, has against the Owner.  Where

 

63

--------------------------------------------------------------------------------


 

appropriate, the Contractor shall require each Subcontractor to enter into
similar agreements with Sub-subcontractors. The Contractor shall make available
to each proposed Subcontractor, prior to the execution of the subcontract
agreement, copies of the Contract Documents to which the Subcontractor will be
bound, and, upon written request of the Subcontractor, identify to the
Subcontractor terms and conditions of the proposed subcontract agreement which
may be at variance with the Contract Documents. Subcontractors will similarly
make copies of applicable portions of such documents available to their
respective proposed Sub-subcontractors.

 

5.4           CONTINGENT ASSIGNMENT OF SUBCONTRACTS

5.4.1        Each subcontract agreement for a portion of the Work is assigned by
the Contractor to the Owner provided that:

.1

 

assignment is effective only after termination of the Contract by the Owner for
cause pursuant to Paragraph 14.2 and only for those subcontract agreements which
the Owner accepts by notifying the Subcontractor and Contractor in writing; and

.2

 

assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.

 

5.4.2        Upon such assignment, if the Work has been suspended for more than
30 days, the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.

 

ARTICLE 6

 

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

6.1

 

OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

 

6.1.1

 

The Owner reserves the right to perform construction or operations related to
the Project with the Owner’s own

forces, and to award separate contracts in connection with other portions of the
Project or other construction or operations on the site under Conditions of the
Contract identical or substantially similar to these including those portions
related to insurance and waiver of subrogation. If the Contractor claims that
delay or additional cost is involved because of such action by the Owner, the
Contractor shall make such Claim as provided in Paragraph 4.3.

 

6.1.2        When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

6.1.3        The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so.  The Contractor shall make any revisions to
the construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Other until subsequently
revised.

 

6.1.4        Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.

 

6.2           MUTUAL RESPONSIBILITY

 

64

--------------------------------------------------------------------------------


 

6.2.1        The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

6.2.2        If part of the Contractor’s Work depends for proper execution or
results upon construction or operations by the Owner or a separate contractor,
the Contractor shall, prior to proceeding with that portion of the Work,
promptly report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

6.2.3        The Owner shall be reimbursed by the Contractor for costs incurred
by the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.

 

6.2.4        The Contractor shall promptly remedy damage wrongfully caused by
the Contractor to completed or partially completed construction or to property
of the Owner or separate contractors as provided in Subparagraph 10.2.5.  If
such separate contractor sues or initiates mediation or an arbitration
proceeding against the Owner on account of any damage alleged to have been
caused by the Contractor, the Owner shall notify the Contractor who shall defend
such proceedings at the Owner’s expense and if any judgement or award against
the Owner arises as a result of, but only to the extent of, Contractor’s fault,
the Contractor shall pay or satisfy it and shall reimburse the Owner for all
attorney’s fees, mediation fees and costs, court fees and costs, and arbitration
fees and costs which the Owner has incurred.

 

6.2.5        The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Subparagraph 3.14.

 

6.3           OWNER’S RIGHT TO CLEAN UP

6.3.1        If a dispute arises among the Contractor, separate contractors and
the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Architect will allocate the cost among
those responsible.

 

ARTICLE 7 CHANGES IN THE WORK

7.1           GENERAL

7.1.1        Changes in the Work may be accomplished after execution of the
Contract, and without invalidating the Contract, by Change Order, Construction
Change Directive or order for a minor change in the Work, subject to the
limitations stated in this Article 7 and elsewhere in the Contract Documents.

 

7.1.2        A Change Order shall be based upon agreement among the Owner,
Contractor and Architect; a Construction Change Directive requires agreement by
the Owner and Architect

 

65

--------------------------------------------------------------------------------


 

and may or may not be agreed to by the Contractor, an order for a minor change
in the Work may be issued by the Architect alone.

 

7.1.3        Changes in the Work shall be performed under applicable provisions
of the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

7.2           CHANGE ORDERS

7.2.1        A Change Order is a written instrument prepared by the Architect
and signed by the Owner, Contractor and Architect, stating their agreement upon
all of the following:

.1             change in the Work;

.2             the amount of the adjustment, if any, in the Contract Sum; and

.3             the extent of the adjustment, if any, in the Contract Time.

 

7.2.2        Methods used in determining adjustments to the Contract Sum may
include those listed in Subparagraph 7.3.3.

 

7.3           CONSTRUCTION CHANGE DIRECTIVES

7.3.1        A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

 

7.3.2        A Construction Change Directive shall be used in the absence of
total agreement on the terms of a Change Order.

 

7.3.3        If the Construction Change Directive provides for an adjustment to
the Contract Sum, the adjustment shall be based on one of the following methods:

.1

 

mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

.2

 

unit prices stated in the Contract Documents or subsequently agreed upon;

.3

 

cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

.4

 

as provided in Subparagraph 7.3.6.

 

7.3.4        Upon receipt of a Construction Change Directive, the Contractor
shall promptly proceed with the change in the Work involved and advise the
Architect of the Contractor’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.

 

7.3.5        A Construction Change Directive signed by the Contractor indicates
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

7.3.6        If the Contractor does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Architect on the basis of reasonable expenditures and
savings of those performing the Work attributable to the change, including, in
case of an increase in the Contract Sum, a reasonable allowance for overhead and
profit. In such case, and also under Clause 7.3.3.3, the Contractor

 

66

--------------------------------------------------------------------------------


 

shall keep and present, in such form as the Architect may prescribe, an itemized
accounting together with appropriate supporting data. Unless otherwise provided
in the Contract Documents, costs for the purposes of this Subparagraph 7.3.6
shall be limited to the following:

.1

 

costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

.2

 

costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.3

 

rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

.4

 

costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

.5

 

additional costs of supervision and field office personnel directly attributable
to the change.

 

7.3.7        The amount of credit to be allowed by Contractor to the Owner for a
deletion or change which results in a net decrease in Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

 

7.3.8        Pending final determination of the total cost of a Construction
Change Directive to the Owner, amounts not in dispute for such changes in the
Work shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.

 

7.3.9        When the Owner and Contractor agree with the determination made by
the Architect concerning the adjustments in the Contract Sum and Contract Time,
or otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

 

7.4           MINOR CHANGES IN THE WORK

7.4.1        The Architect will have authority to order minor changes in the
Work not involving adjustment in the Contract Sum or extension of the Contract
Time and not inconsistent with the intent of the Contract Documents.  Such
changes shall be effected by written order and shall be binding on the Owner and
Contractor. The Contractor shall carry out such written orders promptly.

 

ARTICLE 8 TIME

8.1           DEFINITIONS

8.1.1        Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

8.1.2        The date of commencement of the Work is the date established in the
Agreement.  The date shall not be postponed by the failure to act by the
Contractor or by persons or entities for whom the Contractor is responsible.

 

67

--------------------------------------------------------------------------------


 

8.1.3        The date of Substantial Completion is the date certified by the
Architect in accordance with Paragraph 9.8.

 

8.1.4        The term “day” as used in the Contract Documents shall mean
calendar day unless otherwise specifically defined.

 

8.2           PROGRESS AND COMPLETION

8.2.1        Time limits stated in the Contract Documents are of the essence of
the Contract.  By executing the Agreement the Contractor confirms that the
Contract Time is a reasonable period for performing the Work.

 

8.2.2        The Contractor shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence operations on the site
or elsewhere prior to the effective date of insurance required by Article II to
be furnished by the Contractor and Owner.  The date of commencement of the Work
shall not be changed by the effective date of such insurance.  Unless the date
of commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic’s liens and other security interests.

 

8.2.3        The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

 

8.3           DELAYS AND EXTENSIONS OF TIME

8.3.1        If the Contractor is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or Architect, or of an
employee of either, or of a separate contractor employed by the Owner, or by
changes ordered in the Work, or by labor disputes, fire, unusual delay in
deliveries, unavoidable casualties or other causes beyond the Contractor’s
control, or by delay authorized by the Owner pending mediation and arbitration,
or by other causes which the Architect determines may justify delay, then the
Contract Time shall be extended by Change Order for such reasonable time as the
Architect may determine.

 

8.3.2        Claims relating to time shall be made in accordance with applicable
provisions of Paragraph 4.3.

 

8.3.3        This Paragraph 8.3 does not preclude recovery of damages for delay
by either party under other provisions of the Contract Documents.  No claim for
delay shall be allowed on account of failure of the Architect to furnish
Drawings, Specifications or instructions or to return Shop Drawings or Samples
until five (5) days after receipt by the Architect by registered or certified
mail of written demand for such instructions, Drawings, or Samples, and not then
unless such claim be reasonable.

 

ARTICLE 9 PAYMENTS AND COMPLETION

9.1           CONTRACT SUM

9.1.1        The Contract Sum is stated in the Agreement and, including
authorized adjustments, is the total amount payable by the Owner to the
Contractor for performance of the Work under the Contract Documents.

 

9.2           SCHEDULE OF VALUES

9.2.1        Before the first Application for Payment, the Contractor shall
submit to the Architect a schedule of values allocated to various portions of
the Work, prepared in such form and

 

68

--------------------------------------------------------------------------------


 

supported by such data to substantiate its accuracy as the Architect may
require.  This schedule, unless objected to by the Architect, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.

 

9.3           APPLICATIONS FOR PAYMENT

9.3.1        At least ten days before the date established for each progress
payment.  At the time or times established in the Contract, the Contractor shall
submit to the Architect an itemized Application for Payment for operations
completed in accordance with the schedule of values.  The format and number of
copies of such Applications for Payment shall be as directed by the Owner.  Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.

 

9.3.1.1     As provided in Subparagraph 7.3.8, such applications may include
requests for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.

 

9.3.1.2     Such applications may not include requests for payment for portions
of the Work for which the Contractor does not intend to pay to a Subcontractor
or material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

 

9.3.2        Unless otherwise provided in the Contract Documents, payments shall
be made on account of materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work.  If approved in advance by
the Owner (including such evidence of insurance and title as Owner shall request
of Contractor and/or Subcontractor), payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in
writing.  Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Contractor with procedures satisfactory to
the Owner to establish the Owner’s title to such materials and equipment or
otherwise protect the Owner’s interest, and shall include the costs of
applicable insurance, storage and transportation to the site for such materials
and equipment stored off the site.

 

9.3.3        The Contractor warrants that title to all Work covered by an
Application for Payment will pass to the Owner either by incorporation in the
construction or upon the receipt of payment by the Contractor, whichever occurs
first, free and clear from all liens, claims, security interests and
encumbrances, hereinafter referred to in this Article 9 as “liens” no later than
the time of payment.  The Contractor further warrants that upon submittal of an
Application for Payment all Work for which Certificates for Payment have been
previously issued and payments received from the Owner shall, to the best of the
Contractor’s knowledge, information and belief, be free and clear of liens,
claims, security interests or encumbrances in favor of the Contractor,
Subcontractors, material suppliers, or other persons or entities making a claim
by reason of having provided labor materials and equipment relating to the Work.

 

9.3.4       Each Application for Payment or periodic estimate requesting payment
shall be accompanied at the Owner’s option by:  (i) a waiver of liens from each
subcontractor or (ii) a certificate from each

 

69

--------------------------------------------------------------------------------


 

Subcontractor stating that the Subcontractor has been paid all amounts due the
Subcontractor on the basis of the previous periodic payment to the Contractor,
or else stating the amount not so paid and the reason for the discrepancy.  In
the event of such discrepancy, the Contractor shall furnish the Contractor’s own
written explanation to the Owner through the Architect.  Such waiver or
certificate shall be in form acceptable to the Owner.

 

In the event that any lien security interest chattel mortgage or conditional
bill of sale shall be filed by any party claiming by, through or under the
Contractor, the Contractor shall promptly remove or discharge such lien,
security interest chattel mortgage or conditional bill of sale by bonding
payment, or otherwise provided that the Owner has discharged its payment
obligations to the Contractor relating to any such lien and shall indemnify the
Owner against the loss, damage or expenses (including reasonable attorneys’ fees
and expenses) caused by any such lien, security interest, chattel mortgage or
conditional bill of sale.  If the Contractor shall fail to so remove or
discharge the same within five (5) days after notice from the Owner (but in no
event later than the date on which the next payment on an Application for
Payment becomes due) the Owner shall have the right to remove or discharge the
same by bonding payment or otherwise for the account of the Contractor and the
amount of any payment, cost and expenses made or incurred by the Owner in
connection with the removal or discharge thereof may be withheld from any
payment thereafter becoming due or shall be reimbursed promptly to the Owner by
the Contractor.

 

9.4           CERTIFICATES FOR PAYMENT

9.4.1        The Architect will, within seven days after receipt of the
Contractor’s Application for Payment, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Architect
determines is properly due, or notify the Contractor and Owner in writing of the
Architect’s reasons for withholding certification in whole or in part as
provided in Subparagraph 9.5.1.

 

9.4.2        The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents.  The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect.  The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified.  However, the
issuance of a

 

70

--------------------------------------------------------------------------------


 

Certificate for Payment will not be a representation that the Architect has (1)
made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.

 

9.5           DECISIONS TO WITHHOLD CERTIFICATION

9.5.1        The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Subparagraph
9.4.2 cannot be made.  If the Architect is unable to certify payment in the
amount of the Application, the Architect will notify the Contractor and Owner as
provided in Subparagraph 9.4.1.  If the Contractor and Architect cannot agree on
a revised amount, the Architect will promptly issue a Certificate for Payment
for the amount for which the Architect is able to make such representations to
the Owner.  The Architect may also withhold a Certificate for Payment or,
because of subsequently discovered evidence, may nullify the whole or a part of
a Certificate for Payment previously issued, to such extent as may be necessary
in the Architect’s opinion to protect the Owner from loss for which the
Contractor is responsible, including loss resulting from acts and omissions
described in Subparagraph 3.3.2, because of:

.1

 

defective Work not remedied;

.2

 

third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

.3

 

failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

.4

 

reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

.5

 

damage to the Owner or another contractor;

.6

 

reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

.7

 

persistent failure to carry out the Work in accordance with the Contract
Documents.

 

.8             A lien or attachment is filed in violation of this Agreement.

 

9.5.2        When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

9.6           PROGRESS PAYMENTS

9.6.1        After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

 

9.6.2        The Contractor shall promptly pay each Subcontractor, upon receipt
of payment from the Owner, out of the amount paid to the Contractor on account
of such Subcontractor’s portion of the Work, the amount to which said
Subcontractor is entitled, reflecting percentages actually retained from
payments to the Contractor on account of such Subcontractor’s portion of the
Work.  The Contractor shall, by appropriate agreement with each Subcontractor,
require each Subcontractor to make payments to Sub-subcontractors in a similar
manner.

 

9.6.3        The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion of amounts applied
for by the Contractor and action

 

71

--------------------------------------------------------------------------------


 

taken thereon by the Architect and Owner on account of portions of the Work done
by such Subcontractor.

 

9.6.4        Neither the Owner nor Architect shall have an obligation to pay or
to see to the payment of money to a Subcontractor Sub-subcontractor of material
supplier, except as may otherwise be required by law.

 

9.6.5        Payment to material suppliers shall be treated in a manner similar
to that provided in Subparagraphs 9.6.2, 9.6.3 and 9.6.4.

 

9.6.6        A Certificate for Payment, a progress payment, or partial or entire
use or occupancy of the Project by the Owner shall not constitute acceptance of
Work not in accordance with the Contract Documents.

 

9.6.7        Unless the Contractor provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner.  Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

 

9.7           FAILURE OF PAYMENT

9.7.1        If the Architect does not issue a Certificate for Payment, through
no fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received.  The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

 

9.8           SUBSTANTIAL COMPLETION

9.8.1        Substantial Completion is the stage in the progress of the Work
when the Work or designated portion thereof is sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy or utilize
the Work for its intended use and only minor items which can be corrected or
completed without any material interference with the Owner’s use of the Work
remain to be corrected or completed.

 

9.8.2        When the Contractor considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Contractor shall prepare and submit to the Architect a comprehensive list of
items to be completed or corrected prior to final payment.  Failure to include
an item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents.

 

9.8.3        Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete.  If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the

 

72

--------------------------------------------------------------------------------


 

Owner can occupy or utilize the Work or designated portion thereof for its
intended use, the Contractor shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Architect.  In such case, the Contractor shall then submit a request for another
inspection by the Architect to determine Substantial Completion.

 

9.8.4        When the Work or designated portion thereof is substantially
complete, the Architect will prepare a Certificate of Substantial Completion
which shall establish the date of Substantial Completion, shall establish
responsibilities of the Owner and Contractor for security, maintenance, heat,
utilities, damage to the Work and insurance, and shall fix the time within which
the Contractor shall finish all items on the list accompanying the Certificate. 
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.

 

9.8.5        The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate.  Upon such acceptance and consent of surety, if
any, the Owner shall make payment of retainage applying to such Work or
designated portion thereof.  Such payment shall be adjusted for Work that is
incomplete or not in accordance with the requirements of the Contract Documents.

 

9.9           PARTIAL OCCUPANCY OR USE

9.9.1        The Owner may occupy or use any completed or partially completed
portion of the Work at any stage when such portion is designated by separate
agreement with the Contractor, provided such occupancy or use is consented to by
the insurer as required under Clause 11.4.1.5 and authorized by public
authorities having jurisdiction over the Work.  Such partial occupancy or use
may commence begin whether or not the portion is substantially complete,
provided that the respective responsibilities of the Owner and Contractor with
respect to have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work, and insurance, correction of the Work and warranties shall
be established by agreement of the Owner and Contractor or, absent such
agreement shall be determined by the Architect subject to the right of either
party to contest such determination as provided in Paragraph 4.5. and have
agreed in writing concerning the period for correction of the Work and
commencement of warranties required by the Contract Documents.  When the
Contractor considers a portion substantially complete, the Contractor shall
prepare and submit a list to the Architect as provided under Subparagraph
9.8.2.  Consent of the Contractor to partial occupancy or use shall not be
unreasonably withheld.  The stage of the progress of the Work shall be
determined by written agreement between the Owner and Contractor or, if no
agreement is reached, by decision of the Architect.

 

9.9.2        Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

 

9.9.3        Unless otherwise agreed upon, partial occupancy or use of a portion
or portions of the Work shall not constitute acceptance of Work not complying
with the requirements of the Contract Documents.

 

9.10         FINAL COMPLETION AND FINAL PAYMENT

 

73

--------------------------------------------------------------------------------


 

9.10.1      Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable.  The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Subparagraph 9.10.2 as precedent to the Contractor’s being entitled to final
payment have been fulfilled.

 

9.10.2      Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner.  If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien.  Provided Owner is not in breach of its payment obligations under the
Contract, if the Contractor fails to furnish such releases or waivers as the
Owner reasonably requires to satisfy the Owner that there are no outstanding
liens, the Owner may require the Contractor as a condition of final payment and
at the Contractor’s expense to furnish a bond satisfactory to the Owner to
indemnify the Owner against any such liens.  If such lien remains unsatisfied
after payments are made, the Contractor shall refund to the Owner all money that
the Owner may be compelled to pay in discharging such lien, including all costs
and reasonable attorneys’ fees.

 

9.10.3      If, after Substantial Completion of the Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted.  If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment.  Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

9.10.4      The making of final payment shall constitute a waiver of Claims by
the Owner except those arising from:

.1             liens, Claims, security interests or encumbrances arising out of
the Contract and unsettled;

 

74

--------------------------------------------------------------------------------


 

.2             failure of the Work to comply with the requirements of the
Contract Documents; or

.3             terms of special warranties required by the Contract Documents.

 

9.10.5      Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

ARTICLE 10

 

PROTECTION OF PERSONS AND PROPERTY

 

10.1

 

SAFETY PRECAUTIONS AND PROGRAMS

 

10.1.1

 

The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs

in connection with the performance of the Contract.

 

10.2         SAFETY OF PERSONS AND PROPERTY

10.2.1      The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

.1

 

employees on the Work and other persons who may be affected thereby;

.2

 

the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

.3

 

other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

 

10.2.2      The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

 

10.2.3      The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

10.2.4      When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

10.2.5      The Contractor shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Contract
Documents) to property referred to in Clauses 10.2.1.2 and 10.2.1.3 caused in
whole or in part by the Contractor, a Subcontractor, a Sub-subcontractor, or
anyone directly or indirectly employed by any of them, or by anyone for whose
acts they may be liable and for which the Contractor is responsible under
Clauses 10.2.1.2 and 10.2.1.3, except damage or loss attributable to acts or
omissions of the Owner or Architect or anyone directly or indirectly employed by
either of them, or by anyone for whose acts either of them may be liable, and
not attributable to the fault or negligence of the Contractor.  The foregoing
obligations of the Contractor are in addition to the Contractor’s obligations
under Paragraph 3.18.

 

10.2.6      The Contractor shall designate a responsible member of the
Contractor’s organization at the site whose duty shall be the prevention of
accidents.  This person shall be the Contractor’s superintendent unless
otherwise designated by the Contractor in writing to the Owner and Architect.

 

75

--------------------------------------------------------------------------------


 

10.2.7      The Contractor shall not load or permit any part of the construction
or site to be loaded so as to endanger its safety.

 

10.3         HAZARDOUS MATERIALS

10.3.1      If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop work in the affected areas and
report the condition to the Owner and Architect in writing.

 

10.3.2      The Owner shall obtain the services of a licensed laboratory to
verify the presence or absence of the material or substance reported by the
Contractor and, in the event such material or substance is found to be present,
to verify that it has been rendered harmless.  Unless otherwise required by the
Contract Documents, the Owner shall furnish in writing to the Contractor and
Architect the names and qualifications of persons or entities who are to perform
tests verifying the presence or absence of such material or substance or who are
to perform the task of removal of safe containment of such material or
substance.  The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner.  If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection. 
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor.  The
Contract time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.

 

10.3.3      To the fullest extent permitted by law, the Owner shall indemnify
and hold harmless the Contractor, Subcontractors, Architect, Architect’s
consultants and agents and employees of any of them from and against claims,
damages, losses and expenses, including but not limited to attorney’s fees,
arising out of or resulting from performance of the Work in the affected area if
in fact the material or substance presents the risk of bodily injury or death as
described in Subparagraph 10.3.1 and has not been rendered harmless, provided
that such claim, damage, loss or expense is attributable to bodily injury,
sickness, disease or death, or to injury to or destruction of tangible property
(other than the Work itself) and provided that such damage, loss or expense is
not due to the sole negligence of a party seeking indemnity.

 

10.4         The Owner shall not be responsible under Paragraph 10.3 for
materials and substances brought to the site by the Contractor unless such
materials or substances were required by the Contract Documents.

 

10.5         If, without negligence on the part of the Contractor, the
Contractor is held liable for the cost of remediation of a hazardous material or
substance solely by reason of performing Work as required by the Contract
Documents, the Owner shall indemnify the Contractor for all cost and expense
thereby incurred.

 

10.6         EMERGENCIES

10.6.1      In an emergency affecting safety of persons or property, the
Contractor shall act, at the Contractor’s discretion, to prevent threatened
damage, injury or loss.  Additional compensation or extension of time claimed by
the Contractor or account of an emergency shall be determined as provided in
Paragraph 4.3 and Article 7.

 

ARTICLE 11 INSURANCE AND BONDS

11.1         CONTRACTOR’S LIABILITY INSURANCE

 

76

--------------------------------------------------------------------------------


 

11.1.1      The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

.1

 

claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

.2

 

claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;

.3

 

claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;

.4

 

claims for damages insured by usual personal injury liability coverage;

.5

 

claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

.6

 

claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

.7

 

claims for bodily injury or property damage arising out of completed operations;
and

.8

 

claims involving contractual liability insurance applicable to the Contractor’s
obligations under Paragraph 3.18

 

11.1.2      The insurance required by Subparagraph 11.1.1 shall be written for
not less than limits of liability specified in the Contract Documents or
required by law, whichever coverage is greater.  Coverages, whether written on
an occurrence or claims made basis, shall be maintained without interruption
from date of commencement of the Work until date of final payment and
termination of any coverage required to be maintained after final payment-
include all major divisions of coverage, and shall be on a comprehensive general
basis including Premises and Operations (including X-C-U), Owner’s and
Contractor’s Protective, Products and Completed Operations, and Owner non-owned,
and Hired Motor Vehicles. Such insurance shall be written for not less than any
limits of liability required by law or those set forth in Contract Documents,
whichever is greater.

 

All insurance shall be written on an occurrence basis, unless the Owner approves
in writing coverage on a claims-made basis. Coverages, whether written on an
occurrence or claims-made basis, shall be maintained maintained without
interruption from date of commencement of the Work until date of final payment
and termination of any coverage required to be maintained after final payment.
The Owner, Architect, Architect’s consultants and their respective officers,
employees, partners, directors, shareholders, agents, successors and assigns
shall be added as an Additional Insureds on all policies.

 

77

--------------------------------------------------------------------------------


 

The insurance afforded by this policy is primary insurance except when stated to
apply in excess of or contingent upon the absence of other insurance.  When this
insurance is primary, and the insured has other insurance which is stated to be
applicable to the loss on an excess or contingent basis the amount of the
company’s liability under this policy shall not be reduced by the existence of
such other insurance.

 

11.1.3      Certificates of insurance acceptable to the Owner shall be filed
with the Owner prior to commencement of the Work.  These certificates and the
insurance policies required by this Paragraph 11.1 shall contain a provision
that coverges afforded under the policies will not be canceled or allowed to
expire until at least 30 days’ prior written notice has been given to the
Owner.  These certificates shall set forth evidence of all coverage required by
11.1.1. and 11.1.2.  The form of certificate shall be substantially - similar to
AIA Document G715.  Certificates to be delivered shall name the Owner,
Architect, Architect’s consultants and their respective officers, employees,
partners, directors, shareholders, agents, successors and assigns as Additional
Insureds on all policies, and the following additional insured:

 

Delaware North Companies Incorporated, Its employees, officers, partners,
directors, shareholders, agents, successors, and assigns
40 Fountain Plaza, Buffalo, New York  14202.

The Contractor shall furnish to the Owner copies of any endorsements that are
subsequently issued amending limits of coverage.  If any of the foregoing
insurance coverages are required to remain in force after final payment and are
reasonably available, an additional certificate evidencing continuation of such
coverage shall be submitted with the final Application for Payment as required
by Subparagraph 9.10.2.  Information concerning reduction of coverage on account
of revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness in accordance with the
Contractor’s information and belief.

 

11.2         OWNER’S LIABILITY INSURANCE

11.2.1      The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.

 

11.3         PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE

11.3.1      Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor’s
usual sources as primary coverage for the Owner’s, Contractor’s and Architect’s
vicarious liability for construction operations under the Contract.  Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the
Owner.  The minimum limits of liability purchased with such coverage shall be
equal to the aggregate of the limits required for Contractor’s Liability
Insurance under Clauses 11.1.1.2 through 11.1.1.5.

 

78

--------------------------------------------------------------------------------


 

11.3.2      To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance.  The policy shall provide for such waivers of
subrogation by endorsement or otherwise.

 

11.3.3      The Owner shall not require the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor’s Liability Insurance coverage under Paragraph 11.1.

 

11.4         PROPERTY INSURANCE

11.4.1      Unless otherwise provided, the Owner shall purchase and maintain, in
a company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Paragraph 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Paragraph 11.4 to be
covered, whichever is later.  This insurance shall include interests of the
Owner, the Contractor, Subcontractors and Sub-subcontractors in the Project.

 

11.4.1.1  Property insurance shall be on an “all-risk” or equivalent policy form
and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.

 

11.4.1.2  If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work.  The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner. 
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
there.  If the property insurance requires minimum deductibles and such
deductibles are identified in the Contract Documents, the Contractor shall pay
insurance required minimum deductibles and such deductibles are identified in
the Contract Documents, the Contractor shall pay costs not covered because of
such deductibles.  If the Owner or insurer increases the required minimum
deductibles above the amount so identified or if the Owner elects to purchase
this insurance with voluntary deductible amounts, the Owner shall be responsible
for payment of the additional costs not covered because of such increased or
voluntary deductibles.

 

79

--------------------------------------------------------------------------------


 

11.4.1.3  If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.

 

11.4.1.4  This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.

 

11.4.1.5  Partial occupancy or use in accordance with Paragraph 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. 
The Owner and the Contractor shall take reasonable steps to obtain consent of
the insurance company or companies and shall, without mutual written consent,
take no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.

 

11.4.2      Boiler and Machinery Insurance.  The Owner shall purchase and
maintain boiler and machinery insurance required by the Contract Document or by
law, which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.

 

11.4.3      Loss of Use Insurance.  The Owner, at the Owner’s option, may
purchase and maintain such insurance as will insure the Owner against loss of
use of the Owner’s property due to fire or other hazards, however caused.  The
Owner waives all rights of action against the Contractor for loss of use of the
Owner’s property, including consequential losses due to fire or other hazards
however caused.

 

11.4.4      If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

 

11.4.5      If during the Project construction period the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance under policies separate from those insuring the Project, or if after
final payment property insurance is to be provided on the completed Project
through a policy or policies other than those insuring the Project during the
construction period, the Owner shall waive all rights in accordance with the
terms of Subparagraph 11.4.7 for damages caused by fire or other causes of loss
covered by this separate property insurance.  All separate policies shall
provide this waiver of subrogation by endorsement or otherwise.

 

11.4.6      Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Paragraph 11.4.  Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project. 
Each policy shall contain a provision that the policy will not be cancelled or
allowed to expire, and that its limits will not be reduced, until at least 30
days’ prior written notice has been given to the Contractor.

 

11.4.7      Waivers of Subrogation.  The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Paragraph 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary.  The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors,

 

80

--------------------------------------------------------------------------------


 

agents and employees of any of them, by appropriate agreements, written where
legally required for validity, similar waivers each in favor of other parties
enumerated herein.  The policies shall provide such waivers of subrogation by
endorsement or otherwise.  A waiver of subrogation shall be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, contractual or otherwise, and whether or not did not pay the
insurance premium has directly or indirectly been paid, and whether or not the
person or entity had on insurable interest in the property damaged.

 

11.4.8      A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgage clause and of Subparagraph 11.4.10.  The Contractor shall
pay Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their sub-contractors
in similar manner.

 

11.4.9      If required in writing by a party in interest, the Owner as
fiduciary shall, upon occurrence of an insured loss, give bond for proper
performance of the Owner’s duties.  The cost of required bonds shall be charged
against proceeds received as fiduciary.  The Owner shall deposit in a separate
account proceeds so received, which the Owner shall distribute in accordance
with such agreement as the parties in interest may reach, or in accordance with
an arbitration award in which case the procedure shall be as provided in
Paragraph 4.6.  If after such loss no other special agreement is made and unless
the Owner terminates the Contract for convenience, replacement of damaged
property shall be performed by the Contractor after notification of a Change in
the Work in accordance with Article 7.

 

11.4.10    The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power,
if such objection is made, the dispute shall be resolved as provided in
Paragraphs 4.5 and 4.6.  The Owner as fiduciary shall, in the case of
arbitration, make settlement with insurers in accordance with directions of the
arbitrators.  If distribution of insurance proceeds by arbitration is required,
the arbitrators will direct such distribution.

 

11.5         PERFORMANCE BOND AND PAYMENT BOND

11.5.1      The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising hereunder as stipulated in bidding requirements or specifically required
in the Contract Documents on the date of execution of the Contract.

 

11.5.2      Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.

 

ARTICLE 12          UNCOVERING AND CORRECTION OF WORK

12.1         UNCOVERING OF WORK

12.1.1      If a portion of the Work is covered contrary to the Architect’s
request or to requirements specifically expressed in the Contract Documents, it
must, if required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

 

12.1.2      If a portion of the Work has been covered which the Architect has
not specifically requested to examine prior to its being covered, the Architect
may request to see such Work and it shall be uncovered by the Contractor.  If
such Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense.  If
such Work is not in accordance with the Contract Documents, correction

 

81

--------------------------------------------------------------------------------


 

shall be at the Contractor’s expense unless the condition was caused by the
Owner or a separate contractor in which event the Owner shall be responsible for
payment of such costs.

 

12.2         CORRECTION OF WORK

12.2.1      BEFORE OR AFTER SUBSTANTIAL COMPLETION

12.2.1.1   The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correction such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.

 

12.2.2      AFTER SUBSTANTIAL COMPLETION

12.2.2.1   In addition to the Contractor’s obligations under Paragraph 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Subparagraph 9.9.1, or by terms of an applicable special
warranty required by the Contract Documents, any of the Work is found to be not
in accordance with the requirements of the Contract Documents, the Contractor
shall correct it promptly after receipt of written notice from the Owner to do
so unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Paragraph 2.4.

 

12.2.2.2  The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

12.2.2.3  The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Paragraph 12.2.

 

12.2.3      The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

12.2.4      The Contractor shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate contractors caused by the Contractor’s correction or removal of Work
which is not in accordance with the requirements of the Contract Documents.

 

12.2.5      Nothing contained in this Paragraph 12.2 shall be construed to
establish a period of limitation with respect to other obligations which the
Contractor might have under the Contract Documents. Establishment of the
one-year period for correction of Work as described in Subparagraph 12.2.2
relates only to the specific obligation of the Contractor to correct the Work,
and has no relationship to the time within which the obligation to comply with
the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Contractor’s liability with
respect to the Contractor’s obligations other than specially to correct the
Work.

 

12.3         ACCEPTANCE OF NONCONFORMING WORK

 

82

--------------------------------------------------------------------------------


 

12.3.1      If the Owner prefers to accept Work which is not in accordance with
the requirements of the Contract Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustments shall be effected whether
or not final payment has been made.

 

ARTICLE 13          MISCELLANEOUS PROVISIONS

13.1         GOVERNING LAW

13.1.1      The Contract shall be governed by the law of the place where the
Project is located.

 

13.2         SUCCESSORS AND ASSIGNS

13.2.1      The Owner and Contractor respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Contract Documents. Except as provided in Subparagraph 13.2.2, neither party to
the Contract shall assign the Contract as a whole without written consent of the
other. Except as hereinafter provided, neither party to the Contract shall
assign the Contract or sublet it as a whole without the written consent of the
other nor shall be Contractor assign any moneys due or to become due to him
hereunder, without the previous written consent of the Owner excepts as may be
required by Contractor’s Surety. Upon reasonable written notice to Contractor,
the Owner may assign the Contract to any institutional lender providing
construction or permanent financing for the Project or to any person acquiring
the Owner’s interest in the Project and the contractor agrees to execute all
consents certificates and other documents required by such lender or other
person in connection with such assignment. If either party attempts to make such
an assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Contract.

 

13.2.2      The Owner may, without consent of the Contractor, assign the
Contract to an institutional lender providing construction financing for the
Project. In such event, the lender shall assume the Owner’s rights and
obligations under the Contract Documents. The Contractor shall execute all
consents reasonably required to facilitate such assignment. If the Owner conveys
its interest in the Project to a third party, any rights which the Owner may
have against the Contractor arising from this Agreement including without
limitation Claims under Article 12, or Claims which, under the terms of
subparagraph 4.3.10, are reserved to the Owner after the making and acceptance
of final payment, shall automatically transfer to such third party.

 

13.3         WRITTEN NOTICE

13.3.1      Written notice shall be deemed to have been duly served if delivered
in person to the individual or a member of the firm or entity or to an officer
of the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.

 

13.4         RIGHTS AND REMEDIES

 

83

--------------------------------------------------------------------------------


 

13.4.1      Duties and obligations imposed by the Contract Documents and rights
and remedies available thereunder shall be in addition to and not a limitation
of duties, obligations, rights and remedies otherwise imposed or available by
law.

 

13.4.2      No action or failure to act by the Owner, Architect or Contractor
shall constitute a waiver of a right or duty afforded them under the Contract,
nor shall such action or failure to act constitute approval of or acquiescence
in a breach thereunder, except as may be specifically agreed in writing.

 

13.5         TESTS AND INSPECTIONS

13.5.1      Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.

 

13.5.2      If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Subparagraph 13.5.1, the Architect will, upon
written authorization from the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Architect of when and where tests and inspections are to be made so that the
Architect may be present for such procedures. Such costs, except as provided in
Subparagraph 13.5.3, shall be at the Owners’ expense.

 

13.5.3      If such procedures for testing, inspection or approval under
Subparagraphs 13.5.1 and 13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contact Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.

 

13.5.4      Required certificates of testing, inspection or approval shall,
unless otherwise required by the Contract Documents, be secured by the
Contractor and promptly delivered to the Architect.

 

13.5.5      If the Architect is to observe tests, inspections or approvals
required by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

 

13.5.6      Tests or inspections conducted pursuant to the Contract Document
shall be made promptly to avoid unreasonable delay in the Work.

 

13.6         INTEREST

13.6.1      Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located beginning on the tenth (10th) day
after the date payment is due at the so-called Prime Rate of interest published
by the Wall Street Journal (and if there is more than one such rate the lowest
thereof).

 

84

--------------------------------------------------------------------------------


 

13.7         COMMENCEMENT OF STATUTORY LIMITATION PERIOD

13.7.1      As between the Owner and Contractor:

.1            Before Substantial Completion. As to acts or failures to act
occurring prior to the relevant date of Substantial Completion, any applicable
statute of limitations shall commence to run and any alleged cause of action
shall be deemed to have accrued in any and all events not later than such date
of Substantial Completion.

.2            Between Substantial Completion and Final Certificate for Payment.
As to acts or failures to act occurring subsequent to the relevant date of
Substantial Completion and prior to issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of issuance of the final Certificate for Payment; and

.3            After Final Certificate for Payment. As to acts or failures to act
occurring after the relevant date of issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of any act or failure to act by the Contractor pursuant
to any Warranty provided under Paragraph 3.5, the date of any correction of the
Work or failure to correct of the Work by the Contractor under Paragraph 12.2,
or the date of actual commission of any other act or failure to perform any duly
or obligation by the Contractor or Owner, whichever occurs last.

 

13.8 LIMITATION OF LIABILITY

 

13.8.1 No officer, shareholder, director, partner, partner agent or employee of
the Owner (or any partner of a partner or any agent or employee of a partner)
shall ever be personally or individually liable under this Contract.  Each
subcontract shall include the foregoing limitation, which shall be effective if
the Owner ever succeeds to the Contractor’s rights and obligations under a
Subcontract.

 

ARTICLE 14          TERMINATION OR SUSPENSION OF THE CONTRACT

14.1         TERMINATION BY THE CONTRACTOR

14.1.1      The Contractor may terminate the Contract if the Work is stopped for
a period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

.1             issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;

.2             an act of government, such as a declaration of national emergency
which requires all Work to be stopped;

.3            because the Architect has not issued a Certificate for Payment and
has not notified the Contractor of the reason for withholding certification as
provided in Subparagraph 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or

.4            the Owner has failed to furnish to the Contractor promptly, upon
the Contractor’s request, reasonable evidence as required by Subparagraph 2.2.1.

 

85

--------------------------------------------------------------------------------


 

14.1.2      The Contractor may terminate the Contract if, through no act or
fault of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Paragraph 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.

 

14.1.3      If one of the reasons described in Subparagraph 14.1.1 or 14.1.2
exists, the Contractor may, upon seven days’ written notice to the Owner and
Architect, terminate the Contract and recover from the Owner payment for Work
executed and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery, including reasonable overhead, profit and
damages.

 

14.1.4      If the Work is stopped for a period of 60 consecutive days through
no act or fault of the Contractor or a Subcontractor or their agents or
employees or any other persons performing portions of the Work under contract
with the Contractor because the Owner has persistently failed to fulfill the
Owner’s obligations under the Contract Documents with respect to matters
important to the progress of the Work, the Contractor may, upon seven additional
days’ written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Subparagraph 14.1.3.

 

14.2         TERMINATION BY THE OWNER FOR CAUSE

14.2.1      If the Contractor is adjudged a bankrupt or if the Contractor makes
a general assignment for the benefit of the Contractor;’s creditors or if a
receiver is appointed on account of the Contractor’s Insolvency or if the
Contractor persistently or repeatedly refuses or fails except in the case for
which extension of time is provided, to supply enough properly skilled workmen
or proper materials for the Project or if the Contractor fails to make prompt
payment to Subcontractors for materials or labor, or if the Contractor
persistently disregards the laws ordinances, rules, regulations or orders of any
public authority having jurisdiction or disregards an instruction, order or
decision of the Architect or if the Contractor otherwise is guilty of a
substantial violation of any provision of the Contract then the Contractor shall
be in default and the Owner may without prejudice to any other right or remedy
and upon written notice to the Contractor take possession of all materials,
appliances equipment and machinery on the Project site, intended as a part of or
for Work, but only to the extent paid for by Owner wherever stored and seven (7)
days after such notice amy terminate the employment of the Contractor, accept
assignment of any or all subcontracts pursuant to Paragraph 5.4, and finish the
Work by whatever method the Owner may deem expedient. The Owner shall be
entitled to collect form the Contractor all direct indirect and consequential
damages suffered by the Owner. The Owner shall be entitled to hold

 

86

--------------------------------------------------------------------------------


sufficient amounts due the Contractor at the date of termination to
offset all of the Owner’s damages.

 

The Owner may terminate the Contract if the Contractor:

 

 

.1

persistently or repeatedly refuses or fails to supply enough properly skilled
workers or proper materials

 

.2

fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

 

.3

persistently disregards laws, ordinance, or rules, regulations or orders of a
public authority having jurisdiction; or

 

.4

otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 

14.2.2      When any of the above reasons exist, the Owner, upon certification
by the Architect that sufficient cause exists to justify such action, may
without prejudice to any other rights or remedies of the Owner and after giving
the Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

.1

take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

.2

accept assignment of subcontracts pursuant to Paragraph 5.4; and

.3

finish the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Contractor, the Owner shall furnish to the Contractor a detailed
accounting of the costs incurred by the Owner finishing the Work.

 

14.2.3      When the Owner terminates the Contract for one of the reasons stated
in Subparagraph 14.2.1, the Contractor shall not be entitled to receive further
payment until the Work is finished.

 

14.2.4      If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damage
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.

 

14.3         SUSPENSION BY THE OWNER FOR CONVENIENCE

14.3.1      The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

14.3.2      The Contract Sum and Contract Time shall be adjusted for increases
in the cost and time caused by suspension, delay or interruption as described in
Subparagraph 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

.1

that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

.2

that an equitable adjustment is made or denied under another provision of the
Contract.

 

14.4         TERMINATION BY THE OWNER FOR CONVENIENCE

14.4.1      The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

87

--------------------------------------------------------------------------------


 

14.4.2      Upon receipt of written notice from the Owner of such termination
for the Owner’s convenience, the Contractor shall:

.1

 

cease operations as directed by the Owner in the notice;

.2

 

take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

.3

 

except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

 

14.4.3      In case of such termination for the Owner’s convenience, the
Contractor shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, along with reasonable overhead and
profit on the Work not executed.

14.4.4     Upon any termination of the Contract by Owner for convenience under
14.4 hereof, Owner shall give Contractor fifteen (15) days written notice prior
to such termination becoming effective.

 

88

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

Wheeling Downs Racetrack & Gaming Center

June 19,2002

 

Reimbursable Expenses Budget Worksheet

 

 

Design Phase (based on 6 month duration)

 

Travel Expenses

 

Costs per Person

 

 

 

Costs per Trip

 

 

 

 

 

 

 

Firm

 

Destination

 

Travel (Airfare)

 

Lodging

 

Meals

 

Misc. *
Costs

 

Number of Persons

 

Travel (Mileage)

 

Car Rental

 

Subtotal
Costs / Trip

 

Number of
Trips

 

Sub - Total

 

JCJ

 

Buffalo

 

$

400

 

 

 

$

20

 

$

30

 

3

 

 

 

 

 

$

1,350

 

8

 

$

10,800

 

JCJ

 

Buffalo

 

$

400

 

$

145

 

$

40

 

$

30

 

3

 

 

 

 

 

$

1,845

 

4

 

$

7,380

 

JCJ

 

Wheeling

 

$

985

 

$

95

 

$

40

 

$

30

 

3

 

 

 

$

100

 

$

3,550

 

4

 

$

14,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McKinley

 

Buffalo

 

$

600

 

$

145

 

$

40

 

$

40

 

2

 

 

 

 

 

$

1,650

 

2

 

$

3,300

 

McKinley

 

Buffalo

 

 

 

 

$

145

 

$

40

 

$

40

 

2

 

$

180

 

 

 

$

630

 

1

 

$

5,040

 

McKinley

 

Hartford

 

$

985

 

$

145

 

$

40

 

$

40

 

2

 

 

 

$

100

 

$

2,520

 

2

 

$

5,040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M/E

 

Wheeling

 

 

 

 

 

$

40

 

$

40

 

3

 

$

180

 

 

 

$

420

 

4

 

$

1,680

 

M/E

 

Hartford

 

$

400

 

$

145

 

$

40

 

$

40

 

3

 

 

 

 

 

$

1,875

 

2

 

$

3,750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JEM

 

Buffalo

 

$

450

 

 

 

$

40

 

$

40

 

1

 

 

 

 

 

$

530

 

2

 

$

1,060

 

JEM

 

Wheeling

 

$

400

 

$

100

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

660

 

4

 

$

2,640

 

JEM

 

Hartford

 

$

450

 

$

145

 

$

40

 

$

50

 

1

 

 

 

 

 

$

685

 

2

 

$

1,370

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acoustic

 

Buffalo

 

$

450

 

 

 

$

40

 

$

40

 

1

 

 

 

 

 

$

530

 

2

 

$

1,060

 

Acoustic

 

Wheeling

 

$

400

 

$

95

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

655

 

2

 

$

1,130

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lighting

 

Buffalo

 

$

450

 

 

 

$

40

 

$

40

 

1

 

 

 

 

 

$

530

 

2

 

$

1,060

 

Lighting

 

Wheeling

 

$

400

 

$

95

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

655

 

2

 

$

1,310

 

Lighting

 

Hartford

 

 

 

 

 

$

40

 

$

20

 

1

 

$

100

 

 

 

$

160

 

2

 

$

320

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printing Costs

 

 

 

$

1,250

 

per month

 

 

@

8

 

Months

 

 

 

 

 

 

 

 

 

$

10,000

 

Mileage Charges

 

 

 

$

200

 

per month

 

 

@

8

 

Months

 

 

 

 

 

 

 

 

 

$

1,600

 

Delivery Charges

 

 

 

$

200

 

per month

 

 

@

8

 

Months

 

 

 

 

 

 

 

 

 

$

1,600

 

Fax Cost

 

 

 

$

200

 

per month

 

 

@

8

 

Months

 

 

 

 

 

 

 

 

 

$

1,600

 

Misc. Costs

 

 

 

$

200

 

per month

 

 

@

8

 

Months

 

 

 

 

 

 

 

 

 

$

1,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Design Phase Anticipated Reimbursable Expenses Sub-Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

77,700

 

 

--------------------------------------------------------------------------------

*Parking, Cabfares, Airport Parking, Tolls

 

Construction Phase (Based on 16 month duration)

 

Travel Expenses

 

Costs per Person

 

 

 

Cost per Trip

 

 

 

 

 

 

 

Firm

 

Destination

 

Travel (Airfare)

 

Lodging

 

Meals

 

Misc. *
Costs

 

Number of Persons

 

Travel
(Mileage)

 

Car
Rental

 

Subtotal
Costs / Trip

 

Number of
Trips

 

Sub-Total

 

JCJ

 

Buffalo

 

$

400

 

 

 

$

20

 

$

40

 

2

 

 

 

 

 

$

920

 

4

 

$

3,680

 

JCJ

 

Buffalo

 

$

400

 

$

150

 

$

40

 

$

40

 

2

 

 

 

 

 

$

1,260

 

2

 

$

2,520

 

JCJ

 

Wheeling

 

$

985

 

$

100

 

$

40

 

$

20

 

2

 

 

 

$

100

 

$

2,390

 

16

 

$

38,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McKinley

 

Buffalo

 

$

600

 

$

150

 

$

40

 

$

40

 

2

 

 

 

 

 

$

1,660

 

2

 

$

3,320

 

McKinley

 

Buffalo

 

 

 

$

150

 

$

40

 

$

40

 

2

 

$

180

 

 

 

$

640

 

2

 

$

1,280

 

McKinley

 

Hartford

 

$

980

 

$

150

 

$

40

 

$

20

 

2

 

 

 

$

100

 

$

2,480

 

2

 

$

4,960

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M/E

 

Wheeling

 

 

 

 

 

$

40

 

$

40

 

3

 

$

180

 

 

 

$

420

 

14

 

$

5,880

 

M/E

 

Hartford

 

$

400

 

$

150

 

$

40

 

$

40

 

3

 

 

 

 

 

$

1,890

 

2

 

$

3,780

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JEM

 

Buffalo

 

$

450

 

$

40

 

 

 

$

40

 

1

 

 

 

 

 

$

530

 

2

 

$

1,060

 

JEM

 

Wheeling

 

$

400

 

$

100

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

660

 

8

 

$

5,280

 

JEM

 

Hartford

 

$

500

 

$

150

 

$

40

 

$

50

 

1

 

 

 

 

 

$

740

 

1

 

$

740

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acoustic

 

Buffalo

 

$

450

 

$

40

 

 

 

$

40

 

1

 

 

 

 

 

$

530

 

1

 

$

530

 

Acoustic

 

Wheeling

 

$

400

 

$

100

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

660

 

2

 

$

1,320

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lighting

 

Buffalo

 

$

450

 

 

 

$

40

 

$

40

 

1

 

 

 

 

 

$

530

 

1

 

$

530

 

Lighting

 

Wheeling

 

$

400

 

$

100

 

$

40

 

$

20

 

1

 

 

 

$

100

 

$

660

 

3

 

$

1,980

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printing Costs

 

 

 

$

600

 

per month

 

 

@

16

 

Months

 

 

 

 

 

 

 

 

 

$

9,600

 

Mileage Charges

 

 

 

$

100

 

per month

 

 

@

16

 

Months

 

 

 

 

 

 

 

 

 

$

1,600

 

Delivery Charges

 

 

 

$

400

 

per month

 

 

@

16

 

Months

 

 

 

 

 

 

 

 

 

$

6,400

 

Fax Cost

 

 

 

$

400

 

per month

 

 

@

16

 

Months

 

 

 

 

 

 

 

 

 

$

6,400

 

Misc. Costs

 

 

 

$

200

 

per month

 

 

@

16

 

Months

 

 

 

 

 

 

 

 

 

$

3,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Phase Anticipated Reimbursable Expenses Sub -Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

102,300

 

Design Phase Anticipated Reimbursable Expenses Sub - Total (from previous page)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

77,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Anticipated Reimbursable Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

180,000

 

Reimbursable Expenses Contingency

 

 

 

 

 

 

 

 

@

10

%

 

 

 

 

 

 

 

 

 

 

$

18,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Design Phase Anticipated Reimbursable Expenses Sub-Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 Total Project Reimbursable Expenses Budget

198,000

 

 

--------------------------------------------------------------------------------

* Parking, Cabfares, Airport Parking, Tolls

 

89

--------------------------------------------------------------------------------


 

[JETER COOK & JEPSON ARCHITECTS, INC. LOGO]

 

Wheeling Downs Racetrack & Gaming Center

 

 

Wheeling, West Virginia

 

 

 

June 19, 2002

 

PHASE II A / E DESIGN COSTS SCHEDULE

 

ATTACHMENT III

 

Assumptions

 

The following Schedule of Design Costs for Architect / Engineer Basic Services
and Additional Consulting Services is prepared in accordance with the Standard
Form of Agreement Between Owner and Architect (ALA Document B141) with JCJ
Standard Terms and Conditions, and reflects the scope of services described
therein. The construction costs shown are extracted form the most current
Construction Budget prepared by Louis P. Ciminelli Construction Co., Inc. dated
January 9, 2002, and adjusted per DNC directives. In the event that the scope
and/or value of the proposed project is adjusted upwards in the future, the
Schedule of Design Costs shall be revised accordingly. JCJ proposes to adjust
(if required) and confirm the budget / fee schedule at the conclusion of the
Design Development phase and at the time of GMP Submission by the Construction
Manager.

 

Total Project Construction Budget
Deductions

 

$
$
$

40,690,000
-516,500
-200,000

 

Per LPCCC Budget: 1/9/02
Use & Occupancy Tax
Sales Tax Recovery Staff

 

 

 

 

 

 

 

Total Project Construction Budget - Adjusted

 

$

39,973,500

 

Per LPCCC Budget: 1/9/02

 

 

 

 

 

 

 

Hotel and Related Spaces Construction Budget

 

$

7,420,300

 

Per LPCCC Budget: 1/9/02

 

 

 

 

 

 

 

Parking Level and Related Spaces Construction Budget

 

$

5,911,500

 

Per LPCCC Budget: 1/9/02

 

 

 

 

 

 

 

Casino & Related Spaces Construction Budget

 

$

26,641,700

 

Per LPCCC Budget: 1/9/02

 

 

90

--------------------------------------------------------------------------------


 

Scope Item

 

Construction
Value

 

Design Cost
Factor

 

Design Cost
Value

 

JCJ Team
Design Costs

 

Remarks

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino & Related Spaces

 

$

26,641,700

 

7.50

%

$

1,998,128

 

$

1,998,128

 

Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking Level and Related Spaces

 

$

5,911,500

 

4.50

%

$

266,018

 

$

266,018

 

Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hotel and Related Spaces

 

$

7,620,000

 

6.50

%

$

495,300

 

$

495,300

 

Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

Total A/E Basic Services Design Costs

 

 

 

 

 

 

 

$

2,759,445

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Masterplanning - Original agreement:

 

$

32,000

 

 

 

$

43,182

 

$

11,182

 

For work previously completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternate Schematic Design

 

 

 

 

 

$

10,000

 

$

10,000

 

Schemes B, C & D schematic designs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheme E Redesign - Architectural

 

 

 

 

 

$

50,627

 

$

50,627

 

Scheme E - SD / DD / CD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheme E Redesign - MEP

 

 

 

 

 

$

27,500

 

$

27,500

 

Scheme E - SD / DD / CD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheme E Redesign - Structural / Civil

 

 

 

 

 

$

39,206

 

$

39,206

 

Scheme E - SD / DD / CD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Programming / Space Schematics / Flow Diagrams

 

 

 

 

 

 

 

$

0

 

Included as part of Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Survey Services

 

 

 

 

 

$

10,000

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Geotechnical Services

 

 

 

 

 

$

55,180

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Existing Facilities Surveys

 

 

 

 

 

$

3,000

 

$

3,000

 

Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Economic Feasibility Study

 

 

 

 

 

 

 

$

0

 

Conducted / Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental Studies and Reports

 

 

 

 

 

 

 

$

0

 

DNC may authorize as Change in Service

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

$

0

 

See Below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule Development and Monitoring

 

 

 

 

 

 

 

$

0

 

Provided by Construction Manager

 

 

91

--------------------------------------------------------------------------------


 

Scope Item

 

Construction
Value

 

Design Cost
Factor

 

Design Cost
Value

 

JCJ Team
Design Costs

 

Remarks

 

Civil Design

 

 

 

 

 

 

 

$

0

 

Included as part of Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landscape Design

 

 

 

 

 

 

 

$

0

 

Included as part of Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior Design

 

 

 

 

 

 

 

$

0

 

Included as part of Basic Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Bidding or Negotiation

 

 

 

 

 

$

5,000

 

$

0

 

DNC may authorize as Change in Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Analysis

 

 

 

 

 

 

 

$

0

 

Provided by Construction Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detailed Cost Estimating

 

 

 

 

 

 

 

$

0

 

Provided by Construction Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On-Site Representation ($15,500/ mo. x 2 staff x 12 mos.)

 

 

 

 

 

$

372,000

 

$

372,000

 

To be adjusted per w/ CM / Owner req’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Field office overhead / equipment

 

 

 

 

 

$

10,000

 

$

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Management

 

 

 

 

 

 

 

$

0

 

Provided by Construction Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up Assistance

 

 

 

 

 

 

 

$

0

 

DNC may authorize as Change in Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Record Drawings

 

 

 

 

 

$

0

 

$

0

 

Contracter supplied As-builts only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post-contract Evaluation

 

 

 

 

 

 

 

$

0

 

DNC may authorize as Change in Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant-related Services

 

($/ hr x hrs)

 

$

135

 

0

 

$

0

 

Coordination with Restaurant #3 tenent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acoustics Consultant

 

 

 

 

 

$

12,000

 

$

12,000

 

Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signage

 

$

250,000

 

3

%

$

7,500

 

$

7,500

 

Concepts, locations & performance specs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Professional Renderings(4)

 

 

 

 

 

$

0

 

$

0

 

Presentation materials may be authorized as an additional service outside of
this project scope.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scale Model

 

 

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT Systems

 

$

1,052,122

 

10

%

$

105,212

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT Systems Coordination

 

($/ hr x hrs)

 

$

135

 

160

 

$

21,600

 

Owner Supplied Data Coordination

 

 

92

--------------------------------------------------------------------------------


 

Scope Item

 

Construction
Value

 

Design Cost
Factor

 

Design Cost
Value

 

JCJ Team
Design Costs

 

Remarks

 

Tele - Comm Systems

 

$

97,500

 

10

%

$

9,750

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tele - Comm Systems Coord.

 

($/ hr x hrs)

 

$

135

 

40

 

$

5,400

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA / Sound Systems

 

$

93,376

 

10

%

$

9,338

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA / Sound Systems Coordination

 

($/ hr x hrs)

 

$

135

 

40

 

$

5,400

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Security Systems

 

$

1,100,000

 

10

%

$

110,000

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Security Systems Coordination

 

($/ hr x hrs)

 

$

135

 

120

 

$

16,200

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.O.S. Systems

 

$

125,827

 

10

%

$

12,583

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.O.S. Systems Coordination

 

($/ hr x hrs)

 

$

135

 

40

 

$

5,400

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Food Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Food Service Equipment

 

$

425,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bar Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laundry Equipment

 

$

100,000

 

 

 

$

3,600

 

$

3,600

 

Schematics only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Food Service Equipment Total

 

$

525,000

 

10

%

$

39,600

 

$

39,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Gaming FF&E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Artwork

 

$

25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Banquet Room Furnishings

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bar Furnishings

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conference Rooms Furnishings

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Food Service Furnishings

 

$

200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hotel Furnishings

 

$

1,046,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Furnishings

 

$

178,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Gaming FF&E Total

 

$

1,650,500

 

4

%

$

66,000

 

$

66,000

 

 

 

 

93

--------------------------------------------------------------------------------


 

Scope Item

 

Construction
Value

 

Design Cost
Factor

 

Design Cost
Value

 

JCJ Design
Team Costs

 

Remarks

 

Cage Equipment

 

$

130,750

 

10

%

$

13,075

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage Equipment Coordination

 

($/ hr x hrs)

 

$

135

 

32

 

$

4,320

 

Owner Supplied Data Coordination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise Equipment

 

$

25,000

 

 

 

 

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bar Small Wares

 

$

10,000

 

 

 

 

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Food Service Small Wares

 

$

100,000

 

 

 

 

 

$

0

 

Provided by DNC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specialty Lighting Consultant

 

 

 

 

 

$

8,000

 

$

8,000

 

Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Showroom Consultant

 

 

 

 

 

$

10,000

 

$

10,000

 

Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Peer Review

 

 

 

 

 

$

25,000

 

$

0

 

Change in Service if Required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEP Peer Review

 

 

 

 

 

$

35,000

 

$

0

 

Change in Service if Required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Code Consultant

 

 

 

 

 

$

25,000

 

$

0

 

Change in Service if Required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Governmental Authorities Approvals - zoning, planning, appeals

 

 

 

 

 

$

12,000

 

$

12,000

 

Provided by Mckinley & Assoc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total JCJ Team Additional Services Design Costs

 

 

 

 

 

 

 

$

740,535

 

1.85% of Construction Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total A / E Basic Services Design Costs

 

 

 

 

 

 

 

$

2,759,445

 

6.90% of Construction Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

Total JCJ Team Design and Services Costs

 

 

 

 

 

 

 

$

3,499,980

 

8.76% of Construction Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

Projected Reimbursable Expenses

 

 

 

 

 

 

 

$

198,000

 

See Reimb. Expenses Budget Worksheet

 

 

NOTE:  Reimbursable expenses shown are projected estimates for budget purposes
only.  Actual expenses shall invoiced based upon actual requirements, and
expendetures incurred plus administrative costs.

 

94

--------------------------------------------------------------------------------


 

[JETER COOK & JEPSON ARCHITECTS, INC. LETTERHEAD]

 

ATTACHMENT IV

 

This Attachment IV is attached to and part of the Agreement dated 14 March 2002
between Wheeling Island Garning, Inc. and Jeter, Cook & Jepson Architects, Inc.

 

Hourly Rates

 

Principal

 

$ 150.00

 

 

 

 

 

Project Director

 

$ 135.00

 

 

 

 

 

Department Director

 

$ 125.00

 

 

 

 

 

Project Manager

 

$ 120.00

 

 

 

 

 

Senior Designer

 

$ 80.00 to $120.00

 

 

 

 

 

Designer

 

$ 65.00 to $80.00

 

 

 

 

 

Job Captain

 

$ 76.00 to $120.00

 

 

 

 

 

Drafters

 

$ 49.00 to $88.00

 

 

 

 

 

Senior Interior Designer

 

$ 75.00 to $120.00

 

 

 

 

 

Interior Designer

 

$ 50.00 to $75.00

 

 

 

 

 

Specifier

 

$ 100.00 to $125.00

 

 

 

 

 

Construction Administrator

 

$ 70.00 to $100.00

 

 

 

 

 

Cost Estimator

 

$ 100.00

 

 

 

 

 

Other staff positions

 

(See Note #2)

 

 

1.                                       Principals, Project Directors,
Department Directors and Project Managers are charged at fixed hourly rates.

 

2.                                       All other job classifications that are
not at a fixed rate are charged a total hourly rate, based on the specific
employee, computed by a multiple of two and one-half (2.50) times the Direct
Personnel Expense (DPE).  DPE is defined in subparagraph 1.3.9.4 of the AIA
Standard Form of Agreement Between Owner and Architect (Document #B141-1997).

 

3.                                       All rates are subject to periodic
adjustment during the year based on standard salary review practices in
accordance with paragraph 1.5.6 of the B141-1997 Document.

 

March, 2002

 

95

--------------------------------------------------------------------------------


 

NESPER, FERBER & DIGIACOMO, LLP

 

ATTORNEYS-AT-LAW

 

GABRIEL. J. FERBER

ONE TOWNE CENTRE, SUITE 300

RICHARD F. DIGIACOMO

501 JOHN JAMES AUDUBON PKWY

PAUL T. NESPER

AMHERST, NEW YORK 14228

WILLIAM P. JOHNSON

FAX (716) 688-3891

 

Firm E-Mail:  mail@nesferdig.com

 

 

 

 

JAMES M. NESPER, of Counsel

SCOTT A. BYLEWSKI**

 

 

JOHN W. DORN, of Counsel

Also Member Florida Bar

 

 

Also Member District of Columbia Bar

 

 

MARY JANE KELM,

 

Legal Assistant

Writer’s Direct E-mail Address:  pnesper@nesfardig.com

 

 

June 24, 2002

 

Brian Donnell, Esq.

Halloran & Sage, LLP

One Goodwin Square

Hartford, CT 06103-4303

 

RE:          Architect’s Agreement between Wheeling Island Gaming, Inc.

and Jeter, Cook & Jepson Architects, Inc. dated March 14, 2002

 

Dear Brian:

 

This will confirm that the references in paragraph 1.5.1 and 3.31 in the above
captioned Agreement, whereby the date of attachment no.3 as set forth as “6
March 2002”, shall mean the date, “June 19, 2002”.

 

Additionally, this will confirm that the “notwithstanding” provision in
paragraph 1.1.2.5(.2) of the above captioned Agreement, is intended to cover all
of the financial parameters set forth in paragraph 1.1.2.5(.1) and 1.1.2.5(.2).

 

I ask that you have your client sign the confirmation of these clarifications
below, and return at least two (2) originals of the confirmation to me for my
records.

 

 

Very truly yours,

 

 

 

NESPER, FERBER & DIGIACOMO, LLP

 

 

 

By

/s/ Paul T. Nespar

 

 

 

Paul T. Nespar

 

 

 

Agreed to:

Agreed to:

 

 

WHEELING ISLAND GAMING, INC.

JETER, COOK & JEPSON ARCHITECTS, INC.

 

 

By

/s/ Roy Olsen

 

By

/s/ Peter N. Stevens

 

 

Roy Olsen, Project Representative

 

 

Peter N. Stevens, President

 

 

 

 

 

96

--------------------------------------------------------------------------------


 

[Illegible] Companies

Committed Cost Status Report

(With Invoice Detail)

TIMBERLINE\GOLD ACCOUNTING\TIMBERLINE\REPORT\JC COMMITTED COST STATUS WITH
INVOICE DETA

 

Job

 

Cost Code

 

Cat

 

Amount

 

Approved Changes

 

Revised Contract

 

Amount
Invoiced

 

Retained

 

Amount
Paid

 

Balance

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH Jeter Cook - Whel - Jeter Cook & Jepson, Architect

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

328,731.13

 

800,328.06

 

1,129,059.19

 

1,129,059.19

 

 

 

592,544.04

 

 

 

 

 

Invoices:

 

22702-340231

 

A&E & Reimb

 

 

 

 

 

328,731.13

 

 

 

328,731.13

 

 

 

 

 

 

 

32602-263812

 

A&E FEES

 

 

 

 

 

263,812.91

 

 

 

263,812.91

 

 

 

 

 

 

 

42502-0054-0

 

A&E FEES

 

 

 

 

 

337,833.50

 

 

 

.00

 

 

 

 

 

 

 

53102198681

 

A&E FEES

 

 

 

 

 

198,681.65

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

11,500.00

 

 

 

11,500.00

 

11,500.00

 

 

 

11,500.00

 

 

 

 

 

Invoices:

 

22702-340231

 

A&E & Reimb

 

 

 

 

 

11,500.00

 

 

 

11,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-CM Ciminelli Const.Mangr.-Wheel 2 - Louis P Ciminelli Const.
Co., I

 

 

 

 

 

 

 

 

 

05121

 

1-7-1710

 

2

 

140,421.00

 

 

 

140,421.00

 

111,874.88

 

 

 

111,874.88

 

28,546.12

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-CONS WHEL-MISC - Louis P Ciminelli Const. Co., I

 

 

 

 

 

 

 

 

 

05121

 

1-4-1400

 

2

 

1,391,219.00

 

1391,219.00

-

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

0054-00-01

 

CONSTRUCTION

 

 

 

528,830.00

 

 

 

528,830.00

 

 

 

 

 

 

 

4

 

Construction

 

 

 

 

 

225,431.00

 

 

 

225,431.00

 

 

 

 

 

 

 

ad0054.00-01

 

Adj Entry

 

 

 

 

 

528,830.00

-

 

 

528,830.00

 

 

 

 

 

 

 

adj4

 

Adj Entry

 

 

 

 

 

225,431.00

-

 

 

225,431.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-7-1700

 

2

 

 

 

2205,270.00

 

2,205,270.00

 

2,263,656.00

 

 

 

925,071.00

 

58,386.00

-

 

 

Invoices:

 

ad0054.00-01

 

Adj Entry

 

 

 

 

 

528,830.00

 

 

 

528,830.00

 

 

 

 

 

 

 

adj4

 

Adj Entry

 

 

 

 

 

225,431.00

 

 

 

225,431.00

 

 

 

 

 

 

 

5

 

Construction

 

 

 

 

 

170,810.00

 

 

 

170,810.00

 

 

 

 

 

 

 

33010001.7

 

CONSTRUCTION

 

 

 

814,051.00

 

 

 

.00

 

 

 

 

 

 

 

005100-7

 

Construction

 

 

 

524,534.00

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ENG1 Stegman&Schellhase Phase II - Stegman & Schellhase

 

 

 

 

 

 

 

05121

 

1-7-1701

 

2

 

10,000.00

 

 

 

10,000.00

 

10,000.00

 

 

 

10,000.00

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ENG2 Stegman&Schellhase Phase II - Stegman & Schellhase

 

 

 

 

 

 

 

05121

 

1-7-1701

 

2

 

1,665.0

 

900.00

 

2,565.00

 

2,565.00

 

 

 

1,665.00

 

 

 

 

 

Invoices:

 

6-1517115 

 

Erosion Control Permit

 

 

 

900.00

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-GCON Whel-Cast & Baker - Cast & Baker Corporation

 

 

 

 

 

 

 

05121

 

1-7-1700

 

2

 

236,000.00

 

 

 

236,000.00

 

 

 

 

 

 

 

236,000.00

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-METZ METZGER-WIIED - Metzger, Inc.

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

529.49

 

 

 

529.49

 

529.49

 

 

 

529.49

 

 

 

 

 

Invoices:

 

2670

 

Reimbursement

 

 

 

529.49

 

 

 

529.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-PSI Wheeling Downs Casino-PSI - Professional Service Indus. In

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

55,180.00

 

 

 

55,180.00

 

50,700.00

 

 

 

50,700.00

 

4,480.00

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-WHEL CIMINELLI-WHELHOTEL - Louis P Ciminelli Const. Co., I

 

 

 

 

 

 

 

05121

 

1-4-1400

 

2

 

1,615,415.00

 

1,615,415.00

-

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

0054.00-02

 

CONSTRUCTION

 

 

 

862,389.00

 

 

 

862,389.00

 

 

 

 

 

 

 

3

 

Construction

 

 

 

 

 

620,940.00

 

 

 

620,940.00

 

 

 

 

 

 

 

ad0054.00-02

 

Adj Entry

 

 

 

 

 

862,389.00

-

 

 

862,389.00

 

 

 

 

 

 

 

adj3

 

Adj Entry

 

 

 

 

 

620,940.00

-

 

 

620,940.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-7-1700

 

2

 

 

 

2234,837.00

 

2,234,837.00

 

2,102,751.00

 

 

 

2,102,751.00

 

132,086.00

 

 

 

Invoices:

 

ad0054.00-2 

 

Adj Entry

 

 

 

 

 

862,389.00

 

 

 

862,389.00

 

 

 

 

 

 

 

adj3

 

Adj Entry

 

 

 

 

 

620,940.00

 

 

 

620,940.00

 

 

 

 

 

 

 

05121-6

 

Construction

 

 

 

 

 

619,422.00

 

 

 

619,422.00

 

 

 

 

97

--------------------------------------------------------------------------------


 

[Illegible] Companies

Committed Cost Status Report

(With Invoice Detail)

TIMBERLINE\GOLD ACCOUNTING\TIMBERLINE\REPORT\JC COMMITTED COST STATUS WITH
INVOICE DETA

 

Job

 

Cost Code

 

Cat

 

Amount

 

Approved Changes

 

Revised Contract

 

Amount
Invoiced

 

Retained

 

Amount
Paid

 

Balance

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-4082 Davison Electric-Relocated Fib - Davison Electric Co., Inc.

 

 

 

 

 

 

 

05121

 

1-4-1400

 

1

 

726.48

 

 

 

726.48

 

726.48

 

 

 

726.48

 

 

 

 

 

Invoices:

 

8105

 

Electrical Service

 

 

 

726.48

 

 

 

726.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-4087 Rite Carpet-Edging-Cove Base - Rite Carpet

 

 

 

 

 

 

 

05121

 

1-4-1400

 

1

 

67.96

 

 

 

67.96

 

67.69

 

 

 

67.69

 

.27

 

 

 

Invoices:

 

15799

 

Cover Base Adhesive

 

 

 

40.69

 

 

 

40.69

 

 

 

 

 

 

 

16321

 

Black Edging

 

 

 

 

 

27.00

 

 

 

27.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-4087 Staples-Office Supplies - Staples Credit Plan

 

 

 

 

 

 

 

05121

 

1-4-1400

 

2

 

561.28

 

 

 

561.28

 

561.28

 

 

 

561.28

 

 

 

 

 

Invoices:

 

33202-961

 

Office Supplies

 

 

 

 

 

561.28

 

 

 

561.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-4093 Davidson Electric-Relocation C - Davidson Electric Co.,
Inc.

 

 

 

 

 

 

 

05121

 

1-4-1400

 

1

 

1,548.76

 

 

 

1,548.76

 

1,548.76

 

 

 

1,548.76

 

 

 

 

 

Invoices:

 

8171

 

Electrical Service - Relocation

 

 

 

1,548.76

 

 

 

1,548.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-4093 GE Capital-Skirt Complex - GE Capital Modular Space

 

 

 

 

 

 

 

05121

 

1-4-1400

 

1

 

7,571.64

 

 

 

7,571.64

 

7,571.64

 

 

 

7,571.64

 

 

 

 

 

Invoices:

 

102287224

 

Skirt Complex

 

 

 

 

 

6,781.64

 

 

 

6,781.64

 

 

 

 

 

 

 

102303514

 

Skirt Complex

 

 

 

 

 

790.00

 

 

 

790.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-7098 WheelingDwns_CPSINV - Convenient Phone Service, Inc.

 

 

 

 

 

 

 

05121

 

2-3-2300

 

1

 

76,705.40

 

 

 

76,705.40

 

76,705.40

 

 

 

 

 

 

 

 

 

Invoices:

 

4783

 

TELECOMM LABOR/ MATERIALS

 

76,705.40

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH Jeter Cook & Jepson - Wheeling - Jeter Cook & Jepson,
Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

175,839.02

 

 

 

175,839.02

 

175,839.02

 

 

 

175,839.02

 

 

 

 

 

Invoices:

 

0054-00-1125

 

A&E Fees

 

 

 

 

 

175,839.02

 

 

 

175,839.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract:  05121-ARCH Wheeling PH2 - Jeter Cook Jeps - Jeter Cook & Jepson,
Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

16,000.00

 

16,000.00-

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

 

 

17,792.31

 

17,792.31

 

17,792.31

 

 

 

17,792.31

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract:  05121-ARCH Wheeling PH2 - Jeter Cook Jeps - Jeter Cook & Jepson,
Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

16,000.00

 

16,000.00-

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

 

 

17,736.72

 

17,736.72

 

17,736.72

 

 

 

17.736.72

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH Jeter Cook Jepson-Wheel 2 - Jeter Cook & Jepson, Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

15,000.00

 

25,000.00

 

40,000.00

 

37,513.97

 

 

 

37,513.97

 

2,486.03

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH Jeter Cook Jepson - Wheeling - Jeter Cook & Jepson,
Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

160,620.02

 

 

 

160,620.02

 

160,620.02

 

 

 

160,620.02

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH PHASE II - WHEELING - Jeter Cook & Jepson, Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

389,089.67

 

 

 

389,089.67

 

389,089.67

 

 

 

389,089.67

 

 

 

 

 

Invoices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH Jeter Cook & Jepson-Whel - Jeter Cook & Jepson, Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

104,810.52

 

 

 

104,810.52

 

104,810.52

 

 

 

104,810.52

 

 

 

 

 

Invoices:

 

122001-00540

 

Architectural Services

 

 

 

104,810.52

 

 

 

104,810.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract: 05121-ARCH JETER-WHEL - Jeter Cook & Jepson, Architect

 

 

 

 

 

 

 

05121

 

1-1-1100

 

2

 

195,232.10

 

 

 

195,232.10

 

195,232.10

 

 

 

195,232.10

 

 

 

 

 

Invoices:

 

12902-195232

 

Architectural Services

 

 

 

195,232.10

 

 

 

195,232.10

 

 

 

 

98

--------------------------------------------------------------------------------


 

Delaware North Companies

Job Cost Commitment CO Journal

 

Entries from JC Enter commitment CO 7-10-02

 

Commitment

 

Commt CO

 

Job

 

Location

 

Cost Code

 

Transaction Type

 

Cost

 

Units

 

Unit cost

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121-A RCHB

 

4

 

05121

 

W HED-HOTEL

 

1-1-1100

 

A prvd cm m tt cst chng

 

2

 

.0000

 

.0000

 

286,133.90

 

 

Description

Architectural/Engineering Fees

 

ENTRY TOTALS

 

Number of entries

 

1

 

Total amount of entries

 

286,133.90

 

 

99

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATIONS

 

ADDED — ITEM — commitment 05121-A RCH commitment CO 4 job 05121 location W
HED-HOTEL cost code 1-1-1100 category 2 Architectural/Engineering Fees

ADDED — SUBCONTRACT COMMITMENT CO Approved

 

100

--------------------------------------------------------------------------------


 

on from JC Enter commitment CO 7-10-02

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

286,133.90

 

.00

 

 

101

--------------------------------------------------------------------------------


 

Delaware North Companies

Job Cost Commitment CO Journal

 

POST ENTRIES TOTALS

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

286,133.90

 

.00

 

 

Entry

 

Amount

 

 

 

 

 

Approved Committed cost Changes

 

286,133.90

 

 

 

 

 

Total Amount Posted

 

286,133.90

 

 

102

--------------------------------------------------------------------------------


 

Entries from JC Enter Commitment CO 7-10-02

 

Commitment

 

Commt CO

 

Job

 

Location

 

Cost Code

 

Transaction Type

 

Cat

 

Units

 

Unit Cost

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05121-ARCH6

 

5

 

05121

 

WHED-HOTEL

 

1-3-1100

 

Aprvd Commitment chng

 

2

 

.0000

 

.0000

 

982,186.37

 

 

Description Architectural/Engineering Fees

 

ENTRY TOTALS

 

Number of Entries

 

1

 

Total amount of Entries

 

982,186.37

 

 

103

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATION

 

ADDED — ITEM — Commitment 05121-A RCH commitment co 5 job 05121 location
WHED-HOTEL cost code 1-1-1100 category 2 Architectural/Engineering Fees

ADDED — SUBCONTRACT COMMITMENT CO Approved

 

104

--------------------------------------------------------------------------------


 

?? From JC Enter Commitment Co 7-10-02

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

982,186.37

 

.00

 

 

105

--------------------------------------------------------------------------------


 

Delaware North Companies

Job Cost Commitment Co Journal

 

POST ENTRIES TOTALS

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

982,186.37

 

.00

 

 

Entry

 

Amount

 

 

 

 

 

Approved Committed Cost Changes

 

982,186.37

 

 

 

 

 

Total Amount Posted

 

982,186.37

 

 

106

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATIONS

 

ADDED — Job 05162 W HEL-PA DK1 cost code 1-7-1700 category 2 Subcontractors

ADDED — ITEM — commitment 05162-CONS Job 05162 location W HEL PA DK1 cost code
1-7-1700 category 2 Build Out

ADDED — SUBCONTRACT COMMITMENT Committed

 

107

--------------------------------------------------------------------------------


 

es from JC Enter Commitment 2-15-02

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

20,038.00

 

.00

 

 

108

--------------------------------------------------------------------------------


 

Delaware North Companies

Job Cost Commitment Journal

 

POST ENTRIES TOTALS

 

 

 

Posted

 

Rejected

 

Number of Entries

 

1

 

0

 

Amount of Entries

 

20,038.00

 

.00

 

 

Entry

 

Amount

 

 

 

 

 

Committed Cost

 

20,038.00

 

 

 

 

 

Total Amount Posted

 

20,038.00

 

 

109

--------------------------------------------------------------------------------